EXHIBIT 10.1

 

COMPOSITE COPY

 

--------------------------------------------------------------------------------

 

INDENTURE

 

dated as of December 22, 2004

 

by and between

 

CINACALCET ROYALTY SUB LLC

a Delaware limited liability company,

as issuer of the Notes,

 

and

 

U.S. BANK NATIONAL ASSOCIATION

as initial trustee of the Notes

 

(As amended by the Supplemental Indenture, dated as of February 2, 2005,

between Cinacalcet Royalty Sub LLC and U.S. Bank National Association)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

            Page


--------------------------------------------------------------------------------

GRANTING CLAUSE

   1

HABENDUM CLAUSE

   2 Article I DEFINITIONS

Section 1.01

     Definitions    3

Section 1.02

     Rules of Construction    15

Section 1.03

     Compliance Certificates and Opinions    16

Section 1.04

     Acts of Noteholders    16 Article II THE NOTES

Section 2.01

     Amount Not to Exceed the Initial Outstanding Principal Balance; Terms;
Form; Execution and Delivery    17

Section 2.02

     Restrictive Legends    19

Section 2.03

     Registrar and Paying Agent    21

Section 2.04

     Paying Agent to Hold Money in Trust    22

Section 2.05

     Method of Payment    22

Section 2.06

     Minimum Denomination    23

Section 2.07

     Transfer and Exchange; Cancellation    23

Section 2.08

     Mutilated, Destroyed, Lost or Stolen Notes    23

Section 2.09

     Payments of Transfer Taxes    24

Section 2.10

     Book-Entry Provisions    24

Section 2.11

     Special Transfer Provisions    25

Section 2.12

     Temporary Definitive Notes    28

Section 2.13

     Statements to Noteholders    28

Section 2.14

     CUSIP, CINS AND ISIN Numbers    29

Section 2.15

     Refinancing Notes    29

Section 2.16

     Class B Notes    30

Section 2.17

     Contingent Payment Status    32 Article III ACCOUNTS; PRIORITY OF PAYMENTS

Section 3.01

     Establishment of Accounts    32

Section 3.02

     Investments of Cash    33

Section 3.03

     Closing Date Deposits, Withdrawals and Transfers    33

Section 3.04

     Capital Contributions; Interest Reserve Amount.    34

Section 3.05

     Calculation Date Calculations    34

Section 3.06

     Payment Date First Step Transfers    35

Section 3.07

     Payment Date Second Step Withdrawals    35

Section 3.08

     B&W Payment/Amgen Payment    36

Section 3.09

     Redemptions    36

Section 3.10

     Procedure for Redemptions    37

 

i



--------------------------------------------------------------------------------

Article IV DEFAULT AND REMEDIES

Section 4.01

     Events of Default    38

Section 4.02

     Acceleration, Rescission and Annulment    38

Section 4.03

     Other Remedies    39

Section 4.04

     Limitation on Suits    40

Section 4.05

     Waiver of Existing Defaults    40

Section 4.06

     Restoration of Rights and Remedies    41

Section 4.07

     Remedies Cumulative    41

Section 4.08

     Authority of Courts Not Required    41

Section 4.09

     Rights of Noteholders to Receive Payment    41

Section 4.10

     Trustee May File Proofs of Claim    41

Section 4.11

     Undertaking for Costs    41

Section 4.12

     Control by Noteholders    41

Section 4.13

     Controlling Party    42

Section 4.14

     Application of Proceeds.    42

Section 4.15

     Waivers of Rights Inhibiting Enforcement.    42 Article V REPRESENTATIONS,
WARRANTIES AND COVENANTS

Section 5.01

     Representations and Warranties    42

Section 5.02

     Covenants    44

Section 5.03

     Reports by the Issuer    45 Article VI THE TRUSTEE

Section 6.01

     Acceptance of Trusts and Duties    45

Section 6.02

     Absence of Duties    46

Section 6.03

     Representations or Warranties    46

Section 6.04

     Reliance; Agents; Advice of Counsel    46

Section 6.05

     Not Acting in Individual Capacity    47

Section 6.06

     Compensation of Trustee    47

Section 6.07

     Notice of Defaults    47

Section 6.08

     May Hold Notes    47

Section 6.09

     Corporate Trustee Required; Eligibility    47

Section 6.10

     Reports by the Trustee    48

Section 6.11

     Calculation Agent    48

Section 6.12

     Pledge Agreement    48 Article VII SUCCESSOR TRUSTEES

Section 7.01

     Resignation and Removal of Trustee    48

Section 7.02

     Appointment of Successor    48 Article VIII INDEMNITY

Section 8.01

     Indemnity    49

Section 8.02

     Noteholders’ Indemnity    49

Section 8.03

     Survival    49

 

ii



--------------------------------------------------------------------------------

Article IX MODIFICATION

Section 9.01

     Modification with Consent of Holders    49

Section 9.02

     Modification Without Consent of Holder    50

Section 9.03

     Subordination and Priority of Payments    50

Section 9.04

     Execution of Amendments by Trustee    51

Section 9.05

     Conformity with Trust Indenture Act    51 Article X SUBORDINATION

Section 10.01

     Subordination of the Notes    51 Article XI DISCHARGE OF INDENTURE

Section 11.01

     Discharge of Liability on the Notes    52 Article XII MISCELLANEOUS

Section 12.01

     Right of Trustee to Perform    52

Section 12.02

     Waiver    52

Section 12.03

     Severability    53

Section 12.04

     Restrictions on Exercise of Certain Rights    53

Section 12.05

     Notices    53

Section 12.06

     Assignments    54

Section 12.07

     Reserved    54

Section 12.08

     Application to Court    54

Section 12.09

     Governing Law    54

Section 12.10

     Jurisdiction    54

Section 12.11

     Counterparts    54

Section 12.12

     Table of Contents, Headings, Etc    55

Section 12.13

     Trust Indenture Act    55

Section 12.14

     Confidential Information    55

 

Exhibits

 

Exhibit A    -          Form of Class A Note Exhibit F    -          List of
Process Agents Exhibit H    -          Form of Distribution Report Exhibit I   
-          Form of Certificate Exhibit J    -          Form of Certificate to be
Delivered in Connection with Transfers Pursuant to Regulation S Exhibit K    -
         Form of Certificate to be Delivered in Connection with Transfers to
Non-QIB Accredited Investors Exhibit M-1    -          Form of Certificate to
DTC Regarding Interest Exhibit M-2    -          Form of DTC Certificate
Regarding Interest Exhibit N    -          Form of Confidentiality Agreement

 

Appendices

 

Appendix A    -          Licensed Technology Appendix B    -          Quarterly
Amounts

 

iii



--------------------------------------------------------------------------------

INDENTURE

 

INDENTURE, dated as of December 22, 2004 (this “Indenture”), by and between
CINACALCET ROYALTY SUB LLC, a Delaware limited liability company, as issuer of
the Notes (the “Issuer”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as initial trustee of the Notes (the “Trustee”).

 

GRANTING CLAUSE

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH, that, in consideration of the
premises and the acceptance by the Trustee of the trusts hereby created and of
the purchase and acceptance of the Notes by the Noteholders, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, in
order to secure (i) the prompt payment of the principal of, Premium (if any) and
interest on, and all other amounts due with respect to, the Notes from time to
time outstanding hereunder, including, without limitation, any break funding
costs and interest rate swap breakage costs; (ii) payment of any fees, expenses
or other amounts that the Issuer is obligated to pay under or in respect of the
Notes, this Indenture or any Related Document; (iii) the payment and performance
of all the obligations of the Issuer in respect of any amendment, modification,
extension, renewal or refinancing of the Notes; and (iv) the performance and
observance by the Issuer of all the agreements, covenants and provisions
expressed or implied herein and in the Notes for the benefit of the Noteholders
(collectively, the “Secured Obligations”) and for the uses and purposes and
subject to the terms and provisions hereof, the Issuer does hereby grant,
bargain, sell, assign, transfer, convey, mortgage, pledge and confirm unto the
Trustee, its successors and assigns, for the security and benefit of the
Noteholders and any other holders from time to time of the Notes, a first
priority security interest in all right, title and interest of the Issuer in, to
and under the following described property, rights and privileges (each
property, including all other property hereafter specifically subjected to the
lien of this Indenture or any indenture supplemental hereto, being the
“Collateral” and, collectively, including all other property hereafter
specifically subjected to the lien of this Indenture or any indenture
supplemental hereto, are included within and defined as the “Indenture Estate”),
to wit:

 

(1) The Royalty Rights (but excluding the Quarterly Statement Rights, the Audit
Rights and all Confidential Information) and, if acquired by the Issuer, any and
all rights in the Licensed Technology;

 

(2) The rights of the Issuer in respect of the obligations of NPS to sell,
contribute and sublicense, as applicable, the Licensed Technology to the Issuer
on the Termination Date

 

(3) The Purchase and Sale Agreement and all other agreements to which the Issuer
is a party relating to the rights of the Issuer in respect of the transfer and
servicing of the Royalty Rights and, if acquired by the Issuer, the Licensed
Technology;

 

(4) All Hedge Agreements to which the Issuer is a party;

 

(5) (A) The Interest Reserve Account and all other Accounts established under
the Indenture at any time established, (B) all amounts from time to time
credited to such Accounts, (C) all cash, financial assets and other investment
property, instruments, documents, chattel paper, general intangibles, accounts
and other property from time to time credited to such accounts or representing
investments and reinvestments of amounts to such Accounts, (D) all interest,
principal payments, dividends and other distributions payable on or with respect
to, and all proceeds of, (i) all property so credited or representing such
investments and reinvestments and (ii) such Accounts;

 

(6) all rents, issues, profits, revenues and other income of the property
subjected or required to be subjected to the lien of this Indenture;

 

(7) all other general intangibles, instruments, investment property, and
documents of the Issuer;

 

(8) all rights (contractual and otherwise and whether constituting accounts,
general intangibles or investment property or financial assets) constituting,
arising under, connected with, or in any way related to, any or all of the
foregoing property;

 

(9) all books, records, ledger cards, files, correspondence, computer programs,
tapes, disks and related data processing software (owned by the Issuer) that at
any time evidence or contain information relating to any of the foregoing
property or are otherwise necessary or helpful in the collection thereof or
realization thereupon;



--------------------------------------------------------------------------------

(10) all documents of title, policies and certificates of insurance, securities,
chattel paper and other documents or instruments evidencing or pertaining to any
of the foregoing property; and

 

(11) all proceeds and products of any and all of the foregoing property;

 

BUT EXCLUDING from the foregoing and from the Collateral and the Indenture
Estate the Audit Rights, the Quarterly Statement Rights and all Confidential
Information, and SUBJECT TO all of the terms and conditions of this Indenture;

 

HABENDUM CLAUSE

 

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Trustee,
its successors and assigns, in trust for the benefit and security of the
Noteholders and any other Holders from time to time of each class of the Notes,
without any priority of any one class of Notes over any other class of Notes by
reason of difference in time of issuance or otherwise, except as expressly
provided herein, and for the uses and purposes and subject to the terms and
provisions set forth in this Indenture.

 

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions or
anything to the contrary herein, so long as no Event of Default shall have
occurred and be continuing, the Issuer shall have the right, to the exclusion of
the Trustee and the Noteholders, to exercise in the Issuer’s name all rights and
powers of the Issuer under the Purchase and Sale Agreement, SUBJECT TO all of
the terms and conditions of this Indenture;

 

It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Issuer shall remain liable under the Related Documents to
perform all of the obligations assumed by it thereunder in accordance with and
pursuant to the terms and provisions thereof, and, prior to the foreclosure of
the lien of this Indenture, the Trustee and the Holders of the Notes shall have
no obligation or liability under any thereof by reason of or arising out of the
assignment hereunder, nor shall the Trustee or the Holders of the Notes be
required or obligated in any manner to perform or fulfill any obligations of the
Issuer under or pursuant to any Related Document or, except as herein expressly
provided, to make any payment, or to make any inquiry as to the nature or
sufficiency of any payment received by it, or present or file any claim, or take
any action to collect or enforce the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times; provided,
however, that in exercising any right of the Issuer under any Related Document,
the Trustee and the Holders of the Notes shall be bound by, and comply with, the
provisions thereof applicable to the Issuer.

 

The Issuer does hereby constitute the Trustee the true and lawful attorney of
the Issuer, irrevocably, granted for good and valuable consideration and coupled
with an interest and with full power of substitution, and with full power (in
the name of the Issuer or otherwise), to ask, require, demand, receive, compound
and give acquittance for any and all monies and claims for monies (in each case
including insurance and requisition proceeds) due and to become due under or
arising out of any Related Document and all other property which now or
hereafter constitutes part of the Indenture Estate, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Trustee may deem to be
necessary or advisable in the premises; provided that the Trustee shall not
exercise any such rights except upon the occurrence and during the continuance
of an Event of Default hereunder.

 

The Issuer agrees that at any time and from time to time, upon written request
of the Trustee, the Issuer will promptly and duly execute and deliver or cause
to be duly executed and delivered any and all such further instruments and
documents as the Trustee may reasonably deem desirable in obtaining the full
benefits of the assignment hereunder and of the rights and powers herein
granted.

 

The Issuer does hereby: (a) warrant and represent that it has not assigned or
pledged, and (b) covenant that it will not assign or pledge, so long as the
assignment hereunder shall remain in effect and has not been terminated pursuant
to Section 11.01 herein, any of its right, title or interest hereby assigned, to
anyone other than the Trustee.

 

It is hereby further agreed that any and all property described or referred to
in the granting clauses hereof which is hereafter acquired by the Issuer shall
ipso facto, and without any other conveyance, assignment or act on the part of
the Issuer or the Trustee, become and be subject to the Security Interest herein
granted as fully and completely as though specifically described herein, but
nothing contained in this paragraph shall be deemed to modify or change the
obligations of the Issuer contained in the foregoing paragraphs.

 

2



--------------------------------------------------------------------------------

Except where the context clearly indicates a different meaning all terms defined
in Article 1, 8 or 9 of the UCC, as in effect on the date of this Indenture, are
used in this Granting Clause with the meanings therein ascribed to them; such
terms include “document”, “general intangibles”, “instrument”, “investment
property”, “proceeds” and “security interest”. In addition, all capitalized
terms used in this Granting Clause, including the terms “account” and “security
interest”, when capitalized, shall have the meanings specified in Section 1.01
below.

 

The Issuer does hereby ratify and confirm the other Related Documents to which
it is a party and, subject to the other terms of this Indenture, does hereby
agree that it will not take or omit to take any action, the taking or omission
of which might result in an alteration or impairment of the assignment hereunder
or of any of the rights created by any thereof.

 

IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions. For purposes of this Indenture, the following terms
shall have the meanings indicated below:

 

“Acceleration Default” means any Event of Default of the type described in
Section 4.01(e) or 4.01(f) hereof.

 

“Acceleration Notice” means a notice given after the occurrence of an Event of
Default to the Issuer by the Senior Trustee at the instruction of the
Noteholders representing a majority of the aggregate Outstanding Principal
Balance of the Senior Class of Notes, with a copy to NPS, declaring all
Outstanding principal of and accrued and unpaid interest on the Notes to be
immediately due and payable.

 

“Accounts” means the Collection Account, the Interest Reserve Account and any
Redemption Account.

 

“Act” has the meaning, with respect to any Noteholder, given to such term in
Section 1.04 hereof.

 

“Actual Annual Net Sales Percentage” means, as of any Payment Date, the ratio,
expressed as a percentage, rounded to four decimal places, of (x) the net sales
of Cinacalcet during the four full calendar quarters immediately preceding the
quarter in which such Payment Date occurs, as reported by Amgen in the
statements for such calendar quarters delivered pursuant to Section 7.6(A) of
the License Agreement, to (y) the sum of the amounts for the same four quarters
set forth on Appendix B.

 

“Additional Interest” means, with respect to the Notes, interest accrued on the
amount of any interest and Premium, if any, in respect of such Notes that is not
paid when due at the Stated Rate of Interest of such Notes for each Interest
Accrual Period until any such unpaid interest or Premium is paid in full, to the
fullest extent permitted by Applicable Law.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.

 

“Agent Members” has the meaning given to such term in Section 2.10 hereof.

 

“Amgen” means Amgen Inc., a Delaware corporation.

 

“Amgen Payment” means (i) any payment by Amgen of an NPS obligation, including a
B&W Royalty that is offset against the amount of the Royalty Payments due from
Amgen to the Issuer, and (ii) any offset by Amgen against the amount of such
Royalty Payments in respect of any obligation of NPS to Amgen.

 

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of governmental regulatory authorities applicable to such Person or
any of its properties or assets.

 

3



--------------------------------------------------------------------------------

“Audit Rights” means the right to appoint an independent certified public
accountant and receive a report therefrom under Section 7.6(C) of the License
Agreement.

 

“Authorized Agent” means, with respect to the Notes, any authorized Paying Agent
or Registrar for such Notes.

 

“Available Collections Amount” means, as of any Payment Date, the total of (a)
the amount on deposit in the Collection Account as of the Calculation Date
immediately preceding such Payment Date, (b) the amount of the investment
earnings on amounts in the Interest Reserve Account as of such Calculation Date,
and (c) in respect of any Payment Date on or prior to December 30, 2006, the
amount, if any, withdrawn from the Interest Reserve Account on such Payment Date
pursuant to Section 3.04(b) or Section 3.07(a).

 

“Base Case Amortization Schedule” means the 100% Base Case Amortization Schedule
set forth in the Private Placement Memorandum.

 

“Base Case Final Payment Date” means for any Refinancing Notes or Class B Notes,
if applicable, the date specified in the indenture supplement and/or Board
Resolution providing for their issuance.

 

“Basic Terms Modification” has the meaning given to such term in Section 9.01
hereof.

 

“Beneficial Holder” means any Person that holds a Beneficial Interest in any
Global Note through an Agent Member.

 

“Beneficial Interest” means any beneficial interest in any Global Note, whether
held directly by an Agent Member or held indirectly through an Agent Member’s
Beneficial Interest in such Global Note.

 

“Board” means the Managers of the Issuer, including the Independent Manager.

 

“Board Resolution” means a copy of a resolution certified by a Manager (other
than the Independent Manager) as having been duly adopted by the Board and being
in full force and effect on the date of such certification.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law or
executive order to remain closed or a day on which the Corporate Trust Office is
closed for business and, for purposes of calculating LIBOR, a day on which
dealings in deposits in U.S. dollars are transacted, or with respect to any
future date are expected to be transacted, in the London interbank market.

 

“B&W” means The Brigham and Women’s Hospital, Inc., a Massachusetts
not-for-profit corporation.

 

“B&W Agreement” means the Patent Agreement, effective February 19, 1993, between
B&W and NPS, as amended, restated or supplemented from time to time.

 

“B&W/Amgen Interest” means the amount of interest payable as a result of the
increase in the Stated Interest Rate on the Class A Notes pursuant to the first
sentence of the last paragraph of Section 2.01(b).

 

“B&W Payment” means any payment made by the Trustee in respect of any B&W
Shortfall.

 

“B&W Royalty” means the amount payable by NPS to B&W as a royalty related to the
Licensed Technology pursuant to the B&W Agreement.

 

“B&W Shortfall” means the amount, if any, of the B&W Royalty that is due and
payable but that has not been paid by NPS as of any Calculation Date.

 

“B&W Sublicense” means a sublicense from NPS to the Issuer of the exclusive
license granted by B&W to NPS under the B&W Agreement relating to claims
otherwise included in the Licensed Technology.

 

4



--------------------------------------------------------------------------------

“Calculation Agent” means US Bank and any successor appointed as Calculation
Agent pursuant to Section 6.11.

 

“Calculation Date” means, for any Payment Date, the fifth Business Day
immediately preceding such Payment Date.

 

“Capital Account” has the meaning set forth in Section 3.01(a) hereof.

 

“Cash Sweep Payment Percentage” means the following percentage, rounded to four
decimal places, based on the Actual Annual Net Sales Percentage for the
applicable March 30 Payment Date:

 

(a) if the Actual Annual Net Sales Percentage for such March 30 Payment Date is
equal to or less than 80%, the Cash Sweep Payment Percentage is 100%;

 

(b) if the Actual Annual Net Sales Percentage for such March 30 Payment Date is
greater than 80% but less than 100%, the Cash Sweep Payment Percentage is equal
to the sum of (x) 100% plus (y) the product of (i) 2.074 and (ii) the excess of
such Actual Annual Net Sales Percentage over 80%; and

 

(c) if the Actual Annual Net Sales Percentage for such March 30 Payment Date is
equal to or greater than 100%, the Cash Sweep Payment Percentage is 141.48%.

 

“Cash Sweep Premium” is, for any March 30 Payment Date, equal to the excess, if
any, of the Net Available Collections Amount for such March 30 Payment Date over
the Cash Sweep Principal Amount for such March 30 Payment Date.

 

“Cash Sweep Principal Amount” is, for any March 30 Payment Date, equal to the
quotient of (x) the Net Available Collections Amounts for such March 30 Payment
Date, divided by (y) the Cash Sweep Payment Percentage.

 

“Class B Issuance” has the meaning given to such term in Section 2.16(a) hereof.

 

“Class A Notes” means the Class A Notes, due March 30, 2017, of the Issuer in
the initial Outstanding Principal Balance of $175,000,000, substantially in the
form of Exhibit A hereto, and any Refinancing Notes issued to refinance the
Class A Notes.

 

“Class B Notes” means the Class B Notes, if any, issued in such form as shall be
authorized by a Board Resolution and any supplemental indenture in respect
thereof and any Refinancing Notes issued to refinance the Class B Notes.

 

“Clearstream” means Clearstream Banking, a French société anonyme.

 

“Closing Date” means the date of issuance of the Class A Notes.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collaborative Agreements” means the B&W Agreement, the Collaborative Research
and License Agreement dated as of June 30, 1995, between NPS and Kirin Brewery
Company, Limited (“Kirin”), as amended, restated or supplemented from time to
time (the “Kirin Agreement”); and the Collaborative Research and License
Agreement dated as of November 1, 1993, between NPS and GlaxoSmithKline plc
(“GSK”, as successor to SmithKline Beecham Corporation), as amended, restated or
supplemented from time to time (the “GSK Agreement”);

 

“Collateral” has the meaning given to such term in the Granting Clause herein.

 

“Collection Account” has the meaning given to such term in Section 3.01(a)
hereof.

 

“Collections” means, without duplication, (i) Royalty Payments; (ii) any
Milestone Payment; (iii) any Hedge Receipts; (iv) any amount withdrawn from the
Interest Reserve Account pursuant to Section 3.04(b) and

 

5



--------------------------------------------------------------------------------

Section 3.07(a), (v) reimbursement by NPS of any B&W Payment or Amgen Payment
and B&W/Amgen Interest, (vi) investment income, if any, on all amounts on
deposit in the Accounts and (vii) any other amounts received by the Issuer
(other than the proceeds of the Class A Notes, any Class B Notes and any
Refinancing Notes).

 

“Confidential Information” means any and all information provided by Amgen or
NPS in respect of the License Agreement and the Licensed Technology that is
“Confidential Information,” as defined in the License Agreement.

 

“Confidentiality Agreement” means a Confidentiality Agreement substantially in
the form of Exhibit N attached hereto.

 

“control” has the meaning given to such term in the definition of “Affiliate,”
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Controlling Party” means the Person entitled to act as such pursuant to the
terms of Section 4.13 hereof.

 

“Corporate Obligations” means obligations of corporate issuers.

 

“Corporate Trust Office” means, with respect to the Trustee, the office of such
trustee in the city at which at any particular time its corporate trust business
shall be principally administered and, with respect to the Trustee on the date
hereof, shall be Mail Code EP-MN-WS3C, 60 Livingston Avenue, St. Paul, Minnesota
55107, Attention: Corporate Trust Department, Facsimile No: (651) 495-8097.

 

“Default” means a condition, event or act which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default, provided that a
failure to pay interest on the Class A Notes when such amount becomes due on any
Payment Date other than the Final Maturity Date does not constitute a “Default,”
provided further that a failure to pay any such interest not so paid on any such
Payment Date in full with Additional Interest thereon by the next succeeding
Payment Date shall be an immediate Event of Default, unless waived as provided
in Section 4.05 .

 

“Definitive Notes” has the meaning given to such term in Section 2.01(b) hereof.

 

“Direction” has the meaning given to such term in Section 1.04(c) hereof.

 

“Distribution Report” has the meaning given to such term in Section 2.13(a)
hereof.

 

“DTC” means The Depository Trust Company, its nominees and their respective
successors.

 

“Eligibility Requirements” has the meaning given to such term in Section 2.03(b)
hereof.

 

“Eligible Account” means a trust account maintained on the books and records of
an Eligible Institution in the name of the Trustee under and as defined herein.

 

“Eligible Institution” means any bank organized under the laws of the U.S. or
any state thereof, or the District of Columbia (or any domestic branch of a
foreign bank), which at all times has either (A) a long-term unsecured debt
rating of A2 or better by Moody’s and A or better by Fitch and S&P or (B) a
certificate of deposit rating of P-1 by Moody’s, A-1 by S&P and F1 by Fitch.

 

“Eligible Investments” means, in each case, book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

 

(a) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the U.S. or any agency or instrumentality thereof
the obligations of which are backed by the full faith and credit of the U.S.
(having original maturities of no more than 365 days, or such lesser time as is
required for the distribution of funds);

 

(b) demand deposits, time deposits or certificates of deposit of the Operating
Bank or of depositary institutions or trust companies organized under the laws
of the U.S. or any state thereof, or the

 

6



--------------------------------------------------------------------------------

District of Columbia (or any domestic branch of a foreign bank) (i) having
original maturities of no more than 365 days, or such lesser time as is required
for the distribution of funds; provided that at the time of investment or
contractual commitment to invest therein, the short-term debt rating of such
depository institution or trust company shall be at least “F1” by Fitch, “P-1”
by Moody’s and “A-1” by S&P or (ii) having maturities of more than 365 days and,
at the time of the investment or contractual commitment to invest therein, a
rating of at least “A2” from Moody’s and “A” from Fitch and S&P;

 

(c) corporate or municipal debt obligations (i) having remaining maturities of
no more than 365 days or such lesser time as is required for the distribution of
funds and having, at the time of the investment or contractual commitment to
invest therein, a rating of at least “F1” or “A” by Fitch, “P-1” or “A2” by
Moody’s and “A-1” or “A” by S&P or (ii) having maturities of more than 365 days
and, at the time of the investment or contractual commitment to invest therein,
a rating of at least “A2” from Moody’s and “A” from Fitch and S&P;

 

(d) investments in money market funds (including funds in respect of which the
Trustee or any of its Affiliates is investment manager or otherwise) having a
rating of at least “A” by Fitch and “A2” by Moody’s; or

 

(e) notes or bankers’ acceptances (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds)
issued by any depositary institution or trust company referred to in (b) above;

 

provided, however, that no investment shall be made in any obligations of any
depositary institution or trust company that is identified in a written notice
to the Trustee from the Issuer or the Servicer as having a contractual right to
set off and apply any deposits held, and other indebtedness owing, by the Issuer
to or for the credit or the account of such depository institution or trust
company.

 

“Encumbrance” means any mortgage, pledge, lien, charge, security interest or
other encumbrance, including, without limitation, any conditional sale, any sale
with recourse against the Issuer, or any agreement to give any security
interest.

 

“Escrow Account” has the meaning set forth in Section 3.01(a).

 

“Euroclear” means Euroclear Bank S.N./N.V., as operator of the Euroclear System.

 

“Event of Default,” with respect to a class of Notes, has the meaning given to
such term in Section 4.01 hereof.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Expenses” means, with respect to the Issuer, any fees, costs or expenses of the
Issuer, including, without limitation, the fees and expenses of the Trustee and
the Service Providers, any commitment fee payable to a Hedge Provider, and any
payments under indemnity obligations of the Issuer to any Person other than NPS;
provided, however, that, except as expressly provided herein, Expenses shall not
include any Transaction Expenses, any amount payable on the Notes, any Hedge
Payments or Hedge Breakage Costs or any other amounts ranking pari passu with or
junior to interest payable on the Class A Notes in the priority of payments set
forth under Section 3.07 of this Indenture.

 

“Final Maturity Date” means, with respect to, (i) the Class A Notes, March 30,
2017, and (ii) with respect to any Class B Notes or any Refinancing Notes, the
date specified in the Indenture Supplement providing for their issuance.

 

“Fitch” means Fitch, Inc., and any successor thereto, or, if such corporation or
its successor shall for any reason no longer perform the functions of a
securities rating agency, “Fitch” shall be deemed to refer to any other
nationally recognized rating agency designated by the Issuer and meeting the
definition of “nationally recognized statistical rating organization,” as set
forth in the rules promulgated under the Exchange Act.

 

7



--------------------------------------------------------------------------------

“Fixed Rate Notes” means the Class A Notes and any Class B Notes or Refinancing
Notes issued with a fixed rate of interest.

 

“Floating Rate Bonds” means any Class B Notes and Refinancing Notes issued with
a floating or variable rate of interest.

 

“Global Notes” means any Permanent Global Notes and Regulation S Global Notes.

 

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person or (ii) entered into for
purposes of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided that the term “guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “guarantee” when used as a verb has a corresponding
meaning.

 

“Hedge Agreement” means any interest rate hedge, cap, floor, swap option, or
other interest rate hedging agreement among the Issuer and any Hedge Provider
existing on the Closing Date or entered into in accordance with Sections 5.02(g)
of this Indenture.

 

“Hedge Breakage Costs” means any amounts payable by the Issuer to a Hedge
Provider as a result of any early termination (however described or defined
therein) of any Hedge Agreement.

 

“Hedge Payment” means, on the funding date for any Notes or on any Payment Date,
a net payment to a Hedge Provider by the Issuer, but not including Hedge
Breakage Costs.

 

“Hedge Provider” means the counterparty of the Issuer under any Hedge Agreement.

 

“Hedge Receipt” means a net payment to be made by a Hedge Provider into the
Collection Account under a Hedge Agreement and includes any termination payment
received from any counterparty to a Hedge Agreement.

 

“Holder” has the meaning specified in the definition of “Noteholders.”

 

“incur” has the meaning given to such term in Section 5.02(d) hereof.

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all the obligations of such Person to
pay the deferred and unpaid purchase price of property or services, which
purchase price is due more than six months after the date of purchasing such
property or service or taking delivery and title thereto or the completion of
such services, and payment deferrals arranged primarily as a method of raising
funds to acquire such property or service, (v) all obligations of such Person
under a lease of (or other agreement conveying the right to use) any property
(whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under U.S. GAAP, (vi) all
Indebtedness (as defined in clauses (i) through (v) of this paragraph) of other
Persons secured by a lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person, and (vii) all Indebtedness (as defined
in clauses (i) through (v) of this paragraph) of other Persons guaranteed by
such Person.

 

“Indenture” has the meaning set forth in the preamble hereof.

 

“Indenture Estate” has the meaning given to such term in the Granting Clause of
this Indenture.

 

“Independent Manager” means a Manager of the Issuer who is not at the time of
such person’s appointment as a Manager and who is not, and who has not been at
any time during the preceding five (5) years: (i) a director, manager, officer
or employee of the Issuer (other than in the capacity of Independent Manager) or
any Affiliate of the Issuer (other than in the capacity of Independent Manager),
(ii) a person related to any officer, director, manager

 

8



--------------------------------------------------------------------------------

or employee of the Issuer (other than in the capacity of Independent Manager) or
any Affiliate of the Issuer(other than in the capacity of Independent Manager),
(iii) a holder (directly or indirectly) of any voting securities of the Issuer
or any Affiliate of the Issuer, (iv) a person related to a holder (directly or
indirectly) of any voting securities of the Issuer or any Affiliate of the
Issuer, (v) a purchaser, customer or any other Person who derives any of its
revenues from interactions with the Issuer or any Affiliate of the Issuer or a
family member of such purchaser, customer of other Person; (vi) a trustee in
bankruptcy or other insolvency proceedings for, or a reorganization of, NPS or
any subsidiary or Affiliate of NPS.

 

“Institutional Accredited Investor” means a Person that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

 

“Intercompany Servicing Agreement” means the agreement between the Company and
Seller, dated as of December 22, 2004, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Accrual Period” means the period beginning on (and including) the
relevant Closing Date and ending on (but excluding) the first Payment Date
thereafter and each successive period beginning on (and including) a Payment
Date and ending on (but excluding) the next succeeding Payment Date; provided,
however, that the final Interest Accrual Period shall end on but exclude the
Final Maturity Date (or, if earlier, with respect to any class of Notes repaid
in full, the date such class of Notes is repaid in full).

 

“Interest Amount” means, with respect to each class of Notes, on any Payment
Date, the amount of accrued and unpaid interest at the Stated Rate of Interest
with respect to such class of Notes on such Payment Date (including any
Additional Interest, if any), determined in accordance with the terms thereof.

 

“Interest Reserve Account” has the meaning given to such term in Section 3.01(a)
hereof.

 

“Interest Reserve Account Balance” means, as of any Calculation Date, the then
outstanding balance of the Interest Reserve Account.

 

“Interest Reserve Available Amount” means, as of any Calculation Date, the
Interest Reserve Account Balance.

 

“Interest Reserve Amount” means, on the Closing Date, $14,160,000.

 

“investment” has the meaning given to such term in Section 5.02(b) hereof.

 

“Issuer” has the meaning set forth in the preamble hereof.

 

“LIBOR” means, with respect to each Interest Accrual Period, unless otherwise
specified, the London interbank offered rate for deposits in U.S. dollars having
a term of three-months for a period commencing on the second Business Day
immediately following the Reference Date for such Interest Accrual Period in
amounts of not less than $1,000,000, as such rate appears on Page 3750 on
Moneyline Telerate (or such other page as may replace the 3750 page on that
service or such other service as may be nominated by the British Bankers’
Association for the purpose of displaying London interbank offered rates for
U.S. dollar deposits, “Telerate Page 3750”) at approximately 11:00 a.m. (London
time) on such Reference Date therefor; provided that if three-month LIBOR cannot
be determined from Telerate Page 3750, the Calculation Agent shall request the
principal London offices of each of four major banks in the London interbank
market selected by the Calculation Agent to provide a quotation of the rate (the
“Rate Quotation”) at which three-month deposits in amounts of not less than
$1,000,000 are offered by it to prime banks in the London interbank market, at
approximately 11:00 a.m. London time on such Reference Date, that is
representative of single transactions at such time (the “Representative
Amounts”), and if at least two Rate Quotations are provided, three-month LIBOR
will be the arithmetic mean of the Rate Quotations obtained by the Calculation
Agent; provided, further, that in the event three-month LIBOR cannot be
determined from Telerate Page 3750 as described herein and fewer than two Rate
Quotations are available, three-month LIBOR will be the arithmetic mean of the
rates quoted at approximately 11:00 a.m. New York City time on such Reference
Date, by three major banks in New York City, selected by the Calculation Agent,
for loans in Representative Amounts in U.S. dollars to leading European banks,
having a term of three-months for a period commencing on the second Business Day
immediately following such Reference Date; and provided, further, that if fewer
than three banks selected by the Calculation Agent are quoting such rates,
three-month LIBOR for the applicable Interest Accrual Period will be deemed to
be the same as three-month LIBOR in effect for the immediately preceding
Interest Accrual Period.

 

9



--------------------------------------------------------------------------------

“License Agreement” means the Development and License Agreement, effective as of
December 27, 1995, between NPS Pharmaceuticals, Inc. and Amgen, as amended,
restated or supplemented from time to time.

 

“Licensed Technology” means the patented technology and related know-how of NPS
that is the subject of the License Agreement relating to certain compounds that
interact with calcium receptors on parathyroid cells, including Cinacalcet HCl,
and the proceeds of and the rights to enforce each of the foregoing, as more
fully described in Appendix A to this Indenture. The Licensed Technology shall
also include the B&W Sublicense to the extent necessary to fully exploit the
Licensed Technology.

 

“LLC Operating Agreement” means the limited liability company agreement of the
Issuer, effective as of December 20, 2004.

 

“Losses” means any loss, cost, charge, expense, interest, fee, payment, demand,
liability, claim, action, proceeding, penalty, fine, damages, judgment, order or
other sanction other than Taxes.

 

“Managers” means managers of the Issuer.

 

“Milestone Payment” means any milestone payment payable by Amgen to NPS pursuant
to Article 6 of the License Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto or, if
such corporation or its successor shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by the Issuer and
meeting the definition of “nationally recognized statistical rating
organization,” as set forth in the rules promulgated under the Exchange Act.

 

“Net Available Collections Amount” means, for any Payment Date, the excess, if
any, of the Available Collections Amount for such Payment Date over the sum of
(a) the Interest Amount on the Class A Notes for such Payment Date and (b) the
Expenses due and payable on such Payment Date.

 

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

 

“Noteholder” or “Holder” means any Person in whose name a Note is registered
from time to time in the Register for such Notes.

 

“Note Purchase Agreements” means the Note Purchase Agreements, dated December
22, 2004, among the Issuer, NPS and the initial purchasers of the Class A Notes.

 

“Notes” means the Class A Notes, any Class B Notes and any Refinancing Notes.

 

“Notices” has the meaning given to such term in Section 12.05 hereof.

 

“NPS” means NPS Pharmaceuticals, Inc., a Delaware corporation.

 

“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, a Manager (other than the Independent Manager) and, with respect to any
other Person, any officer, director, trustee or equivalent representative.

 

“Operating Bank” means US Bank or any other Eligible Institution at which the
Accounts are held; provided that (i) upon the resignation or removal and the
replacement of the Trustee pursuant to the terms of this Indenture, the
successor trustee appointed thereunder shall be the Operating Bank; and (ii) if
at any time the Operating Bank ceases to be an Eligible Institution, a successor
operating bank shall be appointed by the Servicer on behalf of the Trustee and
all Accounts shall thereafter be transferred to and be maintained at such
successor operating bank in the name of the Trustee and such successor operating
bank shall thereafter be the “Operating Bank”.

 

10



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer or NPS, that meets the requirements of
Section 1.03 hereof.

 

“Optional Redemption” has the meaning given to such term in Section 3.09(a)
hereof.

 

“Outstanding” means (a) with respect to the Notes of any class at any time, all
Notes of such class theretofore authenticated and delivered by the Trustee
except (i) any such Notes cancelled by, or delivered for cancellation to, the
Trustee; (ii) any such Notes, or portions thereof, for the payment of principal
of and accrued and unpaid interest on which moneys have been distributed to
Noteholders by the Trustee and any such Notes, or portions thereof, for the
payment or redemption of which moneys in the necessary amount have been
deposited in the Redemption Account for such Notes; provided that if such Notes
are to be redeemed prior to the maturity thereof in accordance with the
requirements of Section 3.09 hereof, notice of such redemption shall have been
given as provided in Section 3.10 hereof, or provision satisfactory to the
Trustee shall have been made for giving such notice; and (iii) any such Notes in
exchange or substitution for which other Notes, as the case may be, have been
authenticated and delivered, or which have been paid pursuant to the terms of
this Indenture (unless proof satisfactory to the Trustee is presented that any
of such Notes is held by a Person in whose hands such Note is a legal, valid and
binding obligation of the Issuer); and (b) when used with respect to any other
evidence of indebtedness shall mean, at any time, any principal amount thereof
then unpaid and outstanding (whether or not due or payable).

 

“Outstanding Principal Balance” means, with respect to any Note or other
evidence of indebtedness Outstanding, the total principal amount of such
evidence of indebtedness unpaid and outstanding at any time as determined in the
case of the Notes in the information to be provided to the Servicer by the
Trustee pursuant to Section 3.05(g) hereof.

 

“Paying Agent” has the meaning given to such term in Section 2.03 hereof and
initially will be the Trustee. The term “Paying Agent” includes any additional
Paying Agent.

 

“Payment Date” means March 30, June 30, September 30 and December 30, commencing
on March 30, 2005; provided that if any such date would otherwise fall on a day
which is not a Business Day, the Payment Date falling on such date shall be the
first following day which is a Business Day, and provided, further, that if any
such following Business Day would occur in the succeeding month, then the
Payment Date shall be the first Business Day preceding such date.

 

“Permanent Global Note” has the meaning given to such term in Section 2.01
hereof.

 

“Permanent Regulation S Global Note” has the meaning given to such term in
Section 2.01 hereof.

 

“Permitted Encumbrance” means (i) any lien for taxes, assessments and
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings; and (ii) any lien created in
favor of the Issuer or the Trustee.

 

“Permitted Holder” means (i) NPS, (ii) Amgen, (iii) the Issuer and (iv) any
Person that (a) has executed a Confidentiality Agreement and (b) so long as the
License Agreement has not been terminated, is not in the business of developing,
manufacturing or marketing pharmaceutical or diagnostic products and is not an
Affiliate of any such Person in such business.

 

“Person” means any natural person, firm, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any political subdivision thereof or any other legal entity,
including public bodies.

 

“Pledge Agreement” means the Pledge and Security Agreement, dated as of December
22, 2004, between NPS and the Trustee, as amended, restated or supplemented from
time to time.

 

“Pledged Equity” has the meaning given to such term in the Pledge Agreement.

 

“Premium” means, with respect to any Note on any Redemption Date or Payment
Date, any Redemption Premium or Cash Sweep Premium, if applicable or, in the
case of any Redemption Date, the portion of the Redemption Price of the Notes
being redeemed in excess of the Outstanding Principal Balance of the Notes being
redeemed.

 

11



--------------------------------------------------------------------------------

“Prior Ranking Amounts” has the meaning assigned to such term in Section 3.07
hereof.

 

“Private Placement Legend” means the legend initially set forth on the Notes in
the form set forth in Section 2.02 hereof.

 

“Private Placement Memorandum” means the Private Placement Memorandum of the
Issuer for the Class A Notes, dated December 14, 2004.

 

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
December 22, 2004, between NPS and the Issuer, as amended, restated or
supplemented from time to time.

 

“Quarterly Statement Rights” means the right to receive statements under Section
7.6(A) of the License Agreement setting forth, among other things, the Royalty
Payments due in respect of the calendar quarter covered by each such statement.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.

 

“Record Date” means with respect to each Payment Date, the close of business on
the fifteenth (15th) day preceding such Payment Date and, with respect to the
date on which any Direction is to be given by the Noteholders, the close of
business on the last Business Day prior to the solicitation of such Direction.

 

“Redemption” means any Optional Redemption and any redemption of Notes described
in Section 3.09(c) but does not include a redemption of a Cash Sweep Principal
Amount.

 

“Redemption Account” has the meaning given to such term in Section 3.01(a)
hereof.

 

“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Notes are redeemed pursuant to a Redemption, other than a Refinancing
Date.

 

“Redemption Premium” means, in respect of the Class A Notes, the product of the
Redemption Premium Percentage and the outstanding principal balance of the Notes
being redeemed and, in the case of any Refinancing Notes or Class B Notes, the
amount, if any, specified in the Board Resolution or indenture supplement to be
paid in the event of a Redemption of such Refinancing Notes or Class B Notes
separately from the Redemption Price.

 

“Redemption Premium Percentage” means the following percentage, rounded to four
decimal places, based on the Actual Annual Net Sales Percentage for the
applicable Redemption Date:

 

(a) if the Actual Annual Net Sales Percentage for such Redemption Date is equal
to or less than 80%, the Redemption Premium Percentage is zero;

 

(b) if the Actual Annual Net Sales Percentage for such Redemption Date is
greater than 80% but less than 100%, the Redemption Premium Percentage is equal
to the product of (i) 2.074 and (ii) the excess of such Actual Annual Net Sales
Percentage over 80%; and

 

(c) if the Actual Annual Net Sales Percentage for such Redemption Date is equal
to or greater than 100%, the Redemption Premium Percentage is 41.48%.

 

“Redemption Price” means, (i) in respect of the Class A Notes on any Redemption
Date, an amount equal to the Outstanding Principal Balance of the Class A Notes;
and (ii) in respect of any Class B Notes or any Refinancing Notes, the
Redemption Price, if any, established by or pursuant to a Board Resolution or in
any indenture supplemental hereto providing for the issuance of such Notes or
designated as such in the form of such Notes. Any such Redemption Price may
include a Premium or such Board Resolution or indenture supplement may specify a
separate Redemption Premium.

 

12



--------------------------------------------------------------------------------

“Reference Date” means, with respect to each Interest Accrual Period, the day
that is two Business Days prior to the Payment Date on which such Interest
Accrual Period commences; provided, however, that the Reference Date with
respect to the initial Interest Accrual Period means the date that is two
Business Days before the Closing Date.

 

“Refinancing” has the meaning given to such term in Section 2.15 hereof.

 

“Refinancing Date” means the date, which shall in each case be a Payment Date,
on which the Class A Notes or the Notes of any other class are redeemed in
whole, in each case with the proceeds of Refinancing Notes as provided in
Section 2.15 hereof.

 

“Refinancing Expenses” means all Transaction Expenses incurred in connection
with an offering and issuance of Refinancing Notes.

 

“Refinancing Notes” means any class of Notes issued by the Issuer under this
Indenture at any time and from time to time after the date hereof pursuant to
Section 2.15, the proceeds of which are used to repay all of the Outstanding
Principal Balance of a class of Notes and ranking pari passu with such class of
Notes.

 

“Register” has the meaning given to such term in Section 2.03(a) hereof.

 

“Registrar” has the meaning given to such term in Section 2.03(a) hereof and
includes any additional Registrar.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Global Note” has the meaning given to such term in Section 2.01(b)
hereof.

 

“Regulation S Global Note Exchange Date” means the date of exchange of any
Temporary Regulation S Global Note for any Permanent Regulation S Global Note,
which date shall be forty days after the Closing Date.

 

“Related Documents” means the Purchase and Sale Agreement, the License
Agreement, this Indenture, the Notes and the Pledge Agreement.

 

“Relevant Information” means any information provided to the Trustee in writing
by any Service Provider retained from time to time by the Issuer pursuant to the
Related Documents.

 

“Responsible Officer” means, (i) with respect to the Trustee, any officer within
the Corporate Trust Office, including any Principal, Vice President, Managing
Director, Director, Associate or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge and familiarity
with the particular subject and (ii) with respect to the Issuer, a Manager
(other than the Independent Manager).

 

“Royalty Payments” means the royalties payable by Amgen pursuant to Article 7
and Section 14.3 of the License Agreement (the “Quarterly Royalty Payments”) and
any amounts payable by Amgen pursuant to Section 10.1 of the License Agreement.

 

“Royalty Rights” means (x) the rights to (i) the Royalty Payments, (ii) any
Milestone Payment, (iii) the Quarterly Statement Rights, (iv) the Audit Rights
and (v) all other rights in respect of the License Agreement sold, assigned or
contributed by NPS to the Issuer pursuant to the Purchase and Sale Agreement on
the Closing Date and (y) any royalties and other payments in respect of the use
of the Licensed Technology in the Territory that may arise outside of the
License Agreement.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

13



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning given to such term in the Granting Clause
herein.

 

“Secured Party” has the meaning given to such term in the Pledge Agreement.

 

“Securities Act” means the Securities Act of 1933.

 

“Security Interests” means the security interests granted or expressed to be
granted in the Collateral pursuant to the Granting Clause herein and in the
Pledged Equity pursuant to the Pledge Agreement.

 

“Senior Claim” has the meaning given to such term in Section 10.01 hereof.

 

“Senior Class” means, (i) so long as any Class A Notes are Outstanding, the
Class A Notes, and (ii) if no Class A Notes are Outstanding, the Class B Notes.

 

“Senior Trustee” means the Trustee of the Senior Class of the Notes.

 

“Service Providers” means the Servicer, the Trustee, the Independent Manager of
the Issuer, the Calculation Agent, the Operating Bank, NPS in respect of its
obligations under the Intercompany Servicing Agreement and any Person that
becomes the Servicer, the Trustee, the Independent Manager of the Issuer, the
Calculation Agent or the Operating Bank in accordance with the terms of the
applicable agreement and, subject to the written approval of Noteholders holding
a majority in Outstanding Principal Balance of the Senior Class of Notes, any
other Person designated as a Service Provider by the Issuer.

 

“Servicer” means NPS, in its capacity as collection agent under the Purchase and
Sale Agreement, including its successors in interest and permitted assigns,
until a successor Person shall have become the Servicer under such agreement,
and thereafter “Servicer” shall mean such successor Person.

 

“Shortfalls” has the meaning given to such term in Section 3.05(e) hereof.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, or, if such corporation or its
successor shall for any reason no longer perform the functions of a securities
rating agency, “S&P” shall be deemed to refer to any other nationally recognized
rating agency designated by the Issuer and meeting the definition of “nationally
recognized statistical rating organization,” as set forth in the rules
promulgated under the Exchange Act.

 

“Stated Rate of Interest” means, with respect to any class of the Notes for any
Interest Accrual Period, the interest rate set forth in such class of Notes for
such Interest Accrual Period.

 

“Stock” means all shares of capital stock, all beneficial interests in trusts,
all membership interests in limited liability companies, all ordinary shares and
preferred shares and any options, warrants and other rights to acquire such
shares or interests.

 

“Subordinated Claim” has the meaning given to such term in Section 10.01 hereof.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Tax” and “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, loss, damage, liability, expense, additions to tax and additional
amounts or costs incurred or imposed with respect thereto) imposed or otherwise
assessed by the U.S. or by any state, local or foreign government (or any
subdivision or agency thereof) or other taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, gains taxes, license, registration and documentation
fees, customs duties, tariffs, and similar charges.

 

14



--------------------------------------------------------------------------------

“Temporary Regulation S Global Note” has the meaning given to such term in
Section 2.01 hereof.

 

“Termination Date” means the date on which the License Agreement is terminated
for any reason or on which Amgen’s obligations with respect to the licenses
created by the License Agreement are terminated for the U.S.

 

“Transaction Expenses” means the out-of-pocket expenses payable by the Issuer in
connection with (i) the issuance of the Class A Notes, including placement fees,
any initial fees payable to Servicer Providers and the fees and expenses of
counsel in connection with the offering and issuance of the Class A Notes, as
set forth in the Note Purchase Agreements and (ii) the offering and issuance of
any Refinancing Notes or Class B Notes, to the extent specified in the Board
Resolutions authorizing such offering and issuance.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” has the meaning given to such term in the preamble hereof, and any
successor Trustee appointed in accordance with the terms hereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“U.S.” means the United States of America.

 

“US Bank” means U.S. Bank National Association, a national banking association.

 

“U.S. GAAP” means generally accepted accounting principles in effect in the U.S.
from time to time.

 

“U.S. Government Obligations” means obligations of, and supported by the full
faith and credit of, the U.S. government.

 

“U.S. Treasury” means the U.S. Department of the Treasury.

 

Section 1.02 Rules of Construction. Unless the context otherwise requires:

 

(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with U.S. GAAP.

 

(b) The terms “herein”, “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

(c) Unless otherwise indicated in context, all references to Articles, Sections,
Appendices, Exhibits or Annexes refer to an Article or Section of, or an
Appendix, Exhibit or Annex to, this Indenture.

 

(d) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

 

(e) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

 

(f) Unless otherwise indicated, references to a class of Notes shall be to the
Class A Notes and Class B Notes or to a class of Refinancing Notes, as
applicable.

 

(g) References in this Indenture to an agreement or other document (including
this Indenture) include references to such agreement or document as amended,
replaced or otherwise modified in accordance with the provisions of this
Indenture, and the provisions of this Indenture apply to successive events and
transactions.

 

15



--------------------------------------------------------------------------------

(h) References in this Indenture to any statute or other legislative provision
shall include any statutory or legislative modification or re-enactment thereof,
or any substitution therefor.

 

(i) References in this Indenture to the Notes include the terms and conditions
in this Indenture applicable to the Notes; and any reference to any amount of
money due or payable by reference to the Notes shall include any sum covenanted
to be paid by the Issuer under this Indenture in respect of the Notes.

 

(j) References in this Indenture to any action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security shall
be deemed to include, in respect of any jurisdiction other than the State of New
York, references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in this Indenture.

 

(k) Where any payment is to be made, funds applied or any calculation is to be
made hereunder on a day which is not a Business Day, unless any Related Document
otherwise provides, such payment shall be made, funds applied and calculation
made on the next succeeding Business Day, and payments shall be adjusted
accordingly, including interest unless otherwise specified.

 

Section 1.03 Compliance Certificates and Opinions. Upon any application or
request by the Issuer to the Trustee to take any action under any provision of
this Indenture, the Issuer shall furnish to the Trustee an Officer’s Certificate
stating that, in the opinion of the signers thereof in their capacity as such,
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 5.03 hereof) or any indenture supplemental hereto shall
include:

 

(1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions in this Indenture relating
thereto;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of each such individual in its capacity as
such, he has made such examination or investigation as is necessary to enable
him to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

 

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

Section 1.04 Acts of Noteholders. (a) Any direction, consent, waiver or other
action provided by this Indenture in respect of the Notes of any class to be
given or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by an agent or proxy duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee or to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose under this Indenture and conclusive in favor of the Trustee or the
Issuer, if made in the manner provided in this Section.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the certificate of any notary public or other officer
of any jurisdiction authorized to take acknowledgments of deeds or administer
oaths that the Person executing such instrument acknowledged to him the
execution thereof, or by an affidavit of a witness to such execution sworn to
before any such notary or such other officer and where such execution is by an
officer of a corporation or association, trustee of a trust or member of a

 

16



--------------------------------------------------------------------------------

partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner which the Trustee deems sufficient.

 

(c) In determining whether the Holders of Notes have given any direction,
consent, request, demand, authorization, notice, waiver or other Act (a
“Direction”), under this Indenture, Notes owned by the Issuer, NPS or any
Affiliate of any such Person shall be disregarded and deemed not to be
Outstanding for purposes of any such determination. In determining whether the
Trustee shall be protected in relying upon any such Direction, only Notes which
a Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded. Notwithstanding the foregoing, (i) if any such Person owns 100% of
the Notes of any class Outstanding, such Notes shall not be so disregarded as
aforesaid, and (ii) if any amount of Notes of such class so owned by any such
Person have been pledged in good faith, such Notes shall not be disregarded as
aforesaid if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to such Notes and that the pledgee is not
the Issuer, NPS or any Affiliate of any such Person.

 

(d) The Issuer may at its option, by delivery of Officer’s Certificate(s) to the
Trustee, set a record date other than the Record Date to determine the
Noteholders in respect of the Notes of any class entitled to give any Direction
in respect of such Notes. Notwithstanding Section 316(c) of the Trust Indenture
Act, such record date shall be the record date specified in such Officer’s
Certificate which shall be a date not more than 30 days prior to the first
solicitation of Noteholders in connection therewith. If such a record date is
fixed, such Direction may be given before or after such record date, but only
the Noteholders of record of the applicable class at the close of business on
such record date shall be deemed to be Noteholders for the purposes of
determining whether Noteholders of the requisite proportion of Outstanding Notes
of such class have authorized or agreed or consented to such Direction, and for
that purpose the Outstanding Notes of such class shall be computed as of such
record date; provided that no such Direction by the Noteholders on such record
date shall be deemed effective unless it shall become effective pursuant to the
provisions of this Indenture not later than one year after the record date.

 

(e) Any Direction or other action by the Holder of any Note shall bind the
Holder of every Note issued upon the transfer thereof or in exchange therefor or
in lieu thereof, whether or not notation of such action is made upon such Note.

 

ARTICLE II

 

THE NOTES

 

Section 2.01 Amount Not to Exceed the Initial Outstanding Principal Balance;
Terms; Form; Execution and Delivery. (a) The Outstanding Principal Balance of
any class of Notes which may be authenticated and delivered from time to time
under this Indenture shall not exceed, with respect to the Class A Notes, the
initial Outstanding Principal Balance for the Class A Notes set forth in the
definition thereof or, with respect to any Class B Notes or any class of
Refinancing Notes, the initial Outstanding Principal Balance authorized in the
Board Resolutions establishing such Class B Notes or Refinancing Notes; provided
that the Outstanding Principal Balance of any such class of Refinancing Notes
shall not be less than the Redemption Price of the class of Notes being
refinanced in whole thereby and any Redemption Premium, plus Transaction
Expenses relating thereto and the amount of any Interest Reserve Account
established in respect of such Refinancing Notes, and that any Refinancing Notes
shall be issued in accordance with Section 2.15 hereof.

 

(b) There shall be issued, authenticated and delivered on the Closing Date and
on the date of issuance of any Refinancing Notes or Class B Notes to each of the
Noteholders Notes in the principal amounts and maturities and bearing the
interest rates, in each case in registered form and, in the case of the Class A
Notes, substantially in the form set forth in Exhibit A to this Indenture or, in
the case of any Class B Notes or Refinancing Notes, substantially in the form
set forth in any indenture supplemental hereto with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture, and may have such letters, numbers or other marks of
identification and such legends or endorsements typewritten, printed,
lithographed or engraved thereon, as may, consistently herewith, be prescribed
by the Trustee. The Trustee shall authenticate and make Notes available for
delivery only upon the written order of the Issuer signed by an officer of the
Issuer. Such order shall specify the aggregate principal amount of Notes to be
authenticated, the date of issue, whether they are to be issued as Global Notes
or Definitive Notes and delivery instructions.

 

17



--------------------------------------------------------------------------------

Definitive Notes of each class shall be typewritten, printed, lithographed or
engraved or produced by any combination of these methods, as determined by the
Trustee.

 

The Class A Notes and any Notes offered and sold in reliance on Rule 144A shall
be issued initially in the form of one or more permanent global Notes in
registered form, substantially in the form set forth in the applicable exhibit
to this Indenture or in any indenture supplemental hereto (each, a “Permanent
Global Note”), registered in the name of the nominee of DTC, deposited with the
Trustee, as custodian for DTC, duly executed by the Issuer and authenticated by
the Trustee as hereinafter provided. The aggregate principal amount of each
Permanent Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, in accordance with the instructions given by the Holder thereof, as
hereinafter provided.

 

Any Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of one or more temporary global Notes in
registered form substantially in the form set forth in the applicable exhibit to
this Indenture or in any indenture supplemental hereto (each, a “Temporary
Regulation S Global Note”), registered in the name of the nominee of DTC,
deposited with the Trustee, as custodian for the DTC, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided. At any time
following the applicable Regulation S Global Note Exchange Date, upon receipt by
the Trustee and the Issuer of a certificate substantially in the form of Exhibit
I hereto, executed by Euroclear or Clearstream, as the case may be, together
with copies of certificates from Euroclear and Clearstream certifying that they
have received certification of non-U.S. beneficial ownership of a Temporary
Regulation S Global Note (or portion thereof) with respect to any Notes to be
exchanged, one or more permanent Global Notes for such Notes in registered form
substantially in the form set forth in the applicable exhibit to this Indenture
or in any indenture supplemental hereto (each, a “Permanent Regulation S Global
Note”; and together with each Temporary Regulation S Global Note, the
“Regulation S Global Notes”) duly executed by the Issuer and authenticated by
the Trustee as hereinafter provided shall be deposited with the Trustee, as
custodian for the DTC, and the Registrar shall reflect on its books and records
the date and a decrease in the principal amount of the Temporary Regulation S
Global Note of such class in an amount equal to the principal amount of the
beneficial interest in such Temporary Regulation S Global Note exchanged. Until
the Regulation S Global Note Exchange Date with respect to any Temporary
Regulation S Global Note, interests in such Temporary Regulation S Global Note
may be held only through Agent Members acting for and on behalf of Euroclear and
Clearstream.

 

Notes, if so provided herein or in any indenture supplemental hereto, shall be
issued in the form of permanent certificated Notes in registered form in
substantially the form set forth in the applicable exhibit to this Indenture
(collectively with the definitive, fully registered Notes issued pursuant to
Section 2.10(b) hereof, the “Definitive Notes”).

 

Interest shall accrue on any class of Floating Rate Notes from the relevant
Closing Date and shall be computed for each Interest Accrual Period on the basis
of a 360-day year and the actual number of days elapsed in such Interest Accrual
Period on the Outstanding Principal Balance of such Notes. Interest shall accrue
on the Class A Notes and on any other class of Fixed Rate Notes from the
relevant Closing Date and shall be computed for each Interest Accrual Period on
the basis of a 360-day year consisting of twelve 30-day months.

 

If a B&W Payment is made by the Trustee pursuant to Section 3.08 hereof or if an
Amgen Payment is made, the Stated Interest Rate on the Class A Notes shall be
increased by 0.75% per annum during the period beginning on the first day any
such B&W Payment or Amgen Payment is outstanding and ending on the date on which
NPS has reimbursed the entire amount of such B&W Payment or Amgen Payment and
any other B&W Payments made pursuant to Section 3.08 or Amgen Payments made
together with the entire amount of the increase in the Stated Interest Rate on
the Class A Notes imposed by this sentence. An Amgen Payment shall be
outstanding from the date on which the Servicer or the Issuer shall notify the
Trustee in writing that such Amgen Payment is first outstanding and shall be in
the amount specified by the Servicer or the Issuer in such notification, and if
both the Servicer and the Issuer notify the Trustee of different dates and/or
different amounts, the date and amount specified by the Issuer shall be
conclusively presumed to be correct in the absence of willful misconduct or
fraud.

 

(c) On the date of any Refinancing, the Issuer shall issue and deliver as
provided in Section 2.15 hereof an aggregate principal amount of Refinancing
Notes having the maturities and bearing the interest rates and such other terms
authorized by one or more Board Resolutions or in any indenture supplemental
hereto providing for the issuance of such Notes or specified in the form of such
Notes, in each case in accordance with such Section 2.15.

 

18



--------------------------------------------------------------------------------

(d) On the date of the issuance, if any, of any Class B Notes, the Issuer shall
issue and deliver, as provided in Section 2.16 hereof, an aggregate principal
amount of Class B Notes having the maturities and bearing the interest rates and
such other terms authorized by one or more Board Resolutions or in any indenture
supplemental hereto providing for the issuance of such Notes or specified in the
form of such Notes, in each case in accordance with such Section 2.16.

 

(e) The Notes shall be executed on behalf of the Issuer by the manual or
facsimile signature of a Manager of the Issuer other than the Independent
Manager.

 

(f) Each Note bearing the manual or facsimile signatures of any individual who
was at the time such Note was executed a Manager of the Issuer other than the
Independent Manager shall bind the Issuer, notwithstanding that any such
individual has ceased to hold such office prior to the authentication and
delivery of such Notes or any payment thereon.

 

(g) At any time and from time to time after the execution of any Notes, the
Issuer may deliver such Notes to the Trustee for authentication and, subject to
the provisions of clause (h) below, the Trustee shall authenticate such Notes by
manual or facsimile signature upon receipt by it of written orders of the
Issuer. The Notes shall be authenticated on behalf of the Trustee by any
Responsible Officer of the Trustee.

 

(h) No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless it shall have been executed on behalf of the
Issuer as provided in clause (e) above and authenticated by or on behalf of the
Trustee as provided in clause (g) above. Such signatures shall be conclusive
evidence that such Note has been duly executed and authenticated under this
Indenture. Each Note shall be dated the date of its authentication.

 

Section 2.02 Restrictive Legends. Each Permanent Global Note, each Regulation S
Global Note and each Definitive Note issued in reliance on Section 4(2) of the
Securities Act (and all Notes issued in exchange therefor or upon registration
of transfer or substitution thereof) shall bear the following legend on the face
thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE OR THE SECURITIES LAWS
OF ANY OTHER JURISDICTION, NOR IS SUCH REGISTRATION CONTEMPLATED. NEITHER THIS
NOTE NOR ANY INTEREST HEREIN MAY BE ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED,
SOLD OR OFFERED FOR SALE OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION
THEREUNDER AND ANY OTHER APPLICABLE SECURITIES LAW REGISTRATION REQUIREMENTS.
EACH PERSON WHO ACQUIRES OR ACCEPTS THIS NOTE OR AN INTEREST HEREIN BY SUCH
ACQUISITION OR ACCEPTANCE (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (B) IT
IS AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING OF SUBPARAGRAPH (a)
(1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT (AN “INSTITUTIONAL
ACCREDITED INVESTOR”) OR (C) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT PRIOR TO (X) THE DATE
WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k)
UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER
OF THE ORIGINAL ISSUE DATE HEREOF (OR ANY PREDECESSOR OF THIS NOTE) AND (Y) SUCH
LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAWS (THE “RESALE
RESTRICTION TERMINATION DATE”) OFFER, SELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN, EXCEPT (A) TO THE ISSUER OR A SUBSIDIARY THEREOF, (B) FOR SO
LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT IS PURCHASING THIS NOTE OR AN

 

19



--------------------------------------------------------------------------------

INTEREST HEREIN, AS THE CASE MAY BE, FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT, (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION
IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT (IF
AVAILABLE) OR (E) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT THE ISSUER AND THE
TRUSTEE SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT
TO CLAUSE (2)(C), (D) OR (E) OF THIS PARAGRAPH, TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM BY
REGULATION S UNDER THE SECURITIES ACT.

 

BY ITS PURCHASE AND ACCEPTANCE OF A NOTE, EACH PURCHASER WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT EITHER (I) NO PLAN ASSETS HAVE BEEN USED TO
PURCHASE SUCH NOTES, OR (II) (X) ONE OR MORE PROHIBITED TRANSACTION STATUTORY OR
ADMINISTRATIVE EXEMPTIONS APPLIES SUCH THAT THE USE OF SUCH PLAN ASSETS TO
PURCHASE AND HOLD SUCH NOTES WILL NOT CONSTITUTE A NON-EXEMPT PROHIBITED
TRANSACTION; (Y) THE PLAN FIDUCIARY AUTHORIZING THE INVESTMENT IN THE NOTES HAS
DETERMINED THAT SUCH INVESTMENT IS PRUDENT AND OTHERWISE CONSISTENT WITH THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR OTHER
APPLICABLE LAW; AND (Z) THE INDIVIDUAL EXECUTING THE NOTE PURCHASE AGREEMENT IS
DULY AUTHORIZED UNDER THE APPLICABLE PLAN DOCUMENTS AND/OR APPLICABLE LAW TO SO
BIND THE PLAN. “PLAN” IS DEFINED TO INCLUDE CERTAIN GOVERNMENTAL PLANS, CERTAIN
CHURCH PLANS, EMPLOYEE BENEFIT PLANS AND CERTAIN OTHER RETIREMENT PLANS AND
ARRANGEMENTS, INCLUDING INDIVIDUAL RETIREMENT ACCOUNTS AND ANNUITIES, THAT ARE
SUBJECT TO ERISA AND/OR THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND ANY
ENTITY THAT MAY BE DEEMED TO HOLD THE ASSETS OF ANY SUCH PLANS.

 

THE NOTES MAY NOT BE RESOLD OR TRANSFERRED EXCEPT AS DESCRIBED IN THE FOREGOING,
AND ANY PROPOSED TRANSFEREE SHALL EXECUTE A CONFIDENTIALITY AGREEMENT IN THE
FORM ATTACHED AS EXHIBIT N TO THE INDENTURE.

 

THE NOTES MAY NOT BE SOLD OR TRANSFERRED TO ANY PERSON THAT IS ENGAGED IN THE
BUSINESS OF DEVELOPING, MANUFACTURING OR MARKETING PHARMACEUTICAL OR DIAGNOSTIC
PRODUCTS OR TO AN AFFILIATE (AS DEFINED IN THE INDENTURE REFERRED TO
HEREINAFTER) OF ANY SUCH PERSON ENGAGED IN ANY SUCH BUSINESS.

 

Each Global Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE
OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

 

20



--------------------------------------------------------------------------------

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 2.11 OF
THE INDENTURE.

 

Each Global Note for the Class A Notes shall also bear the following legend on
the face thereof:

 

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273, AND
1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND IS SUBJECT TO THE
RULES FOR DEBT INSTRUMENTS WITH CONTINGENT PAYMENTS UNDER TREASURY REGULATION §
1.1275-4(b). FOR INFORMATION REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, THE ISSUE DATE, THE YIELD TO MATURITY, THE COMPARABLE YIELD AND
PROJECTED PAYMENT SCHEDULE FOR THIS NOTE, YOU SHOULD SUBMIT A WRITTEN REQUEST TO
THE ISSUER AT THE FOLLOWING ADDRESS: CINACALCET ROYALTY SUB LLC, 420 CHIPETA
WAY, SALT LAKE CITY, UTAH 84108-1256, ATTENTION: ASSISTANT TREASURER

 

Each Temporary Regulation S Global Note shall bear the following legend on the
face thereof:

 

THIS NOTE IS A TEMPORARY REGULATION S GLOBAL NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

Section 2.03 Registrar and Paying Agent. (a) With respect to each class of
Notes, there shall at all times be maintained an office or agency in the
location set forth in Section 12.05 hereof where the Notes of such class may be
presented or surrendered for registration of transfer or for exchange (each, a
“Registrar”), and for payment thereof (each, a “Paying Agent”) and where notices
and demands to or upon the Issuer in respect of such Notes may be served. The
Trustee shall be the initial Paying Agent, and the Issuer shall not be permitted
to act as a Paying Agent. The Issuer shall cause each Registrar to keep a
register of such class of Notes for which it is acting as Registrar and of their
transfer and exchange (the “Register”). Written notice of the location of each
such other office or agency and of any change of location thereof shall be given
by the Trustee to the Issuer and the Holders of such class of Notes. In the
event that no such office or agency shall be maintained or no such notice of
location or of change of location shall be given, presentations and demands may
be made and notices may be served at the Corporate Trust Office of the Trustee.

 

(b) Each Authorized Agent in the location set forth in Section 12.05 shall be a
bank or trust company, shall be a corporation organized and doing business under
the laws of the U.S. or any state or territory thereof or of the District of
Columbia, with a combined capital and surplus of at least $75,000,000 (or having
a combined capital and surplus in excess of $5,000,000 and the obligations of
which, whether now in existence or hereafter incurred, are fully and
unconditionally guaranteed by a corporation organized and doing business under
the laws of the U.S., any state or territory thereof or of the District of
Columbia and having a combined capital and surplus of at least $75,000,000) and
shall be authorized under the laws of the U.S. or any state or territory thereof
to exercise corporate trust powers, subject to supervision by Federal or state
authorities (such requirements, the “Eligibility Requirements”). The Trustee
shall initially be a Paying Agent and Registrar hereunder with respect to the
Notes. Each Registrar other than the Trustee shall furnish to the Trustee, at
least five (5) Business Days prior to each Payment Date, and at such other times
as the Trustee may request in writing, a copy of the Register maintained by such
Registrar.

 

(c) Any corporation into which any Authorized Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authorized Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authorized Agent, shall be the successor of such Authorized Agent hereunder, if
such successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or such Authorized Agent or such successor corporation.

 

21



--------------------------------------------------------------------------------

(d) Any Authorized Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Issuer may, and at the request of
the Trustee shall, at any time terminate the agency of any Authorized Agent by
giving written notice of termination to such Authorized Agent and to the
Trustee. Upon the resignation or termination of an Authorized Agent or if at any
time any such Authorized Agent shall cease to be eligible under this Section
(when, in either case, no other Authorized Agent performing the functions of
such Authorized Agent shall have been appointed by the Trustee), the Issuer
shall promptly appoint one or more qualified successor Authorized Agents,
reasonably satisfactory to the Trustee, to perform the functions of the
Authorized Agent which has resigned or whose agency has been terminated or who
shall have ceased to be eligible under this Section. The Issuer shall give
written notice of any such appointment made by it to the Trustee; and in each
case the Trustee shall mail notice of such appointment to all Holders of the
related class of Notes as their names and addresses appear on the Register for
such class of Notes.

 

(e) The Issuer agrees to pay, or cause to be paid, from time to time to each
Authorized Agent reasonable compensation for its services and to reimburse it
for its reasonable expenses to be agreed to pursuant to separate agreements with
each such Authorized Agent.

 

Section 2.04 Paying Agent to Hold Money in Trust. The Trustee shall require each
Paying Agent other than the Trustee to agree in writing that all moneys
deposited with any Paying Agent for the purpose of any payment on the Notes
shall be deposited and held in trust for the benefit of the Holders entitled to
such payment, subject to the provisions of this Section. Moneys so deposited and
held in trust shall constitute a separate trust fund for the benefit of the
Holders with respect to which such money was deposited.

 

The Trustee may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, direct any Paying Agent to
pay to the Trustee all sums held in trust by such Paying Agent; and, upon such
payment by any Paying Agent to the Trustee, such Paying Agent shall be released
from all further liability with respect to such money.

 

Section 2.05 Method of Payment. (a) On each Payment Date, the Trustee shall, or
shall instruct a Paying Agent to, pay, to the extent of the Available
Collections Amount for such Payment Date, to the Noteholders all interest,
principal and Premium, if any, on each class of Notes in the amounts determined
by the Trustee pursuant to Section 3.05; provided, that payment on a Temporary
Regulation S Global Note shall be made to the Holder thereof only in conformity
with Section 2.05(c) hereof and payment on any Note may be deferred as provided
in Section 2.05(d) hereof. Each payment on any Payment Date other than the Final
Payment Date with respect to any class of Notes shall be made by the Trustee or
Paying Agent to the Noteholders as of the Record Date for such Payment Date. The
final payment with respect to any Note, however, shall be made only upon
presentation and surrender of such Note by the Noteholder or its agent at the
Corporate Trust Office or agency of the Trustee or Paying Agent specified in the
notice given by the Trustee or Paying Agent with respect to such final payment.

 

(b) At such time, if any, as the Notes of any class are issued in the form of
Definitive Notes, payments on a Payment Date shall be made by check mailed to
each Noteholder of a Definitive Note on the applicable Record Date at its
address appearing on the Register maintained with respect to such class of
Notes. Alternatively, upon application in writing to the Trustee, not later than
the applicable Record Date, by a Noteholder, any such payments shall be made by
wire transfer to an account designated by such Noteholder at a financial
institution in New York, New York; provided that the final payment for each
class of Notes shall be made only upon presentation and surrender of the
Definitive Notes of such class by the Noteholder or its agent at the Corporate
Trust Office or agency of the Trustee or Paying Agent specified in the notice of
such final payment given by the Trustee or Paying Agent. The Trustee or Paying
Agent shall mail such notice of the final payment of such class of Notes to each
Noteholder of such class, specifying the date and amount of such final payment.

 

(c) The beneficial owner of a Temporary Regulation S Global Note may arrange to
receive interest installments through Euroclear or Clearstream on such Temporary
Regulation S Global Note only after delivery by such beneficial owner to
Euroclear or Clearstream, as the case may be, of a written certification
substantially in the form of Exhibit M-1 hereto, and upon delivery of Euroclear
or Clearstream, as the case may be, to the Paying Agent of a certification or
certifications substantially in the form of Exhibit M-2 hereto. No interest
shall be paid to any beneficial owner and no interest shall be paid to Euroclear
or Clearstream on such beneficial owner’s interest in a Temporary Regulation S
Global Note unless Euroclear or Clearstream, as the case may be, has provided
such a certification to the Paying Agent with respect to such interest.

 

22



--------------------------------------------------------------------------------

(d) If the Issuer informs the Trustee that any Holder or any beneficial owner of
an interest in any Global Note has not executed and delivered to the Issuer a
Confidentiality Agreement, the Trustee shall withhold and deposit in the Escrow
Account the portion of any payment of principal, Premium or interest on the
Notes allocable to the Notes held by such Holder or the undivided interest in
such Global Note allocable to such beneficial owner. The Trustee shall
distribute the amounts so withheld, without interest, to such Holder or
beneficial owner upon receipt by the Trustee of written notice from the Issuer
that such Holder or beneficial owner has executed and delivered a
Confidentiality Agreement.

 

Section 2.06 Minimum Denomination. Each class of Notes shall be issued in
minimum denominations of $250,000 and integral multiples of $1,000 in excess
thereof.

 

Section 2.07 Transfer and Exchange; Cancellation. The Notes are issuable only in
registered form. A Holder may transfer a Note only by written application to the
Registrar stating the name of the proposed transferee and otherwise complying
with the terms of this Indenture, including the requirement for delivery of a
Confidentiality Agreement as set forth in Section 2.11. No such transfer shall
be effected until, and such transferee shall succeed to the rights of a Holder
only upon, final acceptance and registration of the transfer by the Registrar in
the Register and confirmation by the Issuer that such Holder has delivered a
Confidentiality Agreement to the Issuer and that such Holder is a Permitted
Holder.

 

Prior to the due presentment for registration of transfer of a Note and
satisfaction of the requirements specified in the last sentence of the preceding
paragraph, the Issuer and the Trustee may deem and treat the applicable
registered Noteholder as the absolute owner and Holder of such Note for the
purpose of receiving payment of all amounts payable with respect to such Note
and for all other purposes and shall not be affected by any notice to the
contrary. The Registrar (if different from the Trustee) shall promptly notify
the Trustee and the Trustee shall promptly notify the Issuer of each request for
a registration of transfer of a Note by furnishing the Issuer a copy of such
request.

 

Furthermore, any Holder of a Global Note shall, by acceptance of such Global
Note, agree that, subject to Section 2.10(b) hereof, transfers of beneficial
interests in such Global Note may be effected only through a book-entry system
maintained by the Holder of such Global Note (or its agent) and that ownership
of a beneficial interest in such Note shall be required to be reflected in a
book-entry. When Notes are presented to the Registrar with a request to register
the transfer or to exchange them for an equal principal amount of Notes of other
authorized denominations, the Registrar shall register the transfer or make the
exchange as requested if its requirements for such transactions are met
(including, in the case of a transfer, that such Notes are duly endorsed or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee and Registrar duly executed by the Holder thereof or by an attorney who
is authorized in writing to act on behalf of the Holder). To permit
registrations of transfers and exchanges, the Issuer shall execute and the
Trustee shall authenticate Notes at the Registrar’s request. Except as set forth
in Sections 2.08 and 2.09 hereof, no service charge shall be made for any
registration of transfer or exchange or redemption of the Notes.

 

The Issuer shall not be required to exchange or register the transfer of any
Notes as above provided during the 15-day period preceding the Final Maturity
Date of any such Notes or during a 15-day period preceding the first mailing of
any notice of Redemption or Refinancing of Notes to be redeemed or refinanced.
The Issuer shall not be required to exchange or register the transfer of any
Notes that have been selected, called or are being called for Redemption or
Refinancing except, in the case of any Notes where notice has been given that
such Notes are to be redeemed in part, the portion thereof not so to be
redeemed.

 

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Trustee and no one else shall cancel and destroy in accordance with its
customary practices in effect from time to time (subject to the record retention
requirements of the Exchange Act) any such Notes, together with any other Notes
surrendered to it for registration of transfer, exchange or payment. The Issuer
may not issue new Notes (other than Refinancing Notes issued in connection with
any Refinancing) to replace Notes it has redeemed, paid or delivered to the
Trustee for cancellation.

 

Section 2.08 Mutilated, Destroyed, Lost or Stolen Notes. If any Note shall
become mutilated, destroyed, lost or stolen, the Issuer shall, upon the written
request of the Holder thereof and presentation of the Note

 

23



--------------------------------------------------------------------------------

or satisfactory evidence of destruction, loss or theft thereof to the Trustee or
Registrar and a confirmation by the Issuer to the Trustee that such Holder has
delivered a Confidentiality Agreement to the Issuer, issue, and the Trustee
shall authenticate and the Trustee or Registrar shall deliver in exchange
therefor or in replacement thereof, a new Note, payable to such Holder in the
same principal amount, of the same maturity, with the same payment schedule,
bearing the same interest rate and dated the date of its authentication. If the
Note being replaced has become mutilated, such Note shall be surrendered to the
Trustee or a Registrar and forwarded to the Issuer by the Trustee or such
Registrar. If the Note being replaced has been destroyed, lost or stolen, the
Holder thereof shall furnish to the Issuer, the Trustee or a Registrar (i) such
security or indemnity as may be required by them to save the Issuer, the Trustee
and such Registrar harmless (an unsecured indemnity from any QIB being
acceptable security) and (ii) evidence satisfactory to the Issuer, the Trustee
and such Registrar of the destruction, loss or theft of such Note and of the
ownership thereof (an affidavit from any QIB being satisfactory evidence). The
Noteholders will be required to pay any tax or other governmental charge imposed
in connection with such exchange or replacement and any other expenses
(including the fees and expenses of the Trustee and any Registrar) connected
therewith.

 

Section 2.09 Payments of Transfer Taxes. Upon the transfer of any Note or Notes
pursuant to Section 2.07 hereof, the Issuer or the Trustee may require from the
party requesting such new Note or Notes payment of a sum to reimburse the Issuer
or the Trustee for, or to provide funds for the payment of, any transfer tax or
similar governmental charge payable in connection therewith.

 

Section 2.10 Book-Entry Provisions. (a) Global Notes shall (i) be registered in
the name of DTC for such Notes or in the name of the nominee of DTC, (ii) be
delivered to the Trustee as custodian for DTC and (iii) bear the Private
Placement Legend as set forth in Section 2.02 hereof.

 

Members of, or participants in, DTC (“Agent Members”) shall have no rights under
this Indenture with respect to any Global Note held on their behalf by DTC, or
the Trustee as its custodian, or under such Global Note, and DTC may be treated
by the Issuer, the Trustee and any agent of the Issuer or the Trustee as the
absolute owner of such Global Note for all purposes whatsoever.

 

Whenever notice or other communication to the Noteholders of any class of Global
Notes is required under this Indenture, unless and until Definitive Notes shall
have been issued pursuant to Section 2.10(b) below, the Trustee shall give all
such notices and communications specified herein to be given to Noteholders of
such class of Global Notes to DTC and/or the Agent Members, and shall make
available additional copies as requested by such Agent Members, subject to the
limitations on distribution contained in Section 2.11.

 

Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Global Note. Neither the
Issuer nor the Trustee shall be liable for any delay by DTC in identifying the
Agent Members in respect of the Global Notes, and the Issuer and the Trustee may
conclusively rely on, and shall be fully protected in relying on, instructions
from DTC for all purposes (including with respect to the registration and
delivery, and the respective principal amounts, of any Global Notes to be
issued).

 

(b) Transfers of a Global Note shall be limited to transfers of such Global Note
in whole, but not in part, to DTC, its successors or their respective nominees.
Interests of Agent Members in a Global Note may be transferred in accordance
with the rules and procedures of DTC and the provisions of Section 2.11 hereof.
Definitive Notes shall be issued to the individual Agent Members or Beneficial
Holders or their nominees in exchange for their Beneficial Interests in the
Permanent Global Note or the Regulation S Global Note, respectively, with
respect to any class of Notes only if (i) the Issuer advises the Trustee in
writing that DTC is no longer willing or able to properly discharge its
responsibilities as depositary with respect to the Notes and the Trustee or the
Issuer is unable to appoint a qualified successor within 90 days of such notice,
(ii) the Issuer, at its option, elects to terminate the book-entry system
through DTC or (iii) during the occurrence of an Event of Default with respect
to any class of Notes, Noteholders of such class representing an aggregate of
not less than 51% of the aggregate Outstanding Principal Balance of such class
of Notes advise the Issuer, the Trustee and DTC through the Agent Members in
writing that the continuation of a book-entry system through DTC (or a successor
thereto) is no longer in the best interests of the Noteholders of such class.
Upon the occurrence of any event described in the immediately preceding
sentence, the Trustee shall notify all affected Noteholders of such class,
through DTC, of the occurrence of such event and of the availability of
Definitive Notes of such class; provided, however, that in no event shall the
Temporary Regulation S Global Note be exchanged for Definitive Notes prior to
the later of (x) the Regulation S Global Note Exchange Date and (y) the date of
receipt by the Issuer of any certificates determined by

 

24



--------------------------------------------------------------------------------

it to be required pursuant to Rule 903 under the Securities Act. Upon surrender
to the Trustee of the Global Notes of such class held by DTC, accompanied by
registration instructions from DTC for registration of Definitive Notes in the
names of the Noteholders of such class, the Issuer shall issue and the Trustee
shall authenticate and deliver the Definitive Notes of such class to the Agent
Members and Beneficial Holders of such class or their nominees in accordance
with the instructions of DTC.

 

None of the Issuer, the Registrar, the Paying Agent or the Trustee shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be fully protected in relying on, such registration instructions.
Upon the issuance of Definitive Notes of such class, the Trustee shall recognize
the Persons in whose name the Definitive Notes are registered in the Register as
Noteholders hereunder. Neither the Issuer nor the Trustee shall be liable if the
Trustee or the Issuer is unable to locate a qualified successor to DTC.

 

Definitive Notes of any class will be freely transferable and exchangeable for
Definitive Notes of the same class at the office of the Trustee or the office of
a Registrar upon compliance with the requirements set forth herein. In the case
of a transfer of only part of a holding of Definitive Notes, a new Definitive
Note shall be issued to the transferee in respect of the part transferred and a
new Definitive Note in respect of the balance of the holding not transferred
shall be issued to the transferor and may be obtained at the office of the
applicable Registrar.

 

(c) Any Beneficial Interest in one of the Global Notes as to any class that is
transferred to a Person who takes delivery in the form of an interest in another
Global Note will, upon transfer, cease to be an interest in such Global Note and
become an interest in such other Global Note and, accordingly, will thereafter
be subject to all transfer restrictions, if any, and other procedures applicable
to beneficial interests in such other Global Note for as long as it remains such
an interest.

 

(d) Any Definitive Note delivered in exchange for an interest in a Permanent
Global Note pursuant to paragraph (b) of this Section shall, except as otherwise
provided by paragraph (f) of Section 2.11, bear the Private Placement Legend
applicable to a Permanent Global Note set forth in Section 2.02 hereof.

 

(e) Any Definitive Note delivered in exchange for an interest in a Regulation S
Global Note pursuant to paragraph (b) of this Section shall, except as otherwise
provided by paragraph (f) of Section 2.11, bear the Private Placement Legend
applicable to a Regulation S Global Note set forth in Section 2.02 hereof.

 

(f) Upon the request of the Servicer from time to time, the Trustee shall
request DTC to provide a list of the Agent Members holding Beneficial Interests
in the Notes on such Record Date and shall provide such list to the Servicer.
Any cost involved in obtaining such list shall be included in the Expenses to be
reimbursed on the next succeeding Payment Date. Not later than five Business
Days prior to each Payment Date or any other date on which a Distribution Report
is to be distributed pursuant to Section 2.13(a) to Agent Members and Beneficial
Holders, the Servicer shall provide a list to the Trustee of the Agent Members,
Beneficial Holders and Noteholders (other than DTC or its nominee or any other
depositary) that have provided Confidentiality Agreements to the Issuer, and the
Trustee shall distribute such reports only to the Agent Members, Beneficial
Holders and Noteholders named on such list.

 

Section 2.11 Special Transfer Provisions. (a) Transfers to Non-QIB Institutional
Accredited Investors. The following provisions shall apply with respect to the
registration of any proposed transfer of a Note (other than a Temporary
Regulation S Global Note) to any Institutional Accredited Investor which is not
a QIB (excluding Non-U.S. Persons):

 

(i) The Registrar shall register the transfer of any Note, whether or not such
Note bears the Private Placement Legend, if the proposed transferee has
delivered to the Registrar (A) a certificate substantially in the form of
Exhibit K hereto, (B) an Opinion of Counsel acceptable to the Issuer that such
transfer is in compliance with the Securities Act, (C) a Confidentiality
Agreement duly executed by such transferee, and (D) so long as the License
Agreement has not been terminated, appropriate certification that such
transferee is not engaged in, and is not an Affiliate of a Person engaged in,
the business of developing, manufacturing or marketing pharmaceutical or
diagnostic products.

 

(ii) If the proposed transferor is an Agent Member holding a beneficial interest
in the Permanent Global Note, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (i), including the Confidentiality
Agreement, and (y) instructions given in accordance with DTC’s and the
Registrar’s procedures, the Registrar shall reflect on its books and records the
date and a decrease in the

 

25



--------------------------------------------------------------------------------

principal amount of the Permanent Global Note in an amount equal to the
principal amount of the beneficial interest in the Permanent Global Note to be
transferred, and the Issuer shall execute, and the Trustee shall authenticate
and deliver, one or more Definitive Notes of like tenor and amount.

 

(b) Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of an interest in a Permanent Global Note
or a Definitive Note issued in exchange for an interest in such Permanent Global
Note in accordance with Section 2.10(b) hereof to a QIB (excluding Non-U.S.
Persons):

 

(i) If the Note to be transferred consists of (x) Definitive Notes, the
Registrar shall register the transfer if such transfer is being made by a
proposed transferor who has checked the box provided for on the form of Note
stating, or has otherwise advised the Issuer and the Registrar in writing, that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who has signed the certification provided for on the form of Note
stating, or has otherwise advised the Issuer and the Registrar in writing, that
(A) it is purchasing the Note for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
are QIBs within the meaning of Rule 144A, (B) it is or such QIBs are aware that
the sale to it is being made in reliance on Rule 144A and acknowledge that it
has received such information regarding the Issuer as it has requested pursuant
to Rule 144A or has determined not to request such information and (C) it is or
such QIBs are aware that the transferor is relying upon its foregoing
representations in order to claim the exemption from registration provided by
Rule 144A, (D) it and all such QIBs have duly executed and delivered to the
Issuer a Confidentiality Agreement, and (E), so long as the License Agreement
has not been terminated, neither it nor any such QIBs is engaged in, or is an
Affiliate of a Person engaged in, the business of developing, manufacturing or
marketing pharmaceutical or diagnostic products or (y) an interest in a
Permanent Global Note, the transfer of such Beneficial Interest may be effected
only through the book-entry system maintained by DTC and to the extent provided
in the agreement with DTC, and in each case, each transferee and QIB has
delivered to the Registrar a Confidentiality Agreement duly executed by such
transferee and QIB, respectively.

 

(ii) If the proposed transferee is an Agent Member, and the Note to be
transferred is a Definitive Note, upon receipt by the Registrar of the documents
referred to in clause (i), including the Confidentiality Agreement, and
instructions given in accordance with DTC’s and the Registrar’s procedures, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount at maturity of the Permanent Global Note in an amount equal to
the principal amount at maturity of the Definitive Note to be transferred, and
the Trustee shall cancel the Definitive Note so transferred (upon written
direction from the Registrar if different from the Trustee).

 

(c) Transfers of Interests in a Temporary Regulation S Global Note. The
following provisions shall apply with respect to registration of any proposed
transfer of interests in a Temporary Regulation S Global Note:

 

(i) The Registrar shall register the transfer of any Beneficial Interest in a
Temporary Regulation S Global Note (x) if the proposed transferee is a Non-U.S.
Person and the proposed transferor has delivered to the Registrar a certificate
substantially in the form of Exhibit J hereto and has delivered to the Issuer a
duly executed Confidentiality Agreement or (y) if the proposed transferee is a
QIB and the proposed transferor has checked the box provided for on the form of
Note stating, or has otherwise advised the Issuer and the Registrar in writing,
that the sale has been made in compliance with the provisions of Rule 144A to a
transferee who has signed the certification provided for on the form of Note
stating, or has otherwise advised the Issuer and the Registrar in writing, that
(A) it is purchasing the Note for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
are QIBs within the meaning of Rule 144A, (B) it is or such QIBs are aware that
the sale to them is being made in reliance on Rule 144A and acknowledge that
they have received such information regarding the Issuer as they have requested
pursuant to Rule 144A or have determined not to request such information, (C) it
is or such QIBs are aware that the transferor is relying upon their foregoing
representations in order to claim the exemption from registration provided by
Rule 144A, (D) it and all such QIBs have duly executed and delivered to the
Issuer a Confidentiality Agreement and (E), so long as the License Agreement has
not been terminated, neither it nor any such QIBs is engaged in, or is an
Affiliate of a Person engaged in, the business of developing, manufacturing or
marketing pharmaceutical or diagnostic products.

 

26



--------------------------------------------------------------------------------

(ii) If the proposed transferee is an Agent Member that provides the documents
referred to in clause (i)(y) above, including the Confidentiality Agreement,
upon receipt by the Registrar of such documents and instructions given in
accordance with DTC’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Permanent Global Note of the relevant class, in an amount equal to
the principal amount of the Temporary Regulation S Global Note of such class to
be transferred, and the Trustee shall decrease the amount of the Temporary or
Permanent Regulation S Global Note of such class (upon written direction from
the Registrar if different from the Trustee).

 

(d) Reserved.

 

(e) Transfers to Non-U.S. Persons at any Time. The following provisions shall
apply with respect to any transfer of a Note to a Non-U.S. Person:

 

(i) Prior to the applicable Regulation S Global Notes Exchange Date, the
Registrar shall not register any proposed transfer of a Note to a Non-U.S.
Person pursuant to Rule 904 of Regulation S.

 

(ii) The Registrar shall register any proposed transfer of a Note to any
Non-U.S. Person if the Note to be transferred is a Definitive Note or an
interest in a Permanent Global Note, upon receipt of a certificate substantially
in the form of Exhibit J from the proposed transferor and a Confidentiality
Agreement duly executed by such Non-U.S. Person.

 

(iii) (a) If the proposed transferor is an Agent Member holding a Beneficial
Interest in a Permanent Global Note, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (ii) and (y) instructions in accordance
with DTC’s and the Registrar’s procedures, the Registrar shall reflect on its
books and records the date and a decrease in the principal amount of a Permanent
Global Note in an amount equal to the principal amount of the beneficial
interest in such Permanent Global Note to be transferred, and (b) if the
proposed transferee is an Agent Member, upon receipt by the Registrar of
instructions given in accordance with DTC’s and the Registrar’s procedures, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Regulation S Global Note of the relevant class in an
amount equal to the principal amount of the beneficial interest in such
Permanent Global Note or any Definitive Notes issued in exchange for such
interest in such Permanent Global Note to be transferred, and the Trustee shall
cancel the Definitive Note, if any, so transferred or decrease the amount of the
Permanent Global Note (upon written direction from the Registrar if different
from the Trustee).

 

(f) Private Placement Legend. Upon the transfer, exchange or replacement of
Notes bearing the Private Placement Legend, the Registrar shall deliver only
Notes that bear the Private Placement Legend unless there is delivered to the
Registrar an Opinion of Counsel reasonably satisfactory to the Issuer and the
Trustee to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act or any other obligations of the Issuer, including the obligation
in respect of the Royalty Rights to have any Noteholder execute a
Confidentiality Agreement.

 

(g) General. By its acceptance of any Note bearing the Private Placement Legend,
each Holder of such Note acknowledges the restrictions on transfer of such Note
set forth in this Indenture and in the Private Placement Legend and agrees that
it will transfer such Note only as provided in this Indenture. The Registrar
shall not register a transfer of any Note unless such transfer complies with the
restrictions on transfer of such Note set forth in this Indenture. In connection
with any transfer of Notes, each Holder agrees by its acceptance of the Notes to
furnish the Trustee the certifications and legal opinions described herein to
confirm that such transfer is being made pursuant to an exemption from, or a
transaction not subject to, the registration requirements of the Securities Act;
provided that the Trustee shall not be required to determine (but may rely on a
determination made by the Issuer with respect to) the sufficiency of any such
legal opinions. Each Holder also agrees that it will not take any action to
transfer any Note to a transferee without causing such transferee to execute and
deliver a Confidentiality Agreement. The Trustee shall promptly deliver to the
Issuer the executed version of each executed Confidentiality Agreement that it
receives, provided that the Trustee shall retain a copy of each such
Confidentiality Agreement in its records relating to the Notes.

 

27



--------------------------------------------------------------------------------

(h) No Listing. The Notes shall be issued pursuant to an exemption from
registration under the Securities Act. The Issuer agrees that it will not at any
time (i) apply to list, list or list upon notice of issuance, (ii) consent to or
authorize an application for the listing or the listing of, or (iii) enable or
authorize the trading of the Notes on an established securities market,
including (w) a national securities exchange registered under the Exchange Act
or exempted from registration because of the limited volume of transactions; (x)
a foreign securities exchange that, under the law of the jurisdiction where it
is organized, satisfies regulatory requirements that are analogous to the
regulatory requirements under the Exchange Act applicable to exchanges described
in subclause (w); (y) a regional or local exchange; or (z) an over-the-counter
market, as the term “established securities market” and the terms in subclauses
(w), (x), (y) and (z) are defined for purposes of Section 7704 of the Code.

 

The Trustee shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.10 hereof or this Section 2.11.
The Issuer shall have the right to inspect and make copies of all such letters,
notices, Confidentiality Agreements or other written communications at any
reasonable time upon the giving of reasonable written notice to the Trustee.

 

Section 2.12 Temporary Definitive Notes. Pending the preparation of Definitive
Notes of any class, the Issuer may execute and the Trustee may authenticate and
deliver temporary Definitive Notes of such class which are printed,
lithographed, typewritten or otherwise produced, in any denomination, containing
substantially the same terms and provisions as are set forth in the applicable
exhibit hereto or in any indenture supplemental hereto, except for such
appropriate insertions, omissions, substitutions and other variations relating
to their temporary nature as the Manager of the Issuer executing such temporary
Definitive Notes may determine, as evidenced by his execution of such temporary
Definitive Notes.

 

If temporary Definitive Notes of any class are issued, the Issuer will cause
such Definitive Notes of such class to be prepared without unreasonable delay.
After the preparation of Definitive Notes of such class, the temporary
Definitive Notes shall be exchangeable for Definitive Notes upon surrender of
such temporary Definitive Notes at the Corporate Trust Office of the Trustee,
without charge to the Holder thereof. Upon surrender for cancellation of any one
or more temporary Definitive Notes of any class, the Issuer shall execute and
the Trustee shall authenticate and deliver in exchange therefor Definitive Notes
of like class, in authorized denominations and in the same aggregate principal
amounts. Until so exchanged, such temporary Definitive Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

 

Section 2.13 Statements to Noteholders. (a) (i) On each Payment Date and any
other date for distribution of any payments with respect to any class of Notes
then Outstanding, the Trustee shall deliver a report, substantially in the form
attached as Exhibit H hereto and prepared by the Servicer, giving effect to such
payments (each, a “Distribution Report”), to each Agent Member, Beneficial
Holder and Noteholder included on the list provided by the Servicer pursuant to
Section 2.10(f), provided that the Servicer shall have advised the Trustee in
writing not later than the last Business Day preceding such Payment Date that
Amgen has filed its applicable periodic report with the SEC relating to the
calendar quarter immediately preceding such Payment Date. If the Trustee does
not receive the written notice referred to in the proviso in the preceding
sentence by the close of business on such last Business Day preceding a Payment
Date, the Trustee shall not distribute the Distribution Report to the Agent
Members, Beneficial Holders and the Noteholders included on the list provided by
the Servicer pursuant to Section 2.10(f) on such Payment Date, and the Trustee
shall not distribute such Distribution Report until promptly after the Servicer
advises the Trustee in writing that Amgen has filed such report. The Trustee
shall deliver a copy of each Distribution Report to each Agent Member,
Beneficial Holder and Noteholder included on the list provided by the Servicer
pursuant to Section 2.10(f) and to the Issuer and NPS and to no other Person.
The Trustee shall not distribute the Distribution Report to DTC, and each other
Noteholder, Agent Member and Beneficial Holder shall be entitled to receive the
Distribution Report only if such Noteholder, Agent Member or Beneficial Holder
has executed and delivered a Confidentiality Agreement to the Issuer.

 

(ii) Each Distribution Report provided to each Agent Member and Beneficial
Holder for each Payment Date, commencing March 30, 2005, shall be accompanied by
(i) a statement prepared by the Servicer setting forth an analysis of the
Collection Account activity for the Interest Accrual Period ending on the
related Reference Date, (ii) such information, if any, regarding the License
Agreement and the Licensed Technology as NPS shall have provided to the Servicer
on behalf of the Trustee pursuant to Section 6.4 of the Purchase and Sale
Agreement during the Interest Accrual Period then ended and (iii) the
information included in all reports that the Issuer shall have provided to the
Servicer on behalf of the Trustee pursuant to Section 5.03 hereof during the
Interest Accrual Period then ended. Each annual Distribution Report provided to
each Noteholder for each March 30, commencing March 30, 2006, shall include the
information described in the preceding sentence and also be accompanied by (x) a

 

28



--------------------------------------------------------------------------------

statement, prepared by the Servicer, setting forth an analysis of the Collection
Account activity for the calendar year ended the preceding December 31 and (y) a
comparison, prepared by the Servicer, of the actual cumulative amortization of
the Class A Notes through such December 31 against the Base Case Amortization
Schedule on the Class A Notes through such December 31.

 

(b) After the end of each calendar year but not later than the latest date
permitted by law, the Trustee shall (or shall instruct any Paying Agent to)
furnish to each Person who at any time during such calendar year was a
Noteholder of record of any class of Notes, a statement (for example, a Form
1099 or any other means required by law) prepared by the Trustee containing the
sum of the amounts determined pursuant to Exhibit H hereto with respect to the
class of Notes for such calendar year or, in the event such Person was a
Noteholder of record of any class of Notes during only a portion of such
calendar year, for the applicable portion of such calendar year, and such other
items as are readily available to the Trustee and which a Noteholder shall
reasonably request as necessary for the purpose of such Noteholder’s or
holder’s, as applicable, preparation of its U.S. federal income or other tax
returns. So long as any of the Notes are registered in the name of DTC or its
nominee, such report and such other items will be prepared on the basis of such
information supplied to the Trustee by DTC and the Agent Members, and will be
delivered by the Trustee to DTC and by DTC to the applicable beneficial owners
in the manner described above. In the event that any such information has been
provided by any Paying Agent directly to such Person through other tax-related
reports or otherwise, the Trustee in its capacity as Paying Agent shall not be
obligated to comply with such request for information. For the avoidance of
doubt, the Trustee shall not be obligated to provide any statements, reports or
other items under this Section 2.13(b) to any Agent Member or Beneficial Holders
on the list of Agent Members, Beneficial Holders and Noteholders included on the
list provided by the Servicer pursuant to Section 2.10(f) that is not a
Noteholder.

 

(c) At such time, if any, as the Notes of any class are issued in the form of
Definitive Notes, the Trustee shall prepare and deliver the information
described in Section 2.13(b) to each Holder of record of a Definitive Note of
such class for the relevant period of beneficial ownership of such Definitive
Note as appears on the records of the Trustee, subject to the Issuer having
confirmed in writing that each such Holder has executed and delivered to the
Issuer a Confidentiality Agreement.

 

(d) The Trustee shall be at liberty to sanction any method of giving notice to
the Noteholders of any class if, in its opinion, such method is reasonable,
having regard to the number and identity of the Noteholders of such class and/or
to market practice then prevailing, is in the best interests of the Noteholders
of such class, and any such notice shall be deemed to have been given on such
date as the Trustee may approve; provided that notice of such method is given to
the Noteholders of such class in such manner as the Trustee shall require.

 

(e) Not later than 1:00 p.m., New York City time, on the last Business Day
preceding each Payment Date, the Servicer on behalf of the Issuer shall provide
the Trustee with a statement regarding the amounts of principal, interest and
Premium included in the amounts being distributed to Noteholders pursuant to
Section 3.07 on such Payment Date, and the Trustee shall include a copy of such
statement with each distribution to a Noteholder (including DTC) made pursuant
to Section 3.07. Each such statement shall include a notice to the effect that
the tax treatment of any Premium payment may differ from the interest payment,
and may include a withholding obligation.

 

Section 2.14 CUSIP, CINS AND ISIN Numbers. The Issuer in issuing the Notes may
use “CUSIP”, “CINS”, “ISIN” or other identification numbers (if then generally
in use), and if so, the Trustee shall use CUSIP numbers, CINS numbers, ISIN
numbers or other identification numbers, as the case may be, in notices of
redemption or exchange as a convenience to Holders; provided that any such
notice shall state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Notes; provided further, that failure to
use “CUSIP”, “CINS”, “ISIN” or other identification numbers in any notice of
redemption or exchange shall not affect the validity or sufficiency of such
notice.

 

Section 2.15 Refinancing Notes. (a) Subject to paragraphs (b) and (c) below and
Section 5.02(d) hereof, the Issuer may issue Refinancing Notes pursuant to this
Indenture for the purpose of refinancing all of the Outstanding Principal
Balance of any class of Notes (including a refinancing of Refinancing Notes).
Each refinancing of any class of Notes with the proceeds of an offering of
Refinancing Notes (a “Refinancing”) shall be authorized pursuant to one or more
Board Resolutions. Each Refinancing Note shall be designated generally as a
“Note” for all purposes under this Indenture, with such further designations
added or incorporated in such title as specified in the related Board
Resolutions or in any indenture supplemental hereto providing for the issuance
of such Notes or specified in the form of such Notes, as the case may be. The
Refinancing Notes shall be issued on the Payment Date on which the Redemption in
whole of the class of Notes being refinanced is to occur as provided in Section
3.10.

 

29



--------------------------------------------------------------------------------

(b) A Refinancing of any class of Notes shall be effected as a Redemption
pursuant to Section 3.09 hereof, provided that a Refinancing of the Class A
Notes shall be effected as an Optional Redemption pursuant to Section 3.09(a)
hereof. On the date of any Refinancing, the Issuer shall issue and sell an
aggregate principal amount of Refinancing Notes in an amount not less than the
sum of the Redemption Price of the Notes being refinanced thereby plus the
Refinancing Expenses relating thereto and any Redemption Premium plus any amount
to be deposited in an Interest Reserve Account for such Refinancing Notes. The
proceeds of each sale of Refinancing Notes shall be used to make the deposit
required by Section 3.10(b) hereof, to pay such Refinancing Expenses, to fund
such Interest Reserve Account and/or deposit and for such other purposes, if
any, as shall be specified in the Board Resolution authorizing the issuance such
Refinancing Notes. Once a notice of a Redemption in respect of any Refinancing
is published in accordance with Section 3.10(a), each class of Notes to which
such notice applies shall become due and payable on the Refinancing Date stated
in such notice at their Redemption Price.

 

(c) Each Refinancing Note shall contain such terms as may be established in or
pursuant to the related Board Resolutions (subject to Section 2.01 hereof) or in
any indenture supplemental hereto providing for the issuance of such Notes or
specified in the form of such Notes to the extent permitted below, and shall
have the same ranking pursuant to Section 3.07 with respect to all other
Outstanding Notes as the Notes being refinanced thereby. No less than seven (7)
Business Days prior to the issuance of any Refinancing Notes, any or all of the
following, as applicable, with respect to the related issue of Refinancing Notes
shall have been determined by the Issuer and set forth in such Board Resolutions
or in any indenture supplemental hereto providing for the issuance of such Notes
or specified in the form of such Notes, as the case may be:

 

(1) the class of Notes to be refinanced by such Refinancing Notes;

 

(2) the aggregate principal amount of each class of Refinancing Notes which may
be issued in respect of such Refinancing;

 

(3) the proposed date of such Refinancing;

 

(4) if applicable, the Base Case Final Payment Date and the Final Maturity Date
of each class of such Refinancing Notes;

 

(5) the rate at which such Refinancing Notes shall bear interest or the method
by which such rate shall be determined;

 

(6) the denomination or denominations in which any class of such Refinancing
Notes shall be issuable;

 

(7) whether any such Refinancing Notes are to be issuable initially in temporary
or permanent global form and, if so, whether beneficial owners of interests in
any such permanent global Refinancing Note may exchange such interests for
Refinancing Notes of such class and of like tenor of any authorized form and
denomination and the circumstances under which any such exchanges may occur, if
other than in the manner provided in Section 2.07 hereof, and the circumstances
under which and the place or places where any such exchanges may be made and the
identity of any initial depository therefor; and

 

(8) any other terms, conditions, rights and preferences (or limitations on such
rights and preferences) relating to the class of Refinancing Notes (which terms
shall comply with Applicable Law and not be inconsistent with the requirements
or restrictions of this Indenture).

 

(d) If any of the terms of any issue of Refinancing Notes are established by
action taken pursuant to one or more Board Resolutions, such Board Resolutions
shall be delivered to the Trustee setting forth the terms of such Refinancing
Notes.

 

Section 2.16 Class B Notes. (a) Subject to paragraph (b) below and Section
5.02(d) hereof, the Issuer may issue Class B Notes pursuant to this Indenture (a
“Class B Issuance”), including for the purpose of funding a redemption of the
Class A Notes, in whole or in part. Each Class B Issuance shall be authorized
pursuant to one or

 

30



--------------------------------------------------------------------------------

more Board Resolutions. Each Class B Note shall be designated generally as a
“Note” for all purposes under this Indenture. Each Class B Note shall have such
further designations added or incorporated in such title as specified in the
related Board Resolutions or in any indenture supplemental hereto providing for
the issuance of such Notes or specified in the form of such Notes, as the case
may be. If the proceeds of the Class B Notes are being used to redeem the Class
A Notes, in whole or in part, the Class B Notes shall be issued on the Payment
Date on which the Optional Redemption in whole of the Class A Notes being
refinanced is to occur as provided in Section 3.10.

 

(b) If the proceeds of the Class B Notes are being used to redeem any Class A
Notes, such redemption shall be effected as an Optional Redemption pursuant to
Section 3.09 hereof. On the date of any such Optional Redemption, the Issuer
shall issue and sell an aggregate principal amount of Class B Notes in an amount
not less than the sum of the Redemption Price of the Notes being refinanced
thereby and any Redemption Premium plus the Transaction Expenses relating
thereto plus any amount to be deposited in an Interest Reserve Account for the
Class B Notes. The proceeds of each sale of Class B Notes shall be used to make
the deposit required by Section 3.10(b) hereof, if applicable, to pay such
Transaction Expenses, to fund any Interest Reserve Account and/or deposit and
for such other purposes, if any, as shall be specified in the Board Resolution
authorizing the issuance such Class B Notes. Once a notice of Redemption in
respect of any Class B Issuance is published in accordance with Section 3.10(a),
each class of Notes to which such notice applies shall become due and payable on
the Redemption Date stated in such notice at their Redemption Price.

 

(c) Each Class B Note shall contain such terms as may be established in or
pursuant to the related Board Resolutions (subject to Section 2.01 hereof) or in
any indenture supplemental hereto providing for the issuance of such Notes or
specified in the form of such Notes to the extent permitted below, and shall be
subordinate to the Class A Notes to the extent provided in this Indenture. No
less than seven (7) Business Days prior to the issuance of the Class B Notes,
any or all of the following, as applicable, with respect to the related Class B
Issuance shall have been determined by the Issuer and set forth in such Board
Resolutions or in any indenture supplemental hereto or specified in the form of
such Class B Notes, as the case may be, with respect to the Class B Notes to be
issued:

 

(1) the aggregate principal amount of any such Class B Notes which may be
issued;

 

(2) the proposed date of such Class B Issuance;

 

(3) if applicable, the Base Case Final Payment Date and the Final Maturity Date
of any such Class B Notes;

 

(4) whether any such Class B Notes are to have the benefit of any reserve
account and, if so, the amount and terms thereof;

 

(5) the rate at which such Class B Notes shall bear interest or the method by
which such rate shall be determined;

 

(6) the denomination or denominations in which such Class B Notes shall be
issuable;

 

(7) whether any such Class B Notes are to be issuable initially in temporary or
permanent global form and, if so, whether beneficial owners of interests in any
such permanent global Class B Note may exchange such interests for Class B Notes
of like tenor and of any authorized form and denomination and the circumstances
under which any such exchanges may occur, if other than in the manner provided
in Section 2.07 hereof, and the circumstances under which and the place or
places where any such exchanges may be made and the identity of any initial
depository therefor; and

 

(8) any other terms, conditions, rights and preferences (or limitations on such
rights and preferences) relating to Class B Notes (which terms shall comply with
Applicable Law and not be inconsistent with the requirements or restrictions of
this Indenture, including Sections 5.02(d) and 12.13 hereof).

 

(d) If any of the terms of any issue of Class B Notes are established by action
taken pursuant to one or more Board Resolutions, such Board Resolutions shall be
delivered to the Trustee setting forth the terms of such Class B Notes.

 

31



--------------------------------------------------------------------------------

Section 2.17 Contingent Payment Status. Each Holder, by its acceptance of a
Class A Note, agrees (i) that for U.S. federal income tax purposes, the Class A
Notes will be treated as indebtedness subject to U.S. Treasury regulations
governing contingent payment debt instruments; (ii) that the Holders of such
Class A Notes will report original issue discount and interest on the Class A
Notes in accordance with the Issuer’s determination of both the “comparable
yield” and the “projected payment schedule,” and (iii) that the Holders will be
bound by the Issuer’s application of the U.S. Treasury regulations that govern
contingent payment debt instruments. For this purpose, the “comparable yield”
for the Class A Notes and the “projected payment schedule” may be obtained by
contacting the Issuer, attention: Assistant Treasurer, at the address set forth
in Section 12.05.

 

ARTICLE III

 

ACCOUNTS; PRIORITY OF PAYMENTS

 

Section 3.01 Establishment of Accounts. (a) The Servicer, acting on behalf of
the Issuer, shall establish and maintain with the Operating Bank on its books
and records in the name of the Issuer, subject to the lien in favor of the
Trustee established by this Indenture, (i) a Collection Account (the “Collection
Account”), (ii) an interest reserve account (the “Interest Reserve Account”),
(iii) if applicable, a redemption account (the “Redemption Account”), (iv) if
applicable, an escrow account (the “Escrow Account”), (iv) if applicable, a
capital contribution account (the “Capital Account”), and (v) any additional
accounts the establishment of which is set forth in a Board Resolution delivered
to the Trustee, in each case at such time as is set forth in this Section 3.01
or in such Board Resolution. Each Account shall be established and maintained as
an Eligible Account so as to create, perfect and establish the priority of the
security interest of the Trustee in such Account and all cash, Eligible
Investments and other property from time to time deposited therein and otherwise
to effectuate the lien of the Indenture Estate.

 

(b) Withdrawals and Transfers; Control. The Trustee shall have sole dominion and
control over the Accounts (including, inter alia, the sole power to direct
withdrawals or transfers from the Accounts and to direct the investment and
reinvestment of funds in the Accounts, subject to Section 3.02). The Trustee
shall make withdrawals and transfers from the Accounts in accordance with the
terms of this Indenture based on the Relevant Information and as calculated by
it pursuant to this Indenture. The Issuer, the Servicer and the Trustee
acknowledge that the Accounts are “deposit accounts” or “investment property”
within the meaning of Section 9-102 of the UCC and that the Trustee has
“control,” for purposes of Section 9-315 of the UCC, of Accounts that are
maintained with the Trustee as the Operating Bank. The Issuer and the Servicer
agree that, if any Account is established or maintained with any Operating Bank
other than the Trustee, the Issuer and the Servicer shall cause such Operating
Bank to enter into an agreement with the Trustee, the Issuer and the Servicer
pursuant to which such Operating Bank agrees to comply with instructions
originated by the Trustee directing the disposition, investment and reinvestment
of funds in all Accounts maintained with such Operating Bank without the further
consent of the Issuer or the Servicer and shall take such other actions as are
reasonably required by the Trustee to establish its “control,” for purposes of
Section 9-315(a) of the UCC, over any such Accounts.

 

(c) Eligible Accounts. If, at any time, any Account ceases to be an Eligible
Account, the Servicer or an agent thereof shall, within 10 Business Days,
establish a new account meeting the conditions set forth in this Section 3.01 in
respect of such Account and transfer any cash or investments in the existing
Account to such new account; and from the date such new collection account is
established, it shall have the same designation as the existing Account. If the
Operating Bank should change at any time, then the Servicer, acting on behalf of
the Issuer, shall thereupon promptly establish replacement accounts as necessary
at the successor Operating Bank and transfer the balance of funds in each
Account then maintained at the former Operating Bank pursuant to the terms of
the Purchase and Sale Agreement to such successor Operating Bank.

 

(d) Collection Account. The Servicer shall establish and maintain the Collection
Account not later than the Closing Date, and the Collection Account shall bear a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Secured Parties. Except as expressly provided herein, all
Collections shall be deposited in the Collection Account and transferred
therefrom in accordance with the terms of this Indenture. No funds shall be
deposited in the Collection Account that do not constitute Collections except as
expressly provided in this Indenture without the prior written consent of the
Trustee.

 

(e) Interest Reserve Accounts. The Servicer shall establish and maintain an
Interest Reserve Account for the Class A Notes not later than the Closing Date
and the Interest Reserve Account shall bear a

 

32



--------------------------------------------------------------------------------

designation clearly indicating that the funds deposited therein are held for the
benefit of the Class A Noteholders. The Interest Reserve Amount shall be held in
the Interest Reserve Account and disbursed as provided in Section 3.07 hereof.
An Interest Reserve Account may be established and maintained in respect of any
Refinancing Notes or Class B Notes for the benefit of the Holders of such Notes
to the extent provided in the Board Resolutions authorizing the issuance of such
Refinancing Notes or Class B Notes.

 

(f) Redemption Account. Upon receipt of notice of al Redemption of any class of
Notes, the Servicer shall establish and maintain a Redemption Account at the
Operating Bank in the name of the Trustee for the benefit of the Holders of
Notes that are the subject of such Redemption. All amounts received for the
purpose of any such Redemption shall be deposited in such Redemption Account and
shall be held in such Account until such amounts are applied to pay the
Redemption Price of such Notes and such Notes are cancelled by the Trustee.

 

(g) Escrow Account. Upon a determination by the Trustee that any Noteholder,
Agent Member or Beneficial Holder has not delivered a Confidentiality Agreement
to the Issuer, the Servicer shall establish and maintain the Escrow Account at
the Operating Bank in the name of the Trustee for the benefit of any such
Noteholder, Agent Member or Beneficial Holder. All amounts withheld pursuant to
Section 2.05(d) shall be deposited in such Escrow Account and shall be held in
such Account until such amounts are distributed as provided in that section.

 

(h) Capital Account. Upon the receipt of any capital contribution from NPS to
the Issuer, the Servicer shall establish and maintain the Capital Account at the
Operating Bank in the name of the Trustee for the benefit of the Secured
Parties. All such capital contributions shall be deposited in such Capital
Account and shall be held in such Account and transferred (i) to the Collection
Account only to the extent permitted by Section 3.07 and (ii) to the Redemption
Account only to the extent specifically provided for in any notice of an
Optional Redemption delivered to the Trustee pursuant to Section 3.09(a).

 

Section 3.02 Investments of Cash. For so long as any Notes remain Outstanding,
the Trustee, at the direction of the Servicer, shall, or shall direct the
Eligible Institution holding each Account in writing, to invest and reinvest the
funds on deposit in the Accounts in Eligible Investments; provided, however,
that so long as an Event of Default has occurred and is continuing, the Trustee
shall invest such amount in Eligible Investments described in clause (d) of the
definition thereof from the time of receipt thereof until such time as such
amounts are required to be distributed pursuant to the terms of this Indenture.
In the absence of written direction delivered to the Trustee from the Servicer,
the Trustee shall invest any funds in Eligible Investments described in clause
(d) of the definition thereof. The Trustee shall make such investments and
reinvestments in accordance with the terms of the following provisions:

 

(i) the Eligible Investments shall have maturities and other terms such that
sufficient funds shall be available to make required payments pursuant to this
Indenture on the Business Day immediately preceding the first Payment Date after
which such investment is made, in the case of investments of funds on deposit in
the Collection Account; and

 

(ii) if any funds to be invested are not received in the Accounts by 1:00 p.m.,
New York City time, on any Business Day, such funds shall, if possible, be
invested in overnight Eligible Investments.

 

The Issuer acknowledges that regulations of the U.S. Comptroller of the Currency
grant the Issuer the right to receive confirmations of security transactions as
they occur. The Issuer specifically waives receipt of such confirmations to the
extent permitted by law and acknowledges that the Trustee will furnish periodic
cash transaction statements which will detail all investment transactions.

 

Section 3.03 Closing Date Deposits, Withdrawals and Transfers. (a) On the
Closing Date, the Trustee shall, subject to the receipt of written direction
from the Issuer upon receipt of the proceeds of the sale by the Issuer of the
Notes, make the following payments and transfers to the Accounts from such
proceeds:

 

(i) pay to such Persons as shall be specified by the Issuer such Transaction
Expenses as shall be due and payable in connection with the issuance and sale of
the Notes;

 

(ii) pay the initial Hedge Payment to the Hedge Provider, if directed by the
Issuer;

 

33



--------------------------------------------------------------------------------

(iii) deposit into the Interest Reserve Account an amount equal to the Interest
Reserve Amount; and

 

(iv) remit to NPS, in accordance with the Purchase and Sale Agreement, an amount
equal to the cash portion of the Purchase Price as specified therein.

 

(b) On the date of issuance of any Refinancing Notes or Class B Notes, the
Trustee shall, subject to the receipt of written direction from the Issuer upon
receipt of the proceeds of the sale by the Issuer of such Notes, make such
payments and transfers as shall be specified in the related Board Resolution and
any supplemental indenture in respect of such Notes.

 

Section 3.04 Capital Contributions; Interest Reserve Amount. (a) The Issuer may
accept capital contributions made by NPS, provided that such capital
contributions are deposited by Issuer in the Capital Account.

 

(b) On the Payment Date scheduled for December 30, 2006, the Trustee shall
transfer to the Collection Account the balance, if any, remaining in the
Interest Reserve Account after the payment of the Interest Amount on the Class A
Notes for such Payment Date, and the amount so transferred shall be included in
the Available Collections Amount for such Payment Date.

 

Section 3.05 Calculation Date Calculations. (a) Calculation of Certain Amounts.
As soon as reasonably practicable after each Calculation Date, but in no event
later than 12:00 noon (New York, New York time) on the second Business Day prior
to the immediately succeeding Payment Date, the Trustee shall, based on
information known to it or Relevant Information provided to it, determine the
Collections received during the period commencing on the day next following the
preceding Calculation Date and ending on such Calculation Date (including the
amount of any investment earnings on the balance in the Interest Reserve Account
and Collection Account as of such Calculation Date and any amount to be
transferred pursuant to Sections 3.06 and 3.07 in respect of the immediately
succeeding Payment Date) and shall calculate the following amounts:

 

(i) the balance of funds on deposit in each of the Collection Account and the
Interest Reserve Account on such Calculation Date;

 

(ii) the Expenses payable on the Payment Date immediately succeeding such
Calculation Date, consisting of all costs incurred by the Trustee and not
previously reimbursed and the amounts shown on all invoices received from the
Servicer for the reimbursement or payment of Expenses not previously paid or
reimbursed;

 

(iii) the amount of the B&W Payment, if any, to be made on the Payment Date
immediately succeeding such Calculation Date;

 

(iv) the Available Collections Amount for such Payment Date; and

 

(v) any other information, determinations and calculations reasonably required
in order to give effect to the terms of this Indenture and the Related
Documents.

 

(b) Calculation of Interest Amounts. Not later than 12:00 noon (New York, New
York time) on the second Business Day prior to each Payment Date, the following
calculations or determinations with respect to Interest Amounts due on such
Payment Date shall be performed or made by the Calculation Agent and provided to
the Servicer:

 

(i) the applicable interest rate on each class of Floating Rate Notes based on
LIBOR determined on the Reference Date for the Interest Accrual Period beginning
on such Payment Date; and

 

(ii) the Interest Amount (including any Additional Interest) on each class of
Floating Rate Notes and Fixed Rate Notes for such Payment Date.

 

(c) Calculation of Principal Payments. Not later than 12:00 noon (New York, New
York time) on the second Business Day prior to each Payment Date, the Trustee
shall calculate or determine the following with respect to principal payments
due on such Payment Date:

 

(i) the Outstanding Principal Balance of each class of Notes on such Payment
Date immediately prior to any principal payment on such date;

 

34



--------------------------------------------------------------------------------

(ii) for each March 30 Payment Date, the Cash Sweep Principal Amount and the
Cash Sweep Premium, if any; and

 

(iii) the amount of any other principal payment, if any, to be made in respect
of each class of Notes on such Payment Date.

 

(d) Calculation of Redemption Amounts. Not later than 12:00 noon (New York, New
York time) on the second Business Day prior to the Redemption Date on which a
Redemption of Notes is scheduled to occur, the Trustee shall perform the
calculations necessary to determine the Redemption Price of the Notes to be
repaid on such Redemption Date, the Redemption Premium, if any, to be paid in
addition to such Redemption Price and the amount of accrued and unpaid interest
on the Notes being redeemed through the Redemption Date.

 

(e) Calculation of Shortfalls. Not later than 12:00 noon (New York, New York
time) on the second Business Day prior to each Payment Date, the Trustee shall
perform the calculations necessary to determine the following:

 

(i) the shortfall, if any, of the Available Collections Amount for such Payment
Date in respect of the Interest Amount due to the Class A Noteholders pursuant
to clause (ii) of Section 3.07(a) (a “Shortfall”), taking into account the
payment of Expenses and any B&W Payment payable on such Payment Date; and

 

(ii) with respect to each Shortfall, the amount to be withdrawn from the
Interest Reserve Account and/or the Capital Account, determined as provided in
Section 3.07(a).

 

(f) Application of the Available Collections Amount. Not later than 1:00 p.m.,
New York City time, two Business Days prior to each Payment Date, the Trustee
shall determine the amounts to be applied on such Payment Date to make each of
the payments contemplated by Section 3.07(a) or 3.07(b), as applicable, setting
forth separately, in the case of payments in respect of each class of Notes, the
amount to be applied on such Payment Date to pay all Expenses and any B&W
Payment due and payable on such date, and interest, principal and Premium, if
any, on such class of Notes, all in accordance with Section 3.07.

 

(g) Reports. The Trustee shall provide to the Servicer the information described
in Sections 3.05(a), (b), (c), (d), (e) and (f) to the Servicer, no later than
1:00 p.m., New York City time, two Business Days immediately preceding each
Payment Date.

 

Section 3.06 Payment Date First Step Transfers. On each Payment Date, the
Trustee shall transfer from any Account (other than the Collection Account, the
Interest Reserve Account and the Capital Account) to the Collection Account the
amount of earnings (net of losses and investment expenses), if any, on
investments of funds on deposit therein during the preceding Interest Accrual
Period.

 

Section 3.07 Payment Date Second Step Withdrawals. (a) On each Payment Date,
after the transfers provided for in Section 3.06 have been made and after making
the distributions, if any, pursuant to Section 3.07(b), the Trustee shall
distribute the amounts set forth below in the order of priority set forth below
but, in each case, only to the extent that all amounts then required to be paid
ranking prior thereto (“Prior Ranking Amounts”) have been paid in full. Except
as provided in clause (iv) of the definition of Collections and in clause (c) of
the definition of Available Collections Amount, the Available Collections Amount
does not include the aggregate amount of funds on deposit in the Interest
Reserve Account and the Capital Account, provided that, if there is a Shortfall,
then the Trustee shall withdraw from the Interest Reserve Account the lesser of
the Shortfall and the Interest Reserve Account Balance and distribute it to the
Class A Noteholders in payment of the Interest Amount, and provided further
that, if the amount available in the Interest Reserve Account is less than the
amount of such Shortfall, and there is a positive balance in the Capital
Account, the Trustee shall withdraw from the Capital Account an amount equal to
the lesser of the excess of the Shortfall over the amount, if any, withdrawn
from the Interest Reserve Account and the balance in the Capital Account and
distribute it to the Class A Noteholders in payment of the Interest Amount, and
provided further that the Trustee shall make such a withdrawal from the Capital
Account in respect of not more than six (6) Payment Dates in total prior to the
Final Maturity Date of the Notes and in respect of

 

35



--------------------------------------------------------------------------------

not more than any three consecutive Payment Dates. Except for such withdrawals,
the amounts set forth below are to be paid out of the Available Collections
Amount:

 

(i) First, to the payment of Expenses to such Persons as shall be entitled to
payment or reimbursement thereof and to the payment of any B&W Payment, if
required pursuant to Section 3.08;

 

(ii) Second, to the Class A Noteholders, the Interest Amount on the Class A
Notes;

 

(iii) Third, on each March 30 Payment Date, to the Class A Noteholders, the Cash
Sweep Principal Amount and the Cash Sweep Premium, if any, allocated pro rata in
proportion to the outstanding principal balance of the Class A Notes held by
such Class Noteholders, until the Class A Notes have been paid in full;

 

(iv) Fourth, on each Payment Date other than the March 30 Payment Date and the
Final Maturity Date, the Net Available Collections Amount shall be retained in
the Collection Account, until the Class A Notes have been paid in full;

 

(v) Fifth, to the payment of principal on the Class A Notes until the Class A
Notes have been paid in full;

 

(vi) Sixth, to the Class B Noteholders, if any, the Interest Amount on the Class
B Notes;

 

(vii) Seventh, to the Class B Noteholders, payment of the principal amount of
the Class B Notes until the Class B Notes have been paid in full; and

 

(viii) Eighth, to the Issuer, all remaining amounts.

 

(b) Redemption. On any Payment Date on which any class of Notes is to be the
subject of a Redemption, in whole or in part, the Trustee shall distribute the
amounts in the applicable Redemption Account as provided herein and in the
applicable Board Resolutions, including the following:

 

(i) pay to such Persons as shall be specified by the Issuer such Transaction
Expenses as shall be due and payable in connection with the issuance and sale of
the applicable Refinancing Notes or Class B Notes;

 

(ii) deposit into an Interest Reserve Account, if applicable, an amount equal to
the Interest Reserve Amount;

 

(iii) remit to the Holders of such class of Notes, in accordance with the Board
Resolutions authorizing the Redemption, an amount equal to Redemption Price plus
Premium, if any; and

 

(iv) make such other distributions and payments as shall be authorized and
directed by the Board Resolutions and indenture supplements executed in
connection with .

 

Section 3.08 B&W Payment/Amgen Payment. The Servicer, any Noteholder, B&W or
Amgen may inform the Trustee in writing of the existence of a B&W Shortfall or
of an Amgen Payment made by Amgen. If the Trustee receives written notice from
any Person other than the Servicer that there is a B&W Shortfall or an Amgen
Payment made by Amgen, the Trustee shall promptly notify the Servicer, and the
Servicer shall confirm the amount of B&W Shortfall or Amgen Payment. If, as of
any Calculation Date, the B&W Shortfall has not been cured by the payment of the
B&W Shortfall to B&W, the Trustee shall make a B&W Payment to B&W on the related
Payment Date in the amount of such shortfall, provided that, if the Trustee has
not received written notice, at least two Business Days prior to any Payment
Date, of the existence and amount of a B&W Shortfall, no B&W Payment shall be
made. If amounts described in clause (v) of the definition of “Collections” are
received after such Calculation Date, they shall be deposited in the Collection
Account and included in the Available Collections Amount on the next succeeding
Calculation Date.

 

Section 3.09 Redemptions. (a) Optional Redemption. Subject to the provisions of
Section 3.10 hereof, on any Payment Date the Issuer may elect to redeem any
class of Notes (i) in whole but not in part out of the

 

36



--------------------------------------------------------------------------------

proceeds of the Refinancing Notes, in the case of a Refinancing of such class of
Notes, or out of amounts available in the Redemption Account for such purpose,
if any, including the proceeds of any Class B Notes but excluding Available
Revenues, in each case, at the Redemption Price plus the Redemption Premium, if
any, plus accrued and unpaid interest through the Redemption Date (any such
redemption, an “Optional Redemption”). The Issuer shall give notice of any such
Optional Redemption to the Trustee not later than seven (7) Business Days prior
to the date on which notice is to be given in accordance with Section 3.10(a).
Such notice to the Trustee shall include a copy of the Board Resolution
authorizing such Optional Redemption and shall set forth the relevant
information regarding such Optional Redemption, including the information to be
included in the notice given pursuant to Section 3.10(a).

 

(b) Cash Sweep Principal Redemption. By March 15 of each year, or, if later,
within three Business Days after the date on which the Servicer provides the
Trustee with the information necessary to calculate the Cash Sweep Principal
Amount and the Cash Sweep Premium, commencing in 2006, the Trustee shall
distribute a notice to the holders of Class A Notes that sets forth the amount
of the Cash Sweep Principal Amount and the Cash Sweep Premium, if any, to be
paid in redemption of the Class A Notes on the following March 30 Payment Date.
The Cash Sweep Principal Amount and the Cash Sweep Premium, if any, shall be
allocated pro rata proportionately to the principal amount of the Class A Notes.
If mailed in the manner herein provided, the notice shall be conclusively
presumed to have been given whether or not the Holder receives such notice.
Failure to give notice or any defect in the notice shall not affect the validity
of the notice.

 

(c) Other Redemptions. A supplemental indenture providing for the issuance of
any Refinancing Notes or Class B Notes may authorize one or more redemptions, in
whole or in part, of such Notes, on such terms and subject to such conditions as
shall be specified in such supplemental indenture.

 

Section 3.10 Procedure for Redemptions. (a) Method of Redemption. The Trustee
(or the Servicer acting as its agent (or any authorized agent of the Servicer))
shall give written notice in respect of any Redemption of any class of Notes
under Section 3.9 hereof to each Holder of such Notes at least thirty (30) days
but not more than sixty (60) days before such Redemption Date. The Trustee shall
not be permitted to deliver any notice under this Section 3.10(a) unless and
until it shall have received evidence satisfactory to it that amounts sufficient
to pay (A) the Redemption Price for such class of Notes plus the Redemption
Premium, if any, (B) all accrued and unpaid interest, including Additional
Interest, in respect of each class of Notes ranking pari passu therewith or
prior thereto and (C) the Transaction Expenses relating to such Redemption are
deposited, or will be deposited on or before the Redemption Date, in the
Redemption Account established in respect of such Redemption. Each notice in
respect of a Redemption given pursuant to this Section 3.10(a) shall state (i)
the applicable Redemption Date, (ii) the Trustee’s arrangements for making
payments in respect of such Redemption, (iii) the Redemption Price of the Notes
to be redeemed and the Redemption Premium, if any, (iv) in the case of a
Redemption of the Notes of any class in part, the portion of the Outstanding
Principal Balance of the Notes that will be redeemed; (v) that Notes to be
redeemed in a Redemption in whole must be surrendered (which action may be taken
by any Holder of the Notes or its authorized agent) to the Trustee to collect
the Redemption Price on such Notes, and (vi) that, unless the Issuer defaults in
the payment of the Redemption Price, interest on Notes called for Redemption in
whole shall cease to accrue on and after the Redemption Date. If mailed in the
manner herein provided, the notice shall be conclusively presumed to have been
given whether or not the Holder receives such notice. Failure to give notice or
any defect in the notice shall not affect the validity of the notice.

 

(b) Deposit of Redemption Amount. On or before any Redemption Date in respect of
a Redemption under Section 3.9, the Issuer shall, to the extent an amount equal
to the Redemption Price of the Notes to be redeemed and any Transaction Expenses
as of the Redemption Date is not then held by the Issuer or on deposit in the
Redemption Account, deposit or cause to be deposited in the Redemption Account
an amount in immediately available funds equal to such amount.

 

(c) Notes Payable on Redemption Date. After notice has been given under Section
3.10(a) hereof as to the Redemption Date in respect of any Redemption, the
Outstanding Principal Balance of the Notes to be redeemed on such Redemption
Date shall become due and payable at the Corporate Trust Office of the Trustee,
and from and after such Redemption Date (unless there shall be a default by the
Issuer in the payment of the Redemption Price) such principal amount shall cease
to bear interest. Upon surrender of any Note for redemption in accordance with
such notice, the Redemption Price of such Note shall be paid as provided for in
Section 3.07(b). If any Note to be redeemed shall not be so paid upon surrender
thereof for redemption, the Outstanding Principal Balance thereof shall continue
to bear interest from the Redemption Date until paid at the interest rate
applicable to such Note.

 

37



--------------------------------------------------------------------------------

Article IV

 

DEFAULT AND REMEDIES

 

Section 4.01 Events of Default. Each of the following events shall constitute an
“Event of Default” hereunder with respect to any class of Notes, and each such
Event of Default shall be deemed to exist and continue so long as, but only so
long as, it shall not have been waived or remedied, as applicable:

 

(a) (i) in the case of the Class A Notes, failure to pay the interest on the
Class A Notes due on any Payment Date other than the Final Maturity Date in full
on such Payment Date or by the next succeeding Payment Date, together with
Additional Interest on any interest not paid on the Payment Date on which it was
originally due, (ii) failure to pay in full on the Final Maturity Date all
accrued and unpaid interest due on the Class A Notes, and (iii) in the case of
any class of Notes other than the Class A Notes, failure to pay when due
interest on any Notes of such class on any Payment Date;

 

(b) failure to pay when due principal and Premium, if any, on any Notes of such
class on or prior to the applicable Final Maturity Date or to pay the Redemption
Price and the Redemption Premium, if any, when due on any Redemption Date or
Refinancing Date for such class;

 

(c) failure to pay any amount (other than interest, Premium and principal on the
Notes) when due and payable in connection with such class of Notes and the
continuance of such default for a period of five Business Days or more after
written notice thereof is given to the Issuer by the Trustee;

 

(d) failure by the Issuer to comply with any of the covenants, obligations,
conditions or provisions binding on it under this Indenture or the Notes (other
than a payment default for which provision is made in clause (a), (b) or (c) of
this Section 4.01), if such failure materially adversely affects the Holders of
such class of Notes and continues for a period of 30 days or more after written
notice thereof has been given to the Issuer by the Trustee, upon the written
direction of Holders (not affiliated with the Issuer) of a majority of the
aggregate Outstanding Principal Balance of the Notes);

 

(e) a court having jurisdiction in the premises enters a decree or order for (i)
relief in respect of the Issuer under any Applicable Law relating to bankruptcy,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar law now or hereafter in effect; (ii)
appointment of a receiver, liquidator, examiner, assignee, custodian, trustee,
sequestrator or similar official of the Issuer; or (iii) the winding up or
liquidation of the affairs of the Issuer and, in each case, such decree or order
shall remain unstayed or such writ or other process shall not have been stayed
or dismissed within 90 days from entry thereof;

 

(f) the Issuer (i) commences a voluntary case under any Applicable Law relating
to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in any
involuntary case under any such law; (ii) consents to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or for all or
substantially all of the property and assets of the Issuer; or (iii) effects any
general assignment for the benefit of creditors;

 

(g) any judgment or order for the payment of money in excess of $1,000,000 shall
be rendered against the Issuer and either (i) enforcement proceedings have been
commenced by any creditor upon such judgment or order or (ii) there is any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

 

(h) the organizational documents creating the Issuer cease to be in full force
and effect without replacement documents having the same terms being in full
force and effect; or

 

(i) NPS shall have failed to perform in any material respect any of its
covenants under Sections 2.2(a) and (b), 6.1(b), (c) and (h) and 6.2(a), (c) and
(d) of the Purchase and Sale Agreement.

 

Section 4.02 Acceleration, Rescission and Annulment. (a) If an Event of Default
with respect to the Notes (other than an Event of Default under clause (e) or
(f) of Section 4.01) occurs and is continuing, the Trustee may, and, upon the
direction of Holders (not affiliated with the Issuer) of a majority of the
aggregate Outstanding Principal Balance of the Senior Class of Notes, shall,
give an Acceleration Notice to the Issuer declaring the

 

38



--------------------------------------------------------------------------------

Outstanding Principal Balance of such Notes and all accrued and unpaid interest
thereon to be due and payable. Upon delivery of an Acceleration Notice, such
Outstanding Principal Balance and all accrued and unpaid interest thereon shall
be due and payable. At any time after the Trustee has declared the Outstanding
Principal Balance of the Notes to be due and payable and prior to the exercise
of any other remedies pursuant to this Article IV, the Trustee, upon the
direction of Holders (not affiliated with the Issuer) of a majority of the
aggregate Outstanding Principal Balance of the Senior Class of Notes, shall,
subject to Section 4.05(a), by written notice to the Issuer and the Trustee,
rescind and annul such declaration and thereby annul its consequences if: (i)
there has been paid to or deposited with the Trustee an amount sufficient to pay
all overdue installments of interest on the Notes, and the principal of, and
Premium, if any, on the Notes that would have become due otherwise than by such
declaration of acceleration, (ii) the rescission would not conflict with any
judgment or decree and (iii) all other Defaults and Events of Default, other
than nonpayment of interest and principal on the Notes that have become due
solely because of such acceleration have been cured or waived. If an Event of
Default under clause (e) or (f) of Section 4.01 occurs, the Outstanding
Principal Balance of the Notes and all accrued and unpaid interest thereon shall
automatically become due and payable without any further action by any party.

 

(b) Notwithstanding Sections 4.02, 4.03 and 4.12 hereof, after the occurrence
and during the continuation of an Event of Default, no Holders of any class of
Notes other than the Senior Class of Notes shall be permitted to give or direct
the giving of an Acceleration Notice, or to exercise any remedy in respect of
such Event of Default, and no Person other than the Controlling Party, at the
direction of a majority of the aggregate Outstanding Principal Balance of the
Senior Class of Notes, may give an Acceleration Notice or exercise any such
remedy.

 

(c) Within 30 days after the occurrence of an Event of Default in respect of any
class of Notes, the Trustee shall give to the Noteholders of such class of Notes
notice, transmitted by mail, of all uncured or unwaived Defaults known to it on
such date; provided that the Trustee may withhold such notice with respect to a
Default (other than a payment default with respect to interest, principal or
Premium, if any) if it determines in good faith that withholding such notice is
in the interest of the affected Noteholders.

 

Section 4.03 Other Remedies. Upon the delivery of an Acceleration Notice in
accordance with Section 4.02 hereof or if any Acceleration Default shall have
occurred and be continuing, the Senior Trustee may pursue any available remedy
by proceeding at law or in equity to collect the payment of principal of,
Premium, if any, or interest on the Notes or to enforce the performance of any
provision of the Notes, this Indenture or the Pledge Agreement, including any of
the following:

 

(a) The Senior Trustee may obtain the appointment of a Receiver of the Indenture
Estate as provided in Section 12.08 hereof and the Issuer consents to and waives
any right to notice of such appointment.

 

(b) The Senior Trustee may, without notice to the Issuer and at such time as the
Senior Trustee in its sole discretion may determine, exercise any or all of the
Issuer’s rights in, to and under or in any way connected with or related to, any
or all of the Indenture Estate, including, (A) demanding and enforcing payment
and performance of, and exercising any or all of the Issuer’s rights and
remedies with respect to the collection, enforcement or prosecution of, any or
all of the Royalty Rights and under the Related Documents, in each case by legal
proceedings or otherwise, (B) settling, adjusting, compromising, extending,
renewing, discharging and releasing any or all of, and any legal proceedings
brought to collect or enforce any or all of, the Royalty Rights and under the
Related Documents, and (C) preparing, filing and signing the name of the Issuer
on (1) any proof of claim or similar document to be filed in any bankruptcy or
similar proceeding involving the Royalty Rights and the Related Documents and
(2) any notice of lien, assignment or satisfaction of lien, or similar document
in connection with the Royalty Rights and the Related Documents.

 

(c) The Senior Trustee may, without notice except as specified below, sell or
cause the sale of all or any part of the Indenture Estate in one or more parcels
at public or private sale, at any of the Senior Trustee’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Senior Trustee may deem commercially reasonable, provided that, so long as the
License Agreement has not been terminated, the Senior Trustee shall make any
such sale only to a Person that is a Permitted Holder. The Issuer agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
notice to the Issuer of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Senior Trustee shall not be obligated to make any sale of all or any part of
the Indenture Estate regardless of notice of sale having been given. The Senior
Trustee may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

39



--------------------------------------------------------------------------------

(d) The Senior Trustee may, instead of exercising the power of sale conferred
upon it by Section 4.03(c) and Applicable Law, may proceed by a suit or suits at
law or in equity to foreclose the Security Interest and sell all or any portion
of the Indenture Estate under a judgment or a decree of a court or courts of
competent jurisdiction, provided that, so long as the License Agreement has not
been terminated, the Senior Trustee shall make any such foreclosure sale only to
a Person that is a Permitted Holder.

 

(e) The Senior Trustee may require the Issuer to, and the Issuer hereby agrees
that it shall at its expense and upon request of the Senior Trustee forthwith
assemble all or part of the Indenture Estate as directed by the Senior Trustee
and make it available to the Senior Trustee at a place to be designated by the
Senior Trustee that is reasonably convenient to both parties.

 

(f) In addition to the rights and remedies provided for in this Indenture, the
Senior Trustee may exercise in respect of the Indenture Estate all the rights
and remedies of a secured party upon default under the UCC (whether or not the
UCC applies to the affected property included in the Indenture Estate) and under
all other Applicable Law, provided that, so long as the License Agreement has
not been terminated, the Senior Trustee shall cause any sale of the Collateral
to be made only to a Person that is a Permitted Holder.

 

(g) The Senior Trustee may maintain a proceeding even if it does not possess any
of the Notes or does not produce any of them in the proceeding.

 

Section 4.04 Limitation on Suits. Without limiting the provisions of Section
4.09 and the final sentence of Section 12.04, no Holder shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture,
the Pledge Agreement or the Notes, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:

 

(a) such Holder is a holder of the Senior Class of Notes and has previously
given written notice to the Trustee of a continuing Event of Default;

 

(b) the Holders (not affiliated with the Issuer) of a majority of the aggregate
Outstanding Principal Balance of the Senior Class of Notes make a written
request to the Trustee to pursue a remedy hereunder;

 

(c) such Holder or Holders offer to the Trustee an indemnity reasonably
satisfactory to the Trustee against any costs, expenses and liabilities to be
incurred in complying with such request;

 

(d) the Trustee does not comply with such request within 60 days after receipt
of the request and the offer of indemnity; and

 

(e) during such 60-day period, Holders of a majority of the Outstanding
Principal Balance of the Senior Class of Notes do not give the Trustee a
direction inconsistent with such request.

 

No one or more Noteholders may use this Indenture to affect, disturb or
prejudice the rights of another Holder or to obtain or seek to obtain any
preference or priority not otherwise created by this Indenture and the terms of
the Notes over any other Holder or to enforce any right under this Indenture,
except in the manner herein provided.

 

Section 4.05 Waiver of Existing Defaults. (a) The Trustee or the Holders of a
majority of the aggregate Outstanding Principal Balance of the Senior Class of
Notes by notice to the Trustee may waive any existing Default (or Event of
Default) hereunder and its consequences, except a Default (or Event of Default):
(i) in the payment of the interest on, principal of, and Premium, if any, on any
Note or (ii) in respect of a covenant or provision hereof which under Article IX
hereof cannot be modified or amended without the consent of the Holder of each
Note affected thereby. Upon any such waiver, such Default shall cease to exist,
and any Event of Default arising therefrom shall be deemed to have been cured
for every purpose of this Indenture, but no such waiver shall extend to any
subsequent or other Default (or Event of Default) or impair any right consequent
thereon.

 

40



--------------------------------------------------------------------------------

(b) Any written waiver of a Default or an Event of Default given by Holders of
the Notes to the Trustee and the Issuer in accordance with the terms of this
Indenture shall be binding upon the Trustee and the other parties hereto. Unless
such writing expressly provides to the contrary, any waiver so granted shall
extend only to the specific event or occurrence which gave rise to the Default
or Event of Default so waived and not to any other similar event or occurrence
which occurs subsequent to the date of such waiver.

 

Section 4.06 Restoration of Rights and Remedies. If the Trustee or any
Noteholder of the Senior Class of Notes has instituted any proceeding to enforce
any right or remedy under this Indenture, and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or such Holder, then in every such case the Issuer, the Trustee and
the Noteholders shall, subject to any determination in such proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee and the Noteholders shall
continue as though no such proceeding has been instituted.

 

Section 4.07 Remedies Cumulative. Each and every right, power and remedy herein
given to the Trustee specifically or otherwise in this Indenture shall be
cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Trustee, and the exercise or the
beginning of the exercise of any power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy. No delay or omission by the Trustee in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any Default on the part
of the Issuer or to be an acquiescence.

 

Section 4.08 Authority of Courts Not Required. The parties hereto agree that, to
the greatest extent permitted by law, the Trustee shall not be obliged or
required to seek or obtain the authority of, or any judgment or order of, the
courts of any jurisdiction in order to exercise any of its rights, powers and
remedies under this Indenture, and the parties hereby waive any such requirement
to the greatest extent permitted by law.

 

Section 4.09 Rights of Noteholders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Noteholder to receive payment of
interest on, principal of, or Premium, if any, on its Note on or after the
respective due dates therefor expressed in such Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Noteholder.

 

Section 4.10 Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and of any Noteholder allowed in any judicial
proceedings relating to any obligor on the Notes, its creditors or its property.

 

Section 4.11 Undertaking for Costs. All parties to this Indenture agree, and
each Noteholder by its acceptance thereof shall be deemed to have agreed, that
in any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and the court in
its discretion may assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defense made by the party litigant. This Section
4.11 does not apply to a suit instituted by the Trustee, a suit instituted by
any Noteholder for the enforcement of the payment of interest, principal, or
Premium, if any, on his Note on or after the respective due dates expressed in
such Note, or a suit by a Noteholder or Noteholders of more than 10% of the
Outstanding Principal Balance of the Notes.

 

Section 4.12 Control by Noteholders. Subject to Sections 4.02 and 4.04 hereof
and to the rights of the Trustee hereunder, Noteholders of any class of Notes
with at least a majority of the Outstanding Principal Balance of such class of
Notes shall have the right to direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee, or exercising any trust
or power conferred on the Trustee under this Indenture; provided that:

 

(1) such direction shall not be in conflict with any rule of law or with this
Indenture and would not involve the Trustee in personal liability or expense;

 

(2) the Trustee shall not determine that the action so directed would be
unjustly prejudicial to the Noteholders of such class not taking part in such
direction; and

 

41



--------------------------------------------------------------------------------

(3) the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction.

 

Section 4.13 Controlling Party. The “Controlling Party” with respect to this
Indenture shall be the Senior Trustee, which shall be (A) so long as any Class A
Notes are outstanding, the Trustee acting at the direction of the Noteholders of
the Class A Notes evidencing a majority of the Outstanding Principal Balance of
the Class A Notes, and (B) after the Class A Notes have been repaid in full, and
so long as any Class B Notes are Outstanding, the Trustee acting at the
direction of the Noteholders of the Class B Notes evidencing a majority of the
Outstanding Principal Balance of the Class B Notes. For purposes of giving
effect to the foregoing, the Trustee irrevocably agrees (and the Noteholders
(other than the Noteholders represented by the Controlling Party) shall be
deemed to agree by virtue of their purchase of the Notes) that the Controlling
Party, as determined in accordance with this Section 4.13, shall have all of the
rights granted to it under this Indenture, including the right to direct the
Trustee to take certain action as provided for in this Indenture, and the
Trustee hereby agrees to act in accordance with each such authorized direction
of the Controlling Party.

 

Section 4.14 Application of Proceeds. All cash proceeds received by the Senior
Trustee in respect of any sale of, collection from, or other realization upon
all or any part of the Indenture Estate shall be deposited in the Collection
Account and distributed as provided in Article III. Any surplus of such cash
proceeds held by the Senior Trustee and remaining after payment in full of all
the Secured Obligations shall be paid over to the Issuer or whomsoever may be
lawfully entitled to receive such surplus as provided in Section 3.07 hereof.
Any amount received for any sale or sales conducted in accordance with the terms
of Section 4.03 shall to the extent permitted by Applicable Law be deemed
conclusive and binding on the Issuer and the Noteholders.

 

Section 4.15 Waivers of Rights Inhibiting Enforcement. The Issuer waives (a) any
claim that, as to any part of the Indenture Estate, a public sale, should the
Senior Trustee elect so to proceed, is, in and of itself, not a commercially
reasonable method of sale for such part of the Indenture Estate, (b) the right
to assert in any action or proceeding between it and the Senior Trustee offsets
or counterclaims that it may have, (c) except as otherwise provided in any of
the Related Documents, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE OR
JUDICIAL HEARING IN CONNECTION WITH THE TRUSTEE’S TAKING POSSESSION OR
DISPOSITION OF ANY OF THE INDENTURE ESTATE INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT THE
ISSUER WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE U.S. OR
OF ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE
OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE TRUSTEE’S RIGHTS
HEREUNDER, (d) all rights of redemption, appraisement, valuation, stay and
extension or moratorium and (e) all other rights the exercise of which would,
directly or indirectly, prevent, delay or inhibit the enforcement of any of the
rights or remedies under this Indenture or the absolute sale of the Indenture
Estate, now or hereafter in force under any Applicable Law, and the Issuer, for
itself and all who may claim under it, insofar as it or they now or hereafter
lawfully may, hereby waive the benefit of all such laws and rights.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.01 Representations and Warranties. The Issuer represents and warrants
to the Trustee as of the Closing Date as follows:

 

(a) Due Organization. The Issuer is a limited liability company created under
the laws of Delaware, with full power and authority to conduct its business; and
the Issuer is not in liquidation or bankruptcy and has not taken any of the
actions described in Section 4.01(f).

 

(b) Special Purpose Status. The Issuer has not engaged in any activities since
its organization (other than those incidental to its organization and permitted
by its organizational documents, the execution of the Related Documents to which
it is a party and the activities referred to, in or contemplated by such
agreements), and the Issuer has not paid any dividends or made any similar
distributions since its organization.

 

42



--------------------------------------------------------------------------------

(c) Non-Contravention. The creation of the Notes and the issuance, execution and
delivery of, and the compliance by the Issuer with the terms of the Notes and
each of the other Related Documents to which it is a party:

 

(i) do not at the Closing Date conflict with, or result in a breach of any of
the terms or provisions of, or constitute a default under, the organizational
documents of the Issuer or with any existing law, rule or regulation applying to
or affecting the Issuer or any judgment, order or decree of any government,
governmental body or court having jurisdiction over the Issuer; and

 

(ii) do not at the Closing Date violate, or constitute a default under, any
deed, indenture, agreement or other instrument or obligation to which the Issuer
is a party or by which it or any part of its assets, property or revenues are
bound.

 

(d) Due Authorization. The creation, execution and issuance of the Notes, the
execution and delivery by the Issuer of the Related Documents executed by it and
the performance by it of its obligations hereunder and thereunder and the
arrangements contemplated hereby and thereby to be performed by it have been
duly authorized by it.

 

(e) Validity and Enforceability. This Indenture constitutes, and the Related
Documents to which it is a party, when executed and delivered and, in the case
of the Notes, when issued and authenticated, will constitute valid, legally
binding and (subject to general equitable principles, and laws relating to
insolvency, liquidation, reorganization and other laws of general application
relating to creditors’ rights or claims or to laws of prescription or the
concepts of materiality, reasonableness, good faith and fair dealing)
enforceable obligations of the Issuer.

 

(f) No Defaults. On the Closing Date, there exists no Event of Default nor any
event which, had the Notes already been issued, would constitute a Default or an
Event of Default.

 

(g) No Encumbrances. On the Closing Date, subject to the Security Interests
created in favor of the Trustee and except for Permitted Encumbrances, there
exists no Encumbrance over the assets of the Issuer which ranks prior to or pari
passu with the obligation to make payments on the Notes.

 

(h) No Consents. All consents, approvals, authorizations or other orders of all
regulatory authorities required (excluding any required by the other parties to
the Related Documents) for or in connection with the execution and performance
of the Related Documents by the Issuer and the issuance and performance of the
Notes and the offering of the Notes by the Issuer have been obtained and are in
full force and effect and are not contingent upon fulfillment of any condition.

 

(i) No Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of the Issuer, threatened against, the Issuer
before any court or arbitrator or any governmental body, agency or official
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Indenture (including the Exhibits
and Schedules attached hereto) and the Related Documents to which the Issuer is
a party.

 

(j) Subsidiaries. The Issuer has no subsidiaries.

 

(k) Ownership. The Issuer is the beneficial owner of the Royalty Rights, free
and clear of any Encumbrances other than Permitted Encumbrances.

 

(l) No Filings. Under the laws of Delaware and New York (including U.S. federal
law) in force at the date hereof, it is not necessary or desirable that this
Indenture or any Related Document (other than evidences and perfection of the
Security Interests) be filed, recorded or enrolled by the Issuer with any court
or other governmental authority in any such jurisdictions or that any stamp,
registration or similar tax be paid by the Issuer on or in relation to this
Indenture or any of the other Related Documents (other than (i) the filing of
the Indenture and any of the Related Documents with the Securities and Exchange
Commission by NPS in order to comply with its obligations under federal
securities laws and (ii) filings of Uniform Commercial Code financing statements
and the various consents and agreements, if any, pursuant hereto).

 

43



--------------------------------------------------------------------------------

(m) Other Representations. The representations and warranties made by the Issuer
in any of the other Related Documents to which it is a party are true and
accurate as of the date made.

 

Section 5.02 Covenants. The Issuer covenants with the Trustee that, so long as
any Notes are Outstanding, it will perform each of the following covenants and
not engage in any activity prohibited by this Indenture without the prior
written consent of the Trustee (acting at the direction of the holders of Notes
representing a majority in principal amount of the Notes) authorizing the Issuer
not to perform any such covenants or to engage in any such activity prohibited
by this Indenture, in each case on such terms and conditions, if any, as shall
be specified in such prior written consent:

 

(a) No Release of Obligations. Except as expressly permitted by this Indenture,
the Issuer shall not take any action, whether orally or in writing, which would
amend, modify, supplement, restate, cancel or terminate or discharge or
prejudice the validity or effectiveness of this Indenture, the Pledge Agreement
or the Purchase and Sale Agreement, or permit any party to any such document to
be released from such obligations.

 

(b) Limitation on Restricted Payments. The Issuer shall not, directly or
indirectly, (i) declare or pay any dividend or make any distribution on its
Stock, whether in cash, property, securities or a combination thereof, to NPS or
any owner of a beneficial interest in the Issuer or otherwise with respect to
any ownership of its Stock; (ii) purchase, redeem, retire or otherwise acquire
for value any shares of Stock of the Issuer; (iii) make any payment of
principal, interest or Premium, if any, on the Notes or make any voluntary or
optional repurchase, defeasance or other acquisition or retirement for value of
Indebtedness of the Issuer other than in accordance with the Notes and this
Indenture; or (iv) make any investments (other than Eligible Investments and
investments permitted under Section 5.02(f) hereof). The term “investment” for
purposes of the above restriction shall mean any loan or advance to a Person,
any purchase or other acquisition of any beneficial interest, capital stock,
warrants, rights, options, obligations or other securities of such Person, any
capital contribution to such Person or any other investment in such Person.

 

(c) Encumbrances. The Issuer shall not (and shall not consent to NPS taking any
action that would) create, incur, assume or suffer to exist any Encumbrance over
or with respect to any of the Issuer’s assets, other than (i) any Permitted
Encumbrance, or (ii) any security interest created or required to be created
hereunder, including in connection with the issuance of any Refinancing Notes
and Class B Notes.

 

(d) Limitation on Indebtedness. The Issuer shall not incur, create, issue,
assume, guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, whether present or
future (in any such case, to “incur”), Indebtedness, provided, however, that the
Issuer may incur Indebtedness in respect of the Class A Notes issued on the
Closing Date and of any Class B Notes and Refinancing Notes issued in accordance
with this Indenture.

 

(e) Limitation on Consolidation, Merger and Transfer of Assets. The Issuer shall
not consolidate with, merge with or into, or sell, convey, transfer, lease or
otherwise dispose of the Royalty Rights or all or any material portion of its
other property and assets to, any other Person, or permit any other Person to
merge with or into the Issuer.

 

(f) Limitation on the Issuance, Delivery and Sale of Capital Stock. The Issuer
shall not, directly or indirectly, issue, deliver or sell, or consent to issue,
deliver or sell any actual, contingent, future or executory membership
interests, limited liability company interests, beneficial interests or other
equity or ownership interests (however designated, whether voting or
non-voting), except for the pledge of its Stock by NPS to the Trustee for the
benefit of the Noteholders pursuant to the Pledge Agreement and except for any
additional Stock issued to NPS, provided that such Stock is pledged to the
Trustee pursuant to the Pledge Agreement and provided further that the Issuer
shall not accept any capital contributions from NPS after the Closing Date
except for contributions of funds deposited into the Capital Account, which may
be used only as provided in Section 3.01(h).

 

(g) Limitation on Engaging in Business Activities. Except as otherwise provided
in the LLC Operating Agreement, the Issuer shall not engage in any business or
activity other than purchasing, holding and pledging the Royalty Rights,
collecting the Royalty Payments, issuing the Notes, and entering into the Hedge
Agreement and the other activities described or referred to in the Private
Placement Memorandum, including the acquisition and exploitation of the Licensed
Technology, if applicable.

 

44



--------------------------------------------------------------------------------

(h) Limitation on Transactions with Affiliates. The Issuer shall not, directly
or indirectly, enter into, renew or extend any transaction (including, without
limitation, the purchase, sale, lease or exchange of property or assets, or the
rendering of any service) with any Affiliate of the Issuer, except upon fair and
reasonable terms no less favorable to the Issuer than could be obtained, at the
time of such transaction or at the time of the execution of the agreement
providing therefor, in a comparable arm’s-length transaction with a Person that
is not such an Affiliate.

 

(i) Bankruptcy and Insolvency; Corporate Governance. The Issuer shall promptly
provide the Trustee with written notice of the institution of any proceeding by
or against the Issuer seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property. The Issuer
shall not take any action to waive, repeal, amend, vary, supplement or otherwise
modify its organizational documents in a manner that would adversely affect the
rights, privileges or preferences of any Holder of the Notes, as determined by
the Trustee. The Issuer shall not, without an affirmative written Board
Resolution of all of the Managers of the Issuer, including the Independent
Manager, take any action to waive, repeal, amend, vary, supplement or otherwise
modify any provision of the LLC Operating Agreement that requires unanimous
written consent of the Board.

 

(j) Payment of Principal, Premium, if any, and Interest. The Issuer shall duly
and punctually pay the principal, Premium, if any, and interest on the Notes in
accordance with the terms of this Indenture and the Notes; provided, that the
Issuer shall be in compliance with this covenant if it pays in full by the next
succeeding Payment Date any interest on the Class A Notes that became due and
was not paid on any Payment Date (including Additional Interest thereon).

 

(k) Limitation on Employees. The Issuer shall not employ any employees other
than as required by any provisions of local law or as contemplated by the LLC
Operating Agreement; provided that the members, Managers and Service Providers
shall not be deemed to be employees for purposes of this Section 5.02(k).

 

Section 5.03 Reports by the Issuer. (a) The Issuer shall furnish to the Trustee,
within 120 days after the end of each fiscal year, a brief certificate from the
principal executive officer, principal accounting officer or principal financial
officer of the Servicer, as applicable, as to his or her knowledge of the
Issuer’s compliance with all conditions and covenants under this Indenture (it
being understood that for purposes of this Section 5.03, such compliance shall
be determined without regard to any period of grace or requirement of notice
provided under this Indenture but shall reflect any interest paid on the Class A
Notes by the next succeeding Payment Date as contemplated by the proviso to
Section 5.02(j)).

 

(b) The Issuer shall deliver notice to the Trustee of the occurrence of (i) any
Default or Event of Default under this Indenture and (ii) any of the events
described in Section 6.4(d) of the Purchase and Sale Agreement promptly and in
any event within five (5) Business Days of a Manager of the Issuer becoming
aware of such Default, Event of Default, event or situation.

 

(c) The Issuer shall deliver to the Trustee copies of all materials that the
Issuer receives from NPS pursuant to Section 6.4(a), (b) and (c) of the Purchase
and Sale Agreement promptly and in any event within five (5) Business Days of
the receipt of such materials.

 

ARTICLE VI

 

THE TRUSTEE

 

Section 6.01 Acceptance of Trusts and Duties. Except during the continuance of
an Event of Default, the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in the Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Trustee. The duties
and responsibilities of the Trustee shall be as provided by the Trust Indenture
Act and as set forth herein. The Trustee accepts the trusts hereby created and
applicable to it and agrees to perform the same but only upon the terms of this
Indenture and the Trust Indenture Act and agrees to receive and disburse all
moneys received by it in accordance

 

45



--------------------------------------------------------------------------------

with the terms hereof. The Trustee, in its individual capacity and as Trustee,
acknowledges and agrees that the Confidential Information includes confidential
information of Amgen and is subject to the confidentiality provisions of this
Indenture, including the limitations on transfers of the Notes and Beneficial
Interests and on sales of the Collateral, and that Amgen is an express third
party beneficiary of such confidentiality provisions. The Trustee in its
individual capacity shall not be answerable or accountable under any
circumstances, except for its own willful misconduct or negligence or breach of
any of its representations or warranties set forth herein and the Trustee shall
not be liable for any action or inaction of the Issuer or any other parties to
any of the Related Documents. Any amounts received by or due to the Trustee
under this Indenture, including, without limitation, the fees and out-of-pocket
expenses of the Trustee shall be Expenses of the Issuer.

 

Section 6.02 Absence of Duties. The Trustee, upon written request, shall furnish
to any Noteholder, promptly upon receipt thereof, duplicates or copies of all
reports, Notices, requests, demands, certificates, financial statements and
other instruments furnished to the Trustee under this Indenture.

 

Section 6.03 Representations or Warranties. The Trustee does not make and shall
not be deemed to have made any representation or warranty as to the validity,
legality or enforceability of this Indenture, the Notes or any other document or
instrument or as to the correctness of any statement contained in any thereof,
except that the Trustee in its individual capacity hereby represents and
warrants (i) that each such specified document to which it is a party has been
or will be duly executed and delivered by one of its officers who is and will be
duly authorized to execute and deliver such document on its behalf, and (ii)
this Indenture is the legal, valid and binding obligation of US Bank,
enforceable against US Bank in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally. The Trustee also represents and
warrants that it is not in the business of developing, manufacturing or
marketing pharmaceutical or diagnostic products and that it is not an Affiliate
of any Person who is in such business.

 

Section 6.04 Reliance; Agents; Advice of Counsel. The Trustee shall incur no
liability to anyone acting upon any signature, instrument, notice, resolution,
request, consent, order, certificate, report, opinion, bond or other document or
paper believed by it to be genuine and believed by it to be signed by the proper
party or parties. The Trustee may accept a copy of a resolution of, in the case
of the Issuer, a Manager and, in the case of any other party to any Related
Document, the governing body of such Person, certified in an accompanying
Officer’s Certificate as duly adopted and in full force and effect, as
conclusive evidence that such resolution has been duly adopted and that the same
is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically described herein, the Trustee shall
be entitled to receive and may for all purposes hereof conclusively rely on a
certificate, signed by an officer of any duly authorized Person, as to such fact
or matter, and such certificate shall constitute full protection to the Trustee
for any action taken or omitted to be taken by it in good faith in reliance
thereon. To the extent not otherwise specifically provided herein, the Trustee
shall assume, and shall be fully protected in assuming, that the Issuer is
authorized by its constitutional documents to enter into this Indenture and to
take all action permitted to be taken by it pursuant to the provisions hereof,
and shall not inquire into the authorization of the Issuer with respect thereto.
To the extent not otherwise specifically provided herein, the Trustee shall
furnish to the Servicer upon written request such information and copies of such
documents as the Trustee may have and as are necessary for the Servicer to
perform its duties under Articles II and III hereof or otherwise.

 

The Trustee shall not be liable for any action it takes or omits to take in good
faith that it believes to be authorized or within its rights or powers or for
any action it takes or omits to take in accordance with the direction of the
Holders in accordance with Section 4.12 hereof relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture.

 

The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee, and the Trustee shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent, attorney, custodian or nominee appointed with due care by it hereunder.

 

The Trustee may consult with counsel as to any matter relating to this Indenture
and any Opinion of Counsel or any advice of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel.

 

46



--------------------------------------------------------------------------------

The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.

 

The Trustee shall not be required to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if there is reasonable ground
for believing that the repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it, and none of the
provisions contained in this Indenture shall in any event require the Trustee to
perform, or be responsible or liable for the manner of performance of, any
obligations of the Issuer or the Servicer under this Indenture or any of the
Related Documents.

 

The Trustee shall not be liable for any Losses or Taxes (except for Taxes
relating to any compensation, fees or commissions of any entity acting in its
capacity as Trustee hereunder) or in connection with the selection of Eligible
Investments or for any investment losses resulting from Eligible Investments.

 

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 4.01(e) or 4.01(f) hereof, such expenses
(including the fees and expenses of its counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors’ rights generally.

 

The Trustee shall not be charged with knowledge of an Event of Default unless a
Responsible Officer of the Trustee obtains actual knowledge of such event or the
Trustee receives written notice of such event from the Issuer, the Servicer or
Noteholders owning Notes aggregating not less than 10% of the Outstanding
Principal Balance of the Notes.

 

The Trustee shall have no duty to monitor the performance of the Issuer, the
Servicer or any other party to the Related Documents, nor shall it have any
liability in connection with the malfeasance or nonfeasance by such parties.

 

Section 6.05 Not Acting in Individual Capacity. The Trustee acts hereunder
solely as trustee unless otherwise expressly provided; and all Persons, other
than the Noteholders to the extent expressly provided in this Indenture, having
any claim against the Trustee by reason of the transactions contemplated hereby
shall look, subject to the lien and priorities of payment as herein provided,
only to the property of the Issuer for payment or satisfaction thereof.

 

Section 6.06 Compensation of Trustee. The Trustee agrees that it shall have no
right against the Noteholders or, except as provided in Section 3.07(a) hereof,
the property of the Issuer, for any fee as compensation for its services
hereunder. The Issuer shall pay to the Trustee from time to time such
compensation as is agreed between the two parties. The compensation shall be
paid to the Trustee as provided in Sections 3.05(a) and 3.07(a)

 

Section 6.07 Notice of Defaults. As promptly as practicable after, and in any
event within 30 days after, the occurrence of any Default hereunder, the Trustee
shall transmit by mail to the Issuer and the Noteholders of the related class in
accordance with Section 313(c) of the Trust Indenture Act, notice of such
Default hereunder actually known to a Responsible Officer of the Trustee, unless
such Default shall have been cured or waived; provided, however, that, except in
the case of a Default on the payment of the interest, principal, or Premium, if
any, on any Note, the Trustee shall be fully protected in withholding such
notice if and so long as a trust committee of Responsible Officers of the
Trustee in good faith determines that the withholding of such notice is in the
interests of the Noteholders of the related class.

 

Section 6.08 May Hold Notes. The Trustee, any Paying Agent, the Registrar or any
of their Affiliates or any other agent in their respective individual or any
other capacity, may become the owner or pledgee of the Notes and, subject to
Sections 310(b) and 311 of the Trust Indenture Act, may otherwise deal with the
Issuer with the same rights it would have if it were not the Trustee, Paying
Agent, Registrar or such other agent.

 

Section 6.09 Corporate Trustee Required; Eligibility. There shall at all times
be an Trustee which shall be eligible to act as a trustee under Section 310(a)
of the Trust Indenture Act and shall meet the Eligibility Requirements. If such
corporation publishes reports of conditions at least annually, pursuant to law
or to the

 

47



--------------------------------------------------------------------------------

requirements of any federal, state, territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section 6.09,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of
conditions so published.

 

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.09 to act as Trustee, the Trustee shall resign
immediately as Trustee in the manner and with the effect specified in Section
7.01 hereof.

 

Section 6.10 Reports by the Trustee. Within 60 days after May 15 of each year
commencing with the first full year following the issuance of any class of
Notes, the Trustee shall, if required by Section 313(a) of the Trust Indenture
Act, transmit to the Noteholders of each class, as provided in Section 313(c) of
the Trust Indenture Act, a brief report describing, among other things, any
changes in eligibility and qualifications of the Trustee and any issuance of
Class B Notes.

 

Section 6.11 Calculation Agent. The Trustee shall act as the Calculation Agent
hereunder. Subject to the approval of the Issuer and Noteholders holding a
majority of the Outstanding Principal Balance of the Notes, another Person may
become the Calculation Agent on such terms as shall be approved by them.

 

Section 6.12 Pledge Agreement. The Trustee shall enter into the Pledge Agreement
with NPS on the Closing Date and shall hold the collateral pledged thereunder as
part of the Indenture Estate. The provisions of this Article VI shall apply to
the Trustee’s exercise of rights and remedies under the Pledge Agreement,
mutatis mutandis.

 

ARTICLE VII

 

SUCCESSOR TRUSTEES

 

Section 7.01 Resignation and Removal of Trustee. The Trustee may resign as to
all or any of the classes of Notes at any time without cause by giving at least
30 days’ prior written notice to the Issuer, the Servicer and the Holders.
Holders of a majority of the Outstanding Principal Balance of any class of Notes
may at any time remove the Trustee as to such class without cause, with the
consent of the Issuer if no Event of Default shall have occurred and be
continuing, by an instrument in writing delivered to the Issuer, the Servicer
and the Trustee being removed. In addition, the Issuer may remove the Trustee as
to any class of Notes if: (i) such Trustee fails to comply with Section 310 of
the Trust Indenture Act after written request therefor by the Issuer or the
Noteholders of the related class who have been bona fide Noteholders for at
least six months, (ii) such Trustee fails to comply with Section 7.02(d) or any
other provision hereof, (iii) such Trustee is adjudged a bankrupt or an
insolvent, (iv) a receiver or public officer takes charge of such Trustee or its
property or (v) such Trustee becomes incapable of acting. References to the
Trustee in this Indenture include any successor Trustee as to all or any of the
classes of Notes appointed in accordance with this Article VII. Any resignation
or removal of the Trustee pursuant to this Section 7.01 shall not be effective
until a successor Trustee shall have been duly appointed and vested as Trustee
pursuant to Section 7.02.

 

Section 7.02 Appointment of Successor. (a) In the case of the resignation or
removal of the Trustee as to any class of Notes under Section 7.01 hereof, the
Issuer shall promptly appoint a successor Trustee as to such class; provided
that the Noteholders holding a majority of the Outstanding Principal Balance of
such class of Notes may appoint, within one year after such resignation or
removal, a successor Trustee as to such class which may be other than the
successor Trustee appointed by the Issuer, and such successor Trustee appointed
by the Issuer shall be superseded by the successor Trustee so appointed by the
Noteholders. If a successor Trustee as to any class of Notes shall not have been
appointed and accepted its appointment hereunder within 60 days after the
Trustee gives notice of resignation as to such class, the retiring Trustee, the
Issuer, the Servicer or a majority of the Outstanding Principal Balance of such
class of Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee as to such class. Any successor Trustee so
appointed by such court shall immediately and without further act be superseded
by any successor Trustee appointed as provided in the first sentence of this
paragraph within one year from the date of the appointment by such court.

 

(b) Any successor Trustee as to any class of Notes, however appointed, shall
execute and deliver to the Issuer, the Servicer and the predecessor Trustee as
to such class an instrument accepting such

 

48



--------------------------------------------------------------------------------

appointment, and thereupon such successor Trustee, without further act, shall
become vested with all the estates, properties, rights, powers, duties and
trusts of such predecessor Trustee hereunder in the trusts hereunder applicable
to it with like effect as if originally named the Trustee as to such class
herein; provided that, upon the written request of such successor Trustee, such
predecessor Trustee shall, upon payment of all amounts due and owing to it,
execute and deliver an instrument transferring to such successor Trustee, upon
the trusts herein expressed applicable to it, all the estates, properties,
rights, powers and trusts of such predecessor Trustee, and such predecessor
Trustee shall duly assign, transfer, deliver and pay over to such successor
Trustee all moneys or other property then held by such predecessor Trustee
hereunder solely for the benefit of such class of Notes.

 

(c) If a successor Trustee is appointed with respect to one or more (but not
all) classes of the Notes, the Issuer, the predecessor Trustee and each
successor Trustee with respect to each class of Notes shall execute and deliver
an indenture supplemental hereto which shall contain such provisions as shall be
deemed necessary or desirable to confirm that all the rights, powers, trusts and
duties of the predecessor Trustee with respect to the classes of Notes as to
which the predecessor Trustee is not retiring shall continue to be vested in the
predecessor Trustee, and shall add to or change any of the provisions of this
Indenture as shall be necessary to provide for or facilitate the administration
of the Notes hereunder by more than one Trustee.

 

(d) Each Trustee shall be an Eligible Institution and shall meet the Eligibility
Requirements, if there be such an institution willing, able and legally
qualified to perform the duties of an Trustee hereunder.

 

(e) Any corporation into which the Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation to which substantially all the business of the Trustee may be
transferred, shall, subject to the terms of paragraph (c) of this Section 7.02,
be the Trustee under this Indenture without further act.

 

ARTICLE VIII

 

INDEMNITY

 

Section 8.01 Indemnity. The Issuer shall indemnify the Trustee (and its
officers, directors, employees and agents) for, and hold it harmless against,
any loss, liability or expense incurred by it without bad faith, gross
negligence or willful misconduct on its part in connection with the acceptance
or administration of this Indenture and its duties under this Indenture and the
Notes, including the costs and expenses of defending itself against any claim or
liability and of complying with any process served upon it or any of its
officers in connection with the exercise or performance of any of its powers or
duties and hold it harmless against, any loss, liability or reasonable expense
incurred without bad faith, gross negligence or willful misconduct on its part,
arising out of or in connection with actions taken or omitted to be taken in
reliance on any Officer’s Certificate furnished hereunder, or the failure to
furnish any such Officer’s Certificate required to be furnished hereunder. The
Trustee shall notify the Issuer promptly of any claim asserted against the
Trustee for which it may seek indemnity; provided, however, that failure to
provide such notice shall not invalidate any right to indemnity hereunder. The
Issuer shall defend the claim and the Trustee shall cooperate in the defense.
The Trustee may have separate counsel and the Issuer shall pay the reasonable
fees and expenses of such counsel. The Issuer need not pay for any settlements
made without its consent; provided that such consent shall not be unreasonably
withheld or delayed. The Issuer need not reimburse any expense or provide any
indemnity against any loss, liability or expense incurred by the Trustee through
bad faith, gross negligence or willful misconduct.

 

Section 8.02 Noteholders’ Indemnity. The Trustee shall be entitled, subject to
such Trustee’s duty during a Default to act with the required standard of care,
to be indemnified by the Noteholders of any class of Notes before proceeding to
exercise any right or power under this Indenture at the request or direction of
such Holders.

 

Section 8.03 Survival. The provisions of Sections 8.01 and 8.02 hereof shall
survive the termination of this Indenture or the earlier resignation or removal
of the Trustee.

 

ARTICLE IX

 

MODIFICATION

 

Section 9.01 Modification with Consent of Holders. With the consent of Holders
of a majority of the Outstanding Principal Balance of the Notes on the date of
any vote of such Holders (voting as a single class), the

 

49



--------------------------------------------------------------------------------

Issuer, when authorized by a Board Resolution, may amend or modify this
Indenture or the Notes; provided that, without the consent of Holders of one
hundred percent (100%) of the Outstanding Principal Balance of the class of
Notes affected thereby, no such amendment may reduce the percentage of Holders
of any such class of Notes required to take or approve any action hereunder;
change the amount or the time of payment of any amount owing or payable with
respect to any such class of Notes or change the rate or manner of calculation
of interest payable with respect to any such class of Notes; alter or modify the
provisions with respect to the Collateral for the Notes or the manner of payment
or the order of priorities in which payments or distributions hereunder will be
made as between the Holders of such Notes and the Issuer; or consent to any
assignment of the Issuer’s rights to a party other than the Trustee for the
benefit of the Noteholders (each, a “Basic Terms Modification”); provided
further, that the Holders of a majority of the Outstanding Principal Balance of
the Senior Class of Notes, by written notice to the Trustee, may waive any
Default or Event of Default pursuant to Section 4.05 hereof.

 

It shall not be necessary for the consent of the Holders under this Section 9.01
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof. Any such
modification approved by the required Holders of any class of Notes will be
binding on the Holders of the relevant class of Notes and each party to the
Indenture.

 

After an amendment under this Section 9.01 becomes effective, the Issuer shall
mail to the Holders a notice briefly describing such amendment. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment.

 

After an amendment under this Section 9.01 becomes effective, it shall bind
every Holder, whether or not notation thereof is made on any Note held by such
Holder.

 

Section 9.02 Modification Without Consent of Holder. The Trustee may agree,
without the consent of any Noteholder:

 

(a) To evidence the succession of a successor as the Trustee, the removal of the
Trustee or the appointment of any separate or additional trustee or trustees and
to define the rights, powers, duties and obligations conferred upon any such
separate trustee or trustees or co-trustees;

 

(b) To correct, confirm or amplify the description of any property at any time
subject to the lien of this Indenture or to convey, transfer, assign, mortgage
or pledge any property to or with the Trustee;

 

(c) To cure any ambiguity in, correct or supplement any defective or
inconsistent provision of, or add to or modify any other provisions and
agreements in, the Indenture or any other Related Document, in any manner that
will not, in the judgment of the Trustee, materially adversely affect the
interests of the Holders of the Notes;

 

(d) To grant or confer upon the Trustee for the benefit of the Holders of the
Notes any additional rights, remedies, powers, authority or security which may
be lawfully granted or conferred and which are not contrary or inconsistent with
the Indenture;

 

(e) To add to or modify the covenants or agreements to be observed by the
Issuer, which are not contrary to the Indenture, to add Events of Default for
the benefit of the Holders of the Notes;

 

(f) To comply with the requirements of the SEC or any regulatory body or any
applicable law, rules or regulations; or

 

(g) To effect any indenture supplemental to the Indenture or any other
amendment, modification, supplement, waiver or consent with respect to the
Indenture or any other Related Document; provided, that such supplemental
indenture, amendment, modification, supplement, waiver or consent will not
adversely affect the interests of the Holders of the Notes in any material
respect as confirmed in an Officer’s Certificate of the Issuer.

 

Section 9.03 Subordination and Priority of Payments. The subordination
provisions contained in Section 3.07 and Article X hereof may not be amended or
modified without the consent of each Noteholder of each class affected thereby.
In no event shall the provisions set forth in Section 3.07 relating to the
priority and payment of Expenses be amended or modified.

 

50



--------------------------------------------------------------------------------

Section 9.04 Execution of Amendments by Trustee. In executing, or accepting the
additional trusts created by, any amendment or modification to this Indenture
permitted by this Article or the modifications thereby of the trusts created by
this Indenture, the Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Officer’s Certificate and an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Indenture. The Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.

 

Section 9.05 Conformity with Trust Indenture Act. Every indenture supplemental
hereto pursuant to this Article IX shall conform to the requirements of the
Trust Indenture Act as then in effect.

 

ARTICLE X

 

SUBORDINATION

 

Section 10.01 Subordination of the Notes. (a) Each of the Issuer and the Trustee
(on behalf of the Holders of each class of Notes) covenants and agrees, and each
Holder, by its acceptance of a Note, covenants and agrees, that the Notes of
each class will be issued subject to the provisions of this Article X; and each
Holder, by its acceptance of a Note, agrees that all amounts payable on any Note
will, to the extent and in the manner set forth in this Article X and Section
3.07 hereof, be subordinated in right of payment to the prior payment in full of
all Expenses payable to the Service Providers pursuant to this Indenture and the
Related Documents. In addition, each Holder of a Class B Note, by its acceptance
of a Class B Note, agrees that all amounts payable on any Class B Note will, to
the extent and in the manner set forth in this Article X and Section 3.07
hereof, be subordinated in right of payment to the payment in full of the Class
A Notes. Any claim to payment so stated to be subordinated is referred to as a
“Subordinated Claim”; each claim to payment to which another claim to payment is
a Subordinated Claim is referred to as a “Senior Claim” with respect to such
Subordinated Claim.

 

(b) If prior to the payment in full of all Senior Claims then due and payable,
the Trustee or any Holder of a Subordinated Claim shall have received any
payment or distribution in respect of such Subordinated Claim in excess of the
amount to which such Holder was then entitled under Section 3.07 hereof, then
such payment or distribution shall be received and held in trust by such Person
and paid over or delivered to the Trustee for application as provided in such
Section 3.07.

 

(c) If any Service Provider, the Trustee or Holder of any Senior Claim receives
any payment in respect of any Senior Claim which is subsequently invalidated,
declared preferential, set aside and/or required to be repaid to a trustee,
receiver or other party, then, to the extent such payment is so invalidated,
declared preferential, set aside and/or required to be repaid, such Senior Claim
shall be revived and continue in full force and effect, and shall be entitled to
the benefits of this Article X, all as if such payment had not been received.

 

(d) The Trustee (on its own behalf and on behalf of the Holders) and the Issuer
each confirm that the payment priorities specified in Section 3.07 hereof shall
apply in all circumstances.

 

(e) Each Holder, by its acceptance of a Note, authorizes and expressly directs
the Trustee on its behalf to take such action as may be necessary or appropriate
to effectuate the subordination provided in this Article X, and appoints the
Trustee its attorney-in-fact for such purposes, including, in the event of any
dissolution, winding up, liquidation or reorganization of the Issuer (whether in
bankruptcy, insolvency, receivership, reorganization or similar proceedings or
upon an assignment for the benefit of creditors or otherwise) any actions
tending towards liquidation of the property and assets of the Issuer or the
filing of a claim for the unpaid balance of its Notes in the form required in
those proceedings.

 

(f) If payment on the Notes is accelerated as a result of an Event of Default,
the Issuer shall promptly notify the holders of the Senior Claims of such
acceleration.

 

(g) After all Senior Claims are paid in full and until the Subordinated Claims
are paid in full, and to the extent that such Senior Claims shall have been paid
with funds that would, but for the subordination pursuant to this Article X,
have been paid to and retained by such holders of Subordinated Claims, the
holders of Subordinated Claims shall be subrogated to the rights of holders of
Senior Claims to receive payments applicable

 

51



--------------------------------------------------------------------------------

to Senior Claims. A payment made under this Article X to holders of Senior
Claims which otherwise would have been made to the holders of Subordinated
Claims is not, as between the Issuer and the holders of Subordinated Claims, a
payment by the Issuer.

 

(h) No right of any holder of any Senior Claim to enforce the subordination of
any Subordinated Claim shall be impaired by an act or failure to act by the
Issuer or the Trustee or by any failure by either the Issuer or the Trustee to
comply with this Indenture.

 

(i) Each Holder by accepting a Note acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Senior Claim, whether such Senior Claim was
created or acquired before or after the issuance of such Holder’s claim, to
acquire and continue to hold such Senior Claim and such holder of any Senior
Claim shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold such Senior Claim. Each holder of
a Subordinated Claim agrees to comply with the provisions of Section 4.12
hereof.

 

ARTICLE XI

 

DISCHARGE OF INDENTURE

 

Section 11.01 Discharge of Liability on the Notes. (a) When (i) the Issuer
delivers to the Trustee all Outstanding Notes (other than Notes replaced
pursuant to Section 2.08 hereof) for cancellation or (ii) all Outstanding Notes
have become due and payable, whether at maturity or as a result of the mailing
of a notice of an Optional Redemption pursuant to Section 3.09(a) hereof or any
other Redemption pursuant to Section 3.09(c) hereof and the Issuer irrevocably
deposits in the Redemption Account funds sufficient to pay at maturity or upon
redemption all Outstanding Notes, including interest thereon to maturity or the
Redemption Date (other than Notes replaced pursuant to Section 2.08), and if in
either case the Issuer pays all other sums payable hereunder by the Issuer, then
this Indenture shall, subject to Section 11.01(b), cease to be of further
effect. The Trustee shall acknowledge satisfaction and discharge of this
Indenture on demand of the Issuer accompanied by an Officer’s Certificate and an
Opinion of Counsel, at the cost and expense of the Issuer, to the effect that
any conditions precedent to a discharge of this Indenture have been met.

 

(b) Notwithstanding clause (a) above, the Issuer’s obligations in Section 8.01
and the Trustee’s obligations in Section 12.14 shall survive the satisfaction
and discharge of this Indenture.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01 Right of Trustee to Perform. If the Issuer for any reason fails to
observe or punctually to perform any of its obligations to the Trustee, whether
under this Indenture or any of the other Related Documents or otherwise, the
Trustee shall have power (but shall have no obligation), on behalf of or in the
name of the Issuer or otherwise, to perform such obligations and to take any
steps which the Trustee may, in its absolute discretion, consider appropriate
with a view to remedying, or mitigating the consequences of, such failure by the
Issuer; provided that no exercise or failure to exercise this power by the
Trustee shall in any way prejudice the Trustee’s other rights under this
Indenture or any of the other Related Documents.

 

Section 12.02 Waiver. Any waiver by any party of any provision of this Indenture
or any right, remedy or option hereunder shall only prevent and estop such party
from thereafter enforcing such provision, right, remedy or option if such waiver
is given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Indenture by
any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect. No failure
on the part of the Trustee to exercise, and no delay on its part in exercising,
any right or remedy under this Indenture will operate as a waiver thereof, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided in this Indenture are cumulative and not exclusive
of any rights or remedies provided by law.

 

52



--------------------------------------------------------------------------------

Section 12.03 Severability. In the event that any provision of this Indenture or
the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Indenture shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Indenture, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Indenture. The parties hereto further agree
that the holding by any court of competent jurisdiction that any remedy pursued
by the Trustee hereunder is unavailable or unenforceable shall not affect in any
way the ability of the Trustee to pursue any other remedy available to it.

 

Section 12.04 Restrictions on Exercise of Certain Rights. The Trustee and,
during the continuance of a payment Default with respect to the Senior Class of
Notes, the Senior Trustee, in its capacity as trustee of such class and except
as otherwise provided in Section 4.04, may sue for recovery or take any other
steps for the purpose of recovering any of the obligations hereunder or any
other debts or liabilities whatsoever owing to it by the Issuer. Each of the
Noteholders shall at all times be deemed to have agreed by virtue of the
acceptance of the Notes that only the Trustee and, during the continuance of a
payment Default with respect to the Senior Class of Notes, the Senior Trustee,
in its capacity as trustee and except as provided in Section 4.04, may take any
steps for the purpose of procuring the appointment of an administrative
receiver, examiner, receiver or similar officer or the making of an
administration order or for instituting any bankruptcy, reorganization,
arrangement, insolvency, winding up, liquidation, composition, examination or
any like proceedings under the laws of Delaware.

 

Section 12.05 Notices. All notices, demands, certificates, requests, directions,
instructions and communications hereunder (“Notices”) shall be in writing and
shall be effective (a) upon receipt when sent through the mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an authorized officer of the party to which sent, or (d)
on the date transmitted by legible telecopier transmission with a confirmation
of receipt, or (e) in the case of reports under Article III hereof and any other
report which is of a routine nature, on the date transmitted by electronic mail
or sent by first class mail or transmitted by legible telecopier transmission,
in all cases addressed to the recipient as follows:

 

if to the Issuer, to:

 

Cinacalcet Royalty Sub LLC

c/o NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

Attention: General Counsel

Facsimile: (801) 583-4961

 

with copies to:

 

Foley & Lardner LLP

3000 K Street, N.W.

Suite 500

Washington, D.C. 20007

Attention: Thomas E. Hartman, Esq.

Facsimile: (202) 672-5399

 

if to the Servicer, to:

 

NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

Attention: General Counsel

Facsimile: (801) 583-4961

 

53



--------------------------------------------------------------------------------

if to the Trustee, the Registrar or the Paying Agent, to:

 

U.S. Bank National Association

Mail Code EP-MN-WS3C

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Corporate Trust Department

Facsimile: (651) 495-8097

Telephone: (651) 495-3909

 

A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto. Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.

 

Section 12.06 Assignments. This Indenture shall be a continuing obligation of
the Issuer and shall (i) be binding upon the Issuer and its successors and
assigns and (ii) inure to the benefit of and be enforceable by the Trustee, and
by its successors, transferees and assigns. The Issuer may not assign any of its
obligations under the Indenture, or delegate any of its duties hereunder.

 

Section 12.07 Reserved.

 

Section 12.08 Application to Court. The Trustee may at any time after the
service of an Acceleration Notice apply to any court of competent jurisdiction
for an order that the terms of this Indenture be carried into execution under
the direction of such court and for the appointment of a Receiver of the
Collateral or any part thereof and for any other order in relation to the
administration of this Indenture as the Trustee shall deem fit and it may assent
to or approve any application to any court of competent jurisdiction made at the
instigation of any of the Noteholders and shall be indemnified by the Issuer
against all costs, charges and expenses incurred by it in relation to any such
application or proceedings.

 

Section 12.09 Governing Law. THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

Section 12.10 Jurisdiction. (a) Each of the parties hereto agrees that the U.S.
federal and New York State courts located in The City of New York shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Indenture and,
for such purposes, submits to the jurisdiction of such courts. Each of the
parties hereto waives any objection which it might now or hereafter have to the
U.S. federal or New York State courts located in The City of New York being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this
Indenture and agrees not to claim that any such court is not a convenient or
appropriate forum. Each of the parties hereto agrees that the process by which
any suit, action or proceeding is begun may be served on it by being delivered
in connection with any suit, action or proceeding in The City of New York to the
Person named as the process agent of such party in Exhibit F at the address set
out therein or at the principal New York City office of such process agent, if
not the same.

 

(b) The submission to the jurisdiction of the courts referred to in Section
12.10(a) shall not (and shall not be construed so as to) limit the right of the
Trustee to take proceedings against the Issuer in any other court of competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.

 

(c) Each of the parties hereto hereby consents generally in respect of any legal
action or proceeding arising out of or in connection with this Indenture to the
giving of any relief or the issue of any process in connection with such action
or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.

 

Section 12.11 Counterparts. This Indenture may be executed in one or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

 

54



--------------------------------------------------------------------------------

Section 12.12 Table of Contents, Headings, Etc. The Table of Contents and
headings of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms and provisions hereof.

 

Section 12.13 Trust Indenture Act. This Indenture shall not be qualified under
the Trust Indenture Act and shall not be subject to the provisions of the Trust
Indenture Act, although it shall incorporate such provisions for ease of
reference.

 

Section 12.14 Confidential Information. The Trustee, in its individual capacity
and as Trustee, agrees and acknowledges that all Confidential Information
provided to the Trustee by NPS or Amgen is considered to be proprietary and
confidential information of NPS or Amgen, as applicable. The Trustee agrees to
take all reasonable precautions necessary to keep the Confidential Information
confidential, which precautions shall be no less stringent than those which the
Trustee employs to protect its own confidential information. The Trustee shall
not disclose to any third party other than as set forth below, and shall not use
for any purpose other than the exercise of the Trustee’s rights and the
performance of its obligations under this Indenture, any Confidential
Information of Amgen without the prior written consent of Amgen. The Trustee
shall limit access to Confidential Information received hereunder to (i) its
directors, officers and employees, and (ii) its legal advisors, to each of whom
disclosure of Confidential Information is necessary for the purposes described
above; provided, however, that in each case such party has expressly agreed to
maintain such Confidential Information in confidence under terms and conditions
substantially identical to the terms of this Section 12.14.

 

The Trustee agrees that Amgen has no responsibility whatsoever for any reliance
on Confidential Information by the Trustee or by any person to whom the
Confidential Information is disclosed in connection with this Indenture, whether
related to the purposes described above or otherwise. Without limiting the
generality of the foregoing, the Trustee agrees that Amgen makes no
representation or warranty whatsoever to it with respect to Confidential
Information or its suitability for such purposes. The Trustee further agrees
that it shall not acquire any rights against Amgen or any employee, officer,
director, representative or agent of Amgen (together with Amgen, “Amgen
Parties”) as a result of the disclosure of Confidential Information to the
Trustee or to any Noteholder or Beneficial Holder and that no Amgen Party has
any duty, responsibility, liability or obligation to any Person as a result of
any such disclosure.

 

In the event the Trustee is required to disclose any Confidential Information
received hereunder in order to comply with any laws, regulations or court
orders, it may disclose such Confidential Information only to the extent
necessary for such compliance, provided, however, that it shall give Amgen
reasonable advance written notice of any such court proceeding in which such
disclosure may be required pursuant to a court order so as to afford Amgen a
full and fair opportunity to oppose the issuance of such order and to appeal
therefrom and shall cooperate reasonably with Amgen in opposing such order and
in securing confidential treatment of any Confidential Information to be
disclosed and/or obtaining a protective order narrowing the scope of such
disclosure.

 

The Trustee agrees that Amgen is an express third-party beneficiary of the
provisions of this Section 12.14.

 

[SIGNATURE PAGE FOLLOWS]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

CINACALCET ROYALTY SUB LLC,

as Issuer

By:

 

/s/ Hunter Jackson

--------------------------------------------------------------------------------

Name:

 

Hunter Jackson

Title:

 

President

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee

By:

 

/s/ Lori-Anne Rosenberg

--------------------------------------------------------------------------------

Name:

 

Lori-Anne Rosenberg

Title:

 

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF CLASS A NOTE

 

Due March 30, 2017

 

No.                        CUSIP:                      $                

 

CINACALCET ROYALTY SUB LLC, a limited liability company organized under the laws
of the State of Delaware (herein referred to as the “Issuer”), for value
received, hereby promises to pay to CEDE & CO., or registered assigns, the
principal sum set forth on Schedule I on or before March 30, 2017 (the “Final
Maturity Date”) and to pay interest quarterly in arrears on the Outstanding
Principal Balance hereof at a rate per annum equal to 8.0% (the “Stated Interest
Rate”), from the date hereof until the Outstanding Principal Balance hereof is
paid or duly provided for, which interest shall be due on each Payment Date and
payable not later than the immediately succeeding Payment Date (together with
Additional Interest on the amount of unpaid interest from the Payment Date on
which it was due until the date on which it is paid, compounded quarterly on
each Payment Date). If a B&W Payment or Amgen Payment is made, whether by the
Trustee pursuant to Section 3.08 of the Indenture or by Amgen as a payment or
offset to discharge a liability of NPS to Amgen, the Stated Interest Rate shall
be increased by 0.75% during the period beginning on the first day any such B&W
Payment or an Amgen Payment is outstanding and ending on the date on which NPS
has reimbursed the entire amount of such B&W Payment or Amgen Payment and all
other B&W Payments and Amgen Payments together with the entire amount of the
increase in the Stated Interest Rate imposed by this sentence. Interest on this
Class A Note in each Interest Accrual Period shall be calculated on the basis of
a 360-day year and the actual number of days elapsed in such Interest Accrual
Period.

 

This Class A Note is a duly authorized issue of Notes of the Issuer, designated
as its “Secured 8% Notes, due 2017”, issued under the Indenture dated as of
December 22, 2004 (as amended or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
(the “Trustee”). The Indenture also provides for the issuance of Class B Notes.
All capitalized terms used in this Note and not defined herein shall have the
respective meanings assigned to such terms in the Indenture. Reference is made
to the Indenture and all indentures supplemental thereto for a statement of the
respective rights and obligations thereunder of the Issuer, the Trustee, the
Class A Noteholders and the Class B Noteholders, if any. This Class A Note is
subject to all terms of the Indenture.

 

The Issuer will pay the Outstanding Principal Balance of this Class A Note prior
to the Final Maturity Date on the Payment Dates and in the amounts specified in
the Indenture, subject to the availability of the Available Collections Amount
therefor after making payments entitled to priority under Section 3.07 of the
Indenture.

 

The Issuer may redeem all or part of the Outstanding Principal Balance of this
Class A Note prior to the Final Maturity Date on the Payment Dates, in the
amounts and under the circumstances specified in the Indenture.

 

Any amount of Premium or interest on this Class A Note that is not paid when due
shall, to the fullest extent permitted by applicable law, bear interest
(“Additional Interest”) at a fluctuating interest rate per annum equal to the
Stated Rate of Interest from the date when due until such amount is paid or duly
provided for, compounded quarterly and payable on the next succeeding Payment
Date, subject to the availability of the Available Collections Amount therefor
after making payments entitled to priority under Section 3.07 of the Indenture.

 

The indebtedness evidenced by the Class A Notes is, to the extent and in the
manner provided in the Indenture, senior in right of payment to the right of
payment of the Class B Notes, and this Class A Note is issued subject to such
provisions. The maturity of this Class A Note is subject to acceleration upon
the occurrence and during the continuance of the Events of Default specified in
the Indenture.

 

This Class A Note is and will be secured by the collateral pledged as security
therefor as provided in the Indenture.

 

Subject to and in accordance with the terms of the Indenture, there will be
distributed quarterly on each Payment Date commencing on March 30, 2005, to the
Person in whose name this Class A Note is registered at the

 

A-1



--------------------------------------------------------------------------------

close of business on the Record Date with respect to such Payment Date, in the
manner specified in Section 3.07 of the Indenture, such Person’s pro rata share
(based on the aggregate percentage of the Outstanding Principal Balance of the
Class A Notes held by such Person) of the aggregate amount distributable to all
Holders of Class A Notes on such Payment Date.

 

All amounts payable in respect of this Class A Note shall be payable in U.S.
dollars in the manner provided in the Indenture to the Holder hereof on the
Record Date relating to such payment. The final payment with respect to this
Class A Note, however, shall be made only upon presentation and surrender of
this Class A Note by the Noteholder or its agent at the Corporate Trust Office
or agency of the Trustee or Paying Agent specified in the notice given by the
Trustee or Paying Agent with respect to such final payment. At such time, if
any, as this Class A Note is issued in the form of one or more Definitive Notes,
payments on a Payment Date shall be made by check mailed to each Noteholder of
such a Definitive Note on the applicable Record Date at its address appearing on
the Register maintained with respect to the Class A Notes. Alternatively, upon
application in writing to the Trustee, not later than the applicable Record
Date, by a Noteholder, any such payments shall be made by wire transfer to an
account designated by such Noteholder at a financial institution in New York,
New York. The final payment with respect to any such Definitive Note, however,
shall be made only upon presentation and surrender of such Definitive Note by
the Noteholder or its agent at the Corporate Trust Office or agency of the
Trustee or Paying Agent specified in the notice of such final payment given by
the Trustee or Paying Agent. Any reduction in the principal amount of this Class
A Note (or any one or more predecessor Class A Notes) effected by any payments
made on any Payment Date shall be binding upon all future Holders of this Class
A Note and of any Class A Note issued upon the registration of transfer of, in
exchange or in lieu of or upon the refinancing of this Class A Note, whether or
not noted hereon.

 

The Holder of this Class A Note agrees, by acceptance hereof, to pay over to the
Trustee any money (including principal, Premium and interest) paid to it in
respect of this Note in the event that the Trustee, acting in good faith,
determines subsequently that such monies were not paid in accordance with the
priority of payment provisions of the Indenture or as a result of any other
mistake of fact or law on the part of the Trustee in making such payment.

 

This Class A Note is issuable only in registered form. A Holder may transfer
this Note only by delivery of a written application to the Registrar stating the
name of the proposed transferee, a Confidentiality Agreement duly executed by
such transferee and by otherwise complying with the terms of the Indenture. No
such transfer shall be effected until, and such transferee shall succeed to the
rights of a Holder only upon, final acceptance and registration of the transfer
by the Registrar in the Register. When this Class A Note is presented to the
Registrar with a request to register the transfer or to exchange it for an equal
principal amount of Class A Notes of other authorized denominations, the
Registrar shall register the transfer or make the exchange as requested if its
requirements for such transactions are met (including, in the case of a
transfer, that such Note is duly endorsed or accompanied by a written instrument
of transfer in form satisfactory to the Trustee and Registrar duly executed by
the Holder thereof or by an attorney who is authorized in writing to act on
behalf of the Holder and that the transferee has executed and delivered a
Confidentiality Agreement to the Issuer). No service charge shall be made for
any registration of transfer or exchange of this Class A Note, but the party
requesting such new Note or Notes may be required to pay a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith. This Class A Note may not be transferred to any Person engaged in the
business of developing, manufacturing or marketing pharmaceutical or diagnostic
products, or any Affiliate of such a Person.

 

Prior to the registration of transfer of this Class A Note, the Issuer and the
Trustee may deem and treat the Person in whose name this Class A Note (as of the
day of determination or as of such other date as may be specified in the
Indenture) is registered as the absolute owner and Holder hereof for the purpose
of receiving payment of all amounts payable with respect to this Class A Note
and for all other purposes, and neither the Issuer nor the Trustee shall be
affected by notice to the contrary.

 

The Indenture permits the amendment or modification of the Indenture and the
Class A Notes by the Issuer with the consent of the Holders of a majority of the
Outstanding Principal Balance of all Notes on the date of any vote of such
Holders (voting as a single class); provided that, without the consent of
Holders of one hundred percent (100%) of the Outstanding Principal Balance of
the class of Notes affected thereby, no such amendment may (i) reduce the
percentage of Holders of any such class of Notes required to take or approve any
action hereunder; (ii) change the amount or the time of payment of any amount
owing or payable with respect to any such class of Notes or change the rate or
manner of calculation of interest payable with respect to any such class of
Notes; (iii) alter or modify the provisions with respect to the Collateral for
the Notes or the manner of payment or the order of priorities

 

A-2



--------------------------------------------------------------------------------

in which payments or distributions hereunder will be made as between the Holders
of such Notes and the Issuer; or (iv) consent to any assignment of the Issuer’s
rights to a party other than the Trustee for the benefit of the Noteholders
(each, a “Basic Terms Modification”). Any such amendment or modification shall
be binding on every Holder hereof, whether or not notation thereof is made upon
this Class A Note. The Indenture also permits the Trustee to agree, without the
consent of any Noteholder, (a) to any modification (other than a Basic Terms
Modification) of, or the waiver or authorization of any breach or prospective
breach of, any provision of any Related Document or of the relevant Notes to
correct a manifest error or an error which is of a formal, minor or technical
nature or (b) to modify the provisions of the Indenture or the Purchase and Sale
Agreement relating to the timing of movement of monies received among the
Accounts by the Trustee.

 

The subordination provisions contained in Section 3.07 and Article X of the
Indenture may not be amended or modified without the consent of each Noteholder
of the class affected thereby and each Noteholder of the class of Notes ranking
senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior Class
of Notes, on behalf of the Holders of all of the Class A Notes, to waive
compliance by the Issuer with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver shall be conclusive and binding upon all present and future Holders of
this Class A Note and of any Class A Note issued upon the registration of
transfer of, in exchange or in lieu of or upon the refinancing of this Class A
Note, whether or not notation of such consent or waiver is made upon this Class
A Note.

 

The term “Issuer” as used in this Class A Note includes any successor to the
Issuer under the Indenture.

 

The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of Class A
Notes under the Indenture.

 

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

This Class A Note shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, validity and performance.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual or facsimile signature, this Class A Note
shall not be entitled to any benefit under the Indenture, or be valid or
obligatory for any purpose.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Class A Note to be signed
manually or by facsimile by its duly authorized Manager.

 

Date:  

  CINACALCET ROYALTY SUB LLC         By:  

 

--------------------------------------------------------------------------------

        Name:             Title:        

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This Class A Note is one of the Secured 8% Notes due 2017 designated above and
referred to in the within-mentioned indenture.

 

Date:  

  

U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee

     By:   

 

--------------------------------------------------------------------------------

          Authorized Signatory    

 

 

A-4



--------------------------------------------------------------------------------

FORM OF TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

 

Insert Taxpayer Identification No.                     

 

____________________________________________________________________________________________________________________________________
(Please print or typewrite name and address including zip code of assignee)

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing

                                                                      attorney
to transfer said Note on the books of the Issuer with full power of substitution
in the premises.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date:   [Signature of Transferor]

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

[THE FOLLOWING PROVISIONS TO BE

INCLUDED ON ALL NOTES OTHER THAN

PERMANENT REGULATION S GLOBAL NOTES]

 

In connection with any transfer of this Note occurring prior to the date which
is the end of the period referred to in Rule 144(k) under the Securities Act,
the undersigned confirms that without utilizing any general solicitation or
general advertising that:

 

[Check One]

 

¨ (a) this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder.

 

or

 

¨ (b) this Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

 

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.11 of the Indenture shall have
been satisfied.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date:   NOTICE: The signature to this assignment must correspond with the name
as written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

A-5



--------------------------------------------------------------------------------

Dated:

 

--------------------------------------------------------------------------------

NOTICE: to be executed by an executive officer

 

 

A-6



--------------------------------------------------------------------------------

Schedule I

 

CINACALCET ROYALTY SUB LLC

Class A Note Due March 30, 2017

 

No.             

 

Date

--------------------------------------------------------------------------------

 

Principal Amount

--------------------------------------------------------------------------------

 

Notation Explaining Principal Amount
Recorded

--------------------------------------------------------------------------------

 

Authorized Signature

of Trustee or

Custodian

--------------------------------------------------------------------------------

 

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT F

 

AGENTS FOR SERVICE OF PROCESS

 

Party

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

 

Appointed Agent

--------------------------------------------------------------------------------

Cinacalcet Royalty Sub LLC   Delaware   The Corporation Trust Company Cinacalcet
Royalty Sub LLC   New York   CT Corporation System

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF DISTRIBUTION REPORT FOR CLASS A NOTES

 

(i) With respect to each Payment Date, (A) the balances on deposit on the
Calculation Date immediately preceding the prior Payment Date, (B) the aggregate
amounts of deposits and withdrawals between such Calculation Date and the
Calculation Date immediately preceding the Payment Date and (C) the balances on
deposit in the Collection Account, Interest Reserve Account and any other
Account established under this Indenture on the Calculation Date immediately
preceding such Payment Date.

 

(ii) Analysis of Collection Account Activity Balance on Preceding Calculation
Date

 

  •   Collections during period

 

  •   Aggregate Note Payments

 

Balance on current Calculation Date

 

Analysis of current Payment Date distributions

 

(iii) Payments on each class of Notes on current Payment Date

 

  •   Interest Amount on each class of Notes

 

  •   Additional Interest, if any

 

  •   Opening Outstanding Principal Balance

 

(iv) Payments on each March 30 Payment Date

 

  •   Cash Sweep Principal Amount

 

  •   Cash Sweep Premium Percentage

 

  •   Cash Sweep Premium

 

  •   Amount allocable to principal

 

  •   Amount allocable to premium

 

  •   Closing Outstanding Principal Balance

 

(v) Payments on each March 30 Payment Date per $100,000 Initial Outstanding
Principal Balance of Notes

 

Opening Outstanding Principal Balance

 

Total Principal Payments

 

Closing Outstanding Principal Balance

 

Total Interest

 

Total Premium

 

(v) On each Distribution Report for each March 30 Payment Date, a comparison of
the actual amortization of the Notes to the Base Case Amortization Schedule as
of such Payment Date

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF CERTIFICATE

 

                    ,     

 

U.S. Bank National Association,

    as Trustee

Mail Code EP-MN-WS3C

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Corporate Trust Department

 

Cinacalcet Royalty Sub LLC

c/o NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

Attention: General Counsel

 

  Re: Cinacalcet Royalty Sub LLC (the “Issuer”)

Notes

 

Dear Sirs:

 

This letter relates to U.S. $                     principal amount of Class     
Notes of the Issuer represented by a Class      Note which bears a legend (the
“Legended Note”) outlining restrictions upon transfer of such Legended Note.
Pursuant to Section 2.01 of the Indenture dated as of December 22, 2004 (the
“Indenture”) relating to the Class      Notes and certain other classes of
Notes, we hereby certify that we are (or we will hold such securities on behalf
of) a person outside the United States to whom the Class     Notes may be
transferred in accordance with Rule 904 of Regulation S promulgated under the
U.S. Securities Act of 1933, as amended (“Regulation S”). Accordingly, you are
hereby requested to exchange the Legended Note for an unlegended Note
representing an identical principal amount of Class      Notes, all in the
manner provided for in the Indenture.

 

Each of you is entitled to rely upon this letter and is irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

Very truly yours, [Euroclear] [Clearstream] By:         Authorized Signature

 

 

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS PURSUANT TO
REGULATION S

 

                    ,     

 

U.S. Bank National Association

Mail Code EP-MN-WS3C

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Corporate Trust Department

 

Cinacalcet Royalty Sub LLC

c/o NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

Attention: General Counsel

 

  Re: Cinacalcet Royalty Sub LLC (the “Issuer”)

Notes

 

Dear Sirs:

 

In connection with our proposed sale of U.S.$                     aggregate
principal amount of the Class      Notes, we confirm that such sale has been
effected pursuant to and in accordance with Regulation S under the Securities
Act of 1933, as amended (“Regulation S”) and, accordingly, we represent that:

 

(1) the offer of the Class      Notes was not made to a person in the U.S.;

 

(2) at the time the buy order was originated, the transferee was outside the
U.S. or we and any person acting on our behalf reasonably believed that the
transferee was outside the U.S.;

 

(3) no directed selling efforts have been made by us in the U.S. in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

 

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the U.S. Securities Act of 1933; and

 

(5) we are not engaged in, and are not an affiliate of any firm, corporation,
partnership, association, trust or other legal entity engaged in, the business
of developing, manufacturing or marketing pharmaceutical or diagnostic products.

 

Each of you is entitled to rely upon this letter and is irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

Very truly yours, [Name of Transferor] By:  

 

--------------------------------------------------------------------------------

    Authorized Signature

 

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

 

FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH

TRANSFERS TO NON-QIB ACCREDITED INVESTORS

 

                    ,     

 

Cinacalcet Royalty Sub LLC

c/o NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

Attention: General Counsel

 

[                    ]

[                    ]

 

As Purchasers in connection with the

Private Placement Memorandum referred to below

 

[                    ]

[                    ]

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of Notes (the “Notes”) of Cinacalcet
Royalty Sub LLC (the “Issuer”), we confirm that:

 

1. We have duly executed and delivered to the Issuer a Confidentiality Agreement
and have subsequently received a copy of the Private Placement Memorandum dated
December 14, 2004 (the “Private Placement Memorandum”) relating to the Notes and
such other information as we deem necessary in order to make our investment
decision. We acknowledge that we have read and agreed to the matters stated in
the section entitled “Transfer Restrictions” of such Private Placement
Memorandum and the restrictions on duplication and circulation of such Private
Placement Memorandum.

 

2. We understand that any subsequent transfer of the Notes is subject to certain
restrictions and conditions set forth in the Private Placement Memorandum under
“Transfer Restrictions” and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Notes except in compliance with such
restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”).

 

3. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, that the Notes will only be in the form of definitive
physical certificates and that the Notes may not be offered or sold except as
permitted in the following sentence. We agree, on our own behalf and on behalf
of any accounts for which we are acting as hereinafter stated, that if we should
sell any Notes in the future, we will do so only (1) (A) to the Issuer or any
subsidiary thereof, (B) in accordance with Rule 144A under the Securities Act to
a “qualified institutional buyer” (as defined therein), (C) to an institutional
“accredited investor” (as defined below) that, prior to such transfer, furnishes
to the Trustee (as defined in the Indenture) a signed letter containing certain
representations and agreements relating to the restrictions on transfer of the
Notes (the form of which letter can be obtained from the Trustee) and an opinion
of counsel acceptable to the Issuer that such transfer is in compliance with the
Securities Act, (D) in an offshore transaction in compliance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act (if available) or
pursuant to another available exemption from registration under the Securities
Act, as applicable or (F) pursuant to an effective registration statement under
the Securities Act, and we further agree to provide to any person purchasing any
of the Notes from us a notice advising such purchaser that resales of the Notes
are restricted as stated herein and (2) in each case, in accordance with any
applicable securities laws of any state in the U.S. or any other applicable
jurisdiction and in accordance with the legend to be set forth in the Notes,
which will reflect the substance of this paragraph.

 

K-1



--------------------------------------------------------------------------------

4. We understand that, on any proposed resale of any Notes, we will be required
to furnish to the Issuer and the Trustee such certifications, legal opinions and
other information as the Issuer and the Trustee may reasonably require to
confirm that the proposed sale complies with the foregoing restrictions.

 

5. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risks of our
or their investment.

 

6. We are acquiring the Notes purchased by us for our own account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.

 

7. We are not acquiring the Notes with a view to distribution thereof or with
any present intention of offering or selling the Notes, except as permitted
above, provided that the disposition of our property and property of any
accounts for which we are acting as fiduciary shall remain at all times within
our control.

 

8. We represent that we are not engaged in, and are not an affiliate of any any
firm, corporation, partnership, association, trust or other legal entity engaged
in, the business of developing, manufacturing or marketing pharmaceutical or
diagnostic products.

 

You, the Issuer and the Trustee are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

 

Very truly yours, By:  

--------------------------------------------------------------------------------

    Name:     Title:

 

 

 

K-2



--------------------------------------------------------------------------------

EXHIBIT M-1

 

FORM OF CERTIFICATE TO DTC REGARDING INTEREST

 

Euroclear

[Address]

 

AND/OR

 

Clearstream

[Address]

 

  Re: Cinacalcet Royalty Sub LLC

 

Reference is hereby made to the Indenture, dated as of December 22, 2004 (the
“Indenture”), made by and between Cinacalcet Royalty Sub LLC (the “Issuer”) and
U.S. Bank National Association, as Trustee (the “Trustee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.

 

This letter relates to $[                    ] principal amount of Class     
Notes that are held in the form of a beneficial interest in the Temporary
Regulation S Global Note (CUSIP No.     ) through [insert name of DTC] by the
undersigned (the “Holder”) in the name of [insert name of Participant]. The
Holder of such Temporary Regulation S Global Note hereby requests the receipt of
payment of interest installments due and payable [on the applicable Payment
Date] pursuant to Section 2.05 of the Indenture.

 

The Holder hereby represents and warrants that it (i) is not a U.S. person, (ii)
does not hold the above-referenced Temporary Regulation S Global Note for the
account or benefit of a U.S. person (other than a distributor), (iii) has
executed and delivered a Confidentiality Agreement to the Issuer, and (iv) is
not engaged in, and is not an affiliate of any Person engaged in, the business
of developing, manufacturing or marketing pharmaceutical or diagnostic products.
Terms in this certificate have the meanings given to them in Regulation S under
the Securities Act of 1933, as amended.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Paying Agent.

 

[Name of Holder]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

M-1-1



--------------------------------------------------------------------------------

EXHIBIT M-2

 

FORM OF DTC CERTIFICATE REGARDING INTEREST

 

U.S. Bank National Association,

    as Paying Agent

Mail Code EP-MN-WS3C

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Corporate Trust Department

 

  Re: Cinacalcet Royalty Sub LLC

 

Reference is hereby made to the Indenture, dated as of December 22, 2004 (the
“Indenture”), made by and between Cinacalcet Royalty Sub LLC (the “Issuer”) and
U.S. National Association, as Trustee (the “Trustee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.

 

This letter relates to $[                    ] principal amount of Class     
Notes that are held in the form of a beneficial interest in the Temporary
Regulation S Global Note (CUSIP No.     ) through [insert name of DTC] by the
undersigned (the “Holder”) in the name of [insert name of Participant]. Certain
Holders of the beneficial interests in such Temporary Regulation S Global Note
have requested the receipt of payment of interests installments due and payable
[on the applicable Payment Date] pursuant to Section 2.05 of the Indenture.

 

We have received from such Holders certifications to the effect that they (i)
are not U.S. persons, (ii) do not hold the above-referenced Temporary Regulation
S Global Note for the account or benefit of U.S. persons (other than
distributors), (iii) has executed and delivered a Confidentiality Agreement to
the Issuer, and (iv) is not engaged in, and is not an affiliate of any Person
engaged in, the business of developing, manufacturing or marketing
pharmaceutical or diagnostic products. Terms in this certificate have the
meanings given to them in Regulation S under the Securities Act of 1933, as
amended.

 

Accordingly, the Holders of the beneficial interests in the Temporary Regulation
S Global Note are entitled to receive interest, principal and premium, if any,
in accordance with the terms of the Indenture in the amount of
$[                    ].

 

[Clearstream] [Euroclear]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT N

 

FORM OF CONFIDENTIALITY AGREEMENT

 

                    , 20    

 

Cinacalcet Royalty Sub LLC

c/o NPS Pharmaceuticals, Inc.

420 Chipeta Way

Salt Lake City, Utah 84108

Attention: Secretary

 

CONFIDENTIALITY AGREEMENT

 

In connection with our interest in the potential purchase of Cinacalcet
Pharmaceutical Royalty Monetization Asset (PhaRMASM) Secured 8% Notes due 2017
issued by you (the “Notes”), we have requested that you furnish us with the
Private Placement Memorandum, dated December 14, 2004, relating to the Notes
(the “Private Placement Memorandum”). In addition to receiving the Private
Placement Memorandum, we may also have conversations with you or your
representatives or receive additional information from you or your
representatives about the Notes or your business. As used in this letter
agreement, the term “Information” means (i) the Private Placement Memorandum,
(ii) any additional information we receive from you or your representatives
about the Notes or your business, and (iii) any internal reports or analyses we
prepare that incorporate or utilize any information described in clauses (i) or
(ii) (in the case of clauses (ii) and (iii), whether oral or written, whether in
tangible or electronic form, or otherwise). The term Information also includes
all confidential and proprietary information of Amgen, Inc. (“Amgen”) related to
that certain Development and License Agreement by and between NPS
Pharmaceuticals, Inc. (“NPS”) and Amgen, effective as of December 27, 1995, as
amended (the “License Agreement”), including but not limited to product sales
and royalties paid under the License Agreement, the business and operations of
Amgen, Amgen finances, and such other information relating thereto as may be
provided by you, NPS or Amgen (“Amgen Information”). The term Information will
not, however, include information which (i) is or becomes publicly available
other than as a result of a disclosure by us, (ii) was already known to us, as
evidenced by our contemporaneous written records at the time of disclosure by
you or (iii) was disclosed to us by a third party who, to the best of our
knowledge, had no obligation to you, NPS or Amgen not to disclose such
information to others.

 

We represent and warrant that we are not in the business of developing,
manufacturing or marketing pharmaceutical or diagnostic products. We represent
and warrant that we are not an affiliate of an entity which is in the business
of developing, manufacturing or marketing pharmaceutical or diagnostic products.

 

As a condition to receiving the Information, we hereby agree that:

 

1. In consideration of your making the Information available to us, and Amgen
agreeing to permit such action by you in respect of Information which may be
restricted from disclosure under the License Agreement, we (i) will take all
reasonable precautions to keep the Information confidential, which precautions
will be no less stringent than those we employ to protect our own confidential
information, and will not (except as required by applicable law, regulation or
legal process, and only after compliance with paragraph 2 below), without your
prior written consent, disclose any Information in any manner whatsoever and
(ii) will not use any Information for any purpose other than in connection with
our considering or making an investment in the Notes

 

2.

In the event that we are requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any of the Information, we will notify
Amgen and you promptly (unless such notice is not permitted by applicable law or
regulation) so that (i) Amgen or you are afforded a full and fair opportunity to
seek, at Amgen’s or your expense, a protective order or other appropriate
remedy, and appeal from any denial thereof, and we agree to cooperate reasonably
with Amgen and you in seeking such order and in securing confidential treatment
for any Information to be disclosed or (ii) in Amgen’s or your sole discretion,
as applicable, Amgen or you may waive compliance with the terms of this letter
agreement. In the event that no such protective order or other remedy is
obtained, or that Amgen or you do not waive compliance with the terms of this
letter



--------------------------------------------------------------------------------

 

agreement, we will furnish only that portion of the Information which we are
advised by counsel is legally required and will exercise all reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded the
Information. We represent and warrant to you that we are not aware of any
applicable law, regulation or legal process that we reasonably foresee will
require the disclosure of Information, other than to you as permitted hereunder
and pursuant to the terms hereof.

 

3. If we decide not to purchase the Notes, we will promptly inform you of that
decision and, in such case, and at any time upon your request, we will (i)
promptly deliver to you all copies of the Information in our possession (except
as described in the following clause) and (ii) promptly destroy all copies of
any written Information (whether in tangible or electronic form, or otherwise)
that we have created, including, without limitation, any notes we have taken on
any discussions with you, provided, in each case, that we may retain one copy of
the Information, subject to the provisions of this letter agreement, if
necessary to comply with applicable law or regulation). Any oral Information
will continue to be subject to the terms of this letter agreement.

 

4. We acknowledge that the Private Placement Memorandum is dated December 14,
2004, and that you have not updated, and have no obligation to update, the
Private Placement Memorandum in any respect for events, developments or
circumstances (including, without limitation, the level of royalty payments for
Cinacalcet or the sales of Cinacalcet compared to the projections contained in
the Independent Consultant’s Report included as Appendix A to the Private
Placement Memorandum). No express or implied representation or warranty as to
the accuracy or completeness of any Information or as to the suitability of the
Information for evaluating a possible investment in the Notes is made by you or
any representative acting for you or as a broker or market maker for the Notes,
and we agree that none of such persons will have any liability relating thereto
or for any errors therein or omissions therefrom. We agree that we acquire no
rights against Amgen or any employee, officer, director, representative or agent
of Amgen (together with Amgen, the “Amgen Representatives”) as a result of the
disclosure of Information to us or our Representatives and that no Amgen
Representative has any duty, responsibility, liability or obligation to us as a
result of such disclosure.

 

5. We may disclose Information to our advisors, attorneys and affiliates who
have a need to know the Information in connection with our investment decision
(our “Representatives”), but only if we deliver to each such Representative a
copy of this letter agreement executed by us and if such Representative
expressly agrees in writing to maintain the Information in confidence under
terms and conditions substantially identical to this letter agreement. We will
be responsible for any breach of this letter agreement by any of our
Representatives.

 

6. If we propose to transfer, sell, or otherwise dispose of any Notes at any
time, we agree to (i) abide by the transfer restrictions described in the
Private Placement Memorandum, (ii) inform any proposed transferee of the Notes
of such transfer restrictions, including the requirement that such proposed
transferee enter into a confidentiality agreement with you and (iii) not furnish
any Information to such proposed transferee, or transfer, sell or dispose of any
Note to such proposed transferee, without receiving evidence that such proposed
transferee has entered into a confidentiality agreement with you.

 

7. We acknowledge that remedies at law may be inadequate to protect you against
any actual or threatened breach of this letter agreement by us, and, without
prejudice to any other rights and remedies otherwise available to you, we agree
to the granting of injunctive relief in your favor without proof of actual
damages.

 

8. We acknowledge that we are aware of the restrictions imposed by the United
States securities laws on the purchase or sale of securities of an issuer or an
affiliate or controlling person of the issuer (such as, in our case, NPS) by any
person who has received material, non-public information from the issuer or an
affiliate or controlling person of the issuer, and on the communication of such
information to any other person when it is reasonably foreseeable that such
other person is likely to purchase or sell such securities in reliance upon such
information.

 

9. We agree that (i) neither party to the License Agreement expressly or
implicitly waives any of its rights, whether contractual or otherwise, that such
party has or may have under or in connection with the License Agreement or
otherwise with respect to us and (ii) no failure or delay by you in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

 

10. We agree that this letter agreement is for the benefit of, and may be
enforced by, Amgen or you, acting either independently or together.



--------------------------------------------------------------------------------

11. This letter agreement will be governed by and construed in accordance with
the laws of the State of New York applicable to contracts between residents of
that State and executed in and to be performed in that State.

 

12. No modification of this letter agreement or waiver of the terms and
conditions hereof will be effective, unless approved in writing by each of
Amgen, you and us.

 

13. This letter agreement will, subject to the proviso below, terminate eighteen
(18) months after the earlier of the date we sell the Notes or the date the
Notes mature; provided, however, in respect solely of restrictions herein
concerning maintaining the confidentiality of Information that is Amgen
Information (and not otherwise excluded from restriction by the last sentence of
the first paragraph of this letter), this letter agreement will terminate five
years after the expiration or termination of the License Agreement.

 

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter enclosed herewith.

 

Very truly yours,

 

--------------------------------------------------------------------------------

[Please Print Name]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

Accepted and Agreed as of the date first written above: CINACALCET ROYALTY SUB
LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Private Placement Memorandum Copy No:             



--------------------------------------------------------------------------------

APPENDIX A

 

LICENSED TECHNOLOGY

 

Patents:

 

United States Patent No. 5,858,684, issued January 12, 1999

United States Patent No. 5,688,938, issued November 18, 1997

United States Patent No. 5,763,569, issued June 9, 1998

United States Patent No. 5,962,314, issued October 5, 1999

United States Patent No. 5,981,599, issued November 9, 1999

United States Patent No. 6,011,068, issued January 4, 2000

United States Patent No. 6,001,884, issued December 14, 1999

United States Patent No. 6,031,003, issued February 29, 2000

United States Patent No. 6,211,244, issued April 3, 2001

United States Patent No. 6,313,146, issued November 6, 2001

United States Patent No. 6,342,532, issued January 29, 2002

United States Patent No. 6,362,231, issued March 26, 2002

United States Patent No. 6,710,088, issued March 23, 2004

United States Patent No. 6,750,255, issued June 15, 2004

 

Patent Applications:

 

United States Patent Application No. 09/579,564, filed May 26, 2000

United States Patent Application No. 10/326,713, filed December 19, 2002

United States Patent Application No. 10/389,093, filed March 13, 2003

 

Non U.S. Patents and Patent Applications:

 

Australia Patent No. 673500 granted March 4, 1997

Australia Patent No. 711247 granted January 20, 2000

Australia Patent No. 757697 granted June 26, 2003

Canada Pending Patent Application No. 2115828

European Allowed Patent Application No. 02016612.0

Mexico Patent No. 207952 granted August 21, 2001

Mexico Patent No. 207954 granted May 24, 2002

Russia Patent No. 2147574 granted April 20, 2000

South Africa Patent No. 92/6360 granted June 30, 1993

Australia Patent No. 702629 granted February 10, 2000

Canada Pending Patent Application No. 2173747

European Patent No. 0724561

Mexico Patent No. 222133 granted August 13, 2004

Russia Patent No. 2194499 granted December 20, 2002

Australia Patent No. 070903 granted December 9, 1999

Australia Patent No. 747853 granted September 5, 2002

Brazil Pending Patent Application No. P1 9509411-3

Canada Pending Patent Application No. 2202879

European Allowed Patent Application No. 01204920.1

Mexico Patent No. 201736 granted May 4, 2001

Russia Patent No. 2195446 granted December 27, 2002



--------------------------------------------------------------------------------

APPENDIX B

 

QUARTERLY AMOUNTS

 

Quarter Ending

--------------------------------------------------------------------------------

   Amounts


--------------------------------------------------------------------------------

December 31, 2004

   $ 12,825,000

March 31, 2005

     14,476,092

June 30, 2005

     18,068,769

September 30, 2005

     24,034,898

December 31, 2005

     33,842,418

March 31, 2006

     48,705,167

June 30, 2006

     63,677,983

September 30, 2006

     77,038,828

December 31, 2006

     87,947,779

March 31, 2007

     96,504,963

June 30, 2007

     105,285,069

September 30, 2007

     114,827,428

December 31, 2007

     125,097,113

March 31, 2008

     135,913,672

June 30, 2008

     146,281,143

September 30, 2008

     156,097,862

December 31, 2008

     165,336,054

March 31, 2009

     173,830,524

June 30, 2009

     181,255,492

September 30, 2009

     187,913,903

December 31, 2009

     193,887,563

March 31, 2010

     199,187,476

June 30, 2010

     203,576,272

September 30, 2010

     207,158,157

December 31, 2010

     210,013,208

March 31, 2011

     212,379,957

June 30, 2011

     214,739,859

September 30, 2011

     217,166,078

December 31, 2011

     219,718,463

March 31, 2012

     222,404,146

June 30, 2012

     225,118,352

September 30, 2012

     227,821,531

December 31, 2012

     230,525,414

March 31, 2013

     233,254,024

June 30, 2013

     236,034,795

September 30, 2013

     238,854,512

December 31, 2013

     241,705,556

March 31, 2014

     244,591,805

June 30, 2014

     247,515,872

September 30, 2014

     250,474,741

December 31, 2014

     253,467,515

March 31, 2015

     256,496,160

June 30, 2015

     259,568,579

September 30, 2015

     262,681,005

December 31, 2015

     265,839,962

March 31, 2016

     269,016,180

June 30, 2016

     272,238,568

September 30, 2016

     275,502,917

December 31, 2016

     278,816,068